Exhibit 10.4




AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF FEBRUARY 4, 2011

AMONG

INLAND WESTERN RETAIL REAL ESTATE TRUST, INC.
AS BORROWER

AND

KEYBANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT

KEYBANC CAPITAL MARKETS INC
AS CO-LEAD ARRANGER AND JOINT BOOK MANAGER

AND

JPMORGAN CHASE BANK, N.A.
AS SYNDICATION AGENT

JPMORGAN SECURITIES LLC
AS CO-LEAD ARRANGER AND JOINT BOOK MANAGER

AND

CITIBANK, N.A.
AS CO-DOCUMENTATION AGENT

DEUTSCHE BANK SECURITIES INC.
AS CO-DOCUMENTATION AGENT

RBC CAPITAL MARKETS*
AS CO-DOCUMENTATION AGENT

AND

CERTAIN LENDERS
FROM TIME TO TIME PARTIES HERETO,
AS LENDERS





*RBC Capital Markets is the global brand name for the corporate and investment
banking business of Royal Bank of Canada and its affiliates.










TABLE OF CONTENTS

Page




ARTICLE I. DEFINITIONS

2

ARTICLE II. THE CREDIT

26

2.1.

Generally

26

2.2.

Ratable and Non Ratable Advances

27

2.3.

Collateral

27

2.4.

Final Principal Payment

30

2.5.

Unused Fee

30

2.6.

Other Fees

30

2.7.

Minimum Amount of Each Advance

30

2.8.

Principal Payments

30

2.9.

Method of Selecting Types and Interest Periods for New Advances

31

2.10.

Conversion and Continuation of Outstanding Advances

32

2.11.

Changes in Interest Rate, Etc.

32

2.12.

Rates Applicable After Default

33

2.13.

Method of Payment

33

2.14.

Notes; Telephonic Notices

33

2.15.

Interest Payment Dates; Interest and Fee Basis

34

2.16.

Swingline Advances

34

2.17.

Notification of Advances, Interest Rates and Prepayments

35

2.18.

Lending Installations

35

2.19.

Non-Receipt of Funds by the Administrative Agent

36

2.20.

Replacement of Lenders under Certain Circumstances

36

2.21.

Usury

37

2.22.

Termination or Increase in Revolving Commitment

37

ARTICLE IIA LETTER OF CREDIT SUBFACILITY

38

2A.1

Obligation to Issue

38

2A.2

Types and Amounts

38

2A.3

Conditions

38

2A.4

Procedure for Issuance of Facility Letters of Credit

39

2A.5

Reimbursement Obligations; Duties of Issuing Bank

40

2A.6

Participation

41

2A.7

Payment of Reimbursement Obligations

42

2A.8

Compensation for Facility Letters of Credit

43

2A.9

Letter of Credit Collateral Account

43

ARTICLE III. CHANGE IN CIRCUMSTANCES

44

3.1.

Yield Protection

44

3.2.

Changes in Capital Adequacy Regulations

45

3.3.

Availability of Types of Advances

45





- i -









3.4.

Funding Indemnification

45

3.5.

Taxes

46

3.6.

Lender Statements; Survival of Indemnity

48

ARTICLE IV. CONDITIONS PRECEDENT

48

4.1.

Initial Advance

48

4.2.

Each Advance and Issuance

50

ARTICLE V. REPRESENTATIONS AND WARRANTIES

51

5.1.

Existence

51

5.2.

Authorization and Validity

51

5.3.

No Conflict; Government Consent

51

5.4.

Financial Statements; Material Adverse Effect

52

5.5.

Taxes

52

5.6.

Litigation and Guarantee Obligations

52

5.7.

Subsidiaries

52

5.8.

ERISA

52

5.9.

Accuracy of Information

53

5.10.

Regulation U

53

5.11.

Material Agreements

53

5.12.

Compliance With Laws

53

5.13.

Ownership of Properties

53

5.14.

Investment Company Act

53

5.15.

Public Utility Holding Company Act

54

5.16.

Solvency

54

5.17.

Insurance

54

5.18.

Borrower Status

55

5.19.

Environmental Matters

55

5.20.

OFAC Representation

56

5.21.

Intellectual Property

56

5.22.

Broker’s Fees

57

5.23.

Initial Collateral Properties

57

5.24.

No Bankruptcy Filing

58

5.25.

No Fraudulent Intent

58

5.26.

Transaction in Best Interests of Borrower and Subsidiary Guarantors;
Consideration

59

5.27.

Subordination

59

5.28.

Tax Shelter Representation

59

5.29.

Anti-Terrorism Laws

59

5.30.

Survival

60

ARTICLE VI. COVENANTS

61

6.1.

Financial Reporting

61

6.2.

Use of Proceeds

63





- ii -









6.3.

Notice of Default

63

6.4.

Conduct of Business

63

6.5.

Taxes

64

6.6.

Insurance

64

6.7.

Compliance with Laws

64

6.8.

Maintenance of Properties

64

6.9.

Inspection

64

6.10.

Maintenance of Status

64

6.11.

Dividends

64

6.12.

Merger; Sale of Assets

65

6.13.

Intentionally Omitted

65

6.14.

Sale and Leaseback

65

6.15.

Acquisitions and Investments

65

6.16.

Liens

66

6.17.

Affiliates

67

6.18.

Financial Undertakings

67

6.19.

Variable Interest Indebtedness

67

6.20.

Consolidated Net Worth

67

6.21.

Indebtedness and Cash Flow Covenants

67

6.22.

Environmental Matters

68

6.23.

Permitted Investments

69

6.24.

Minimum Average Occupancy

70

6.25.

Prohibited Encumbrances

70

6.26.

Subsidiary Guaranty

70

6.27.

Releases

71

6.28.

Amendments to Organizational Documents

71

ARTICLE VII. DEFAULTS

71

ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

74

8.1.

Acceleration

74

8.2.

Amendments

75

8.3.

Preservation of Rights

76

8.4.

Insolvency of Borrower

76

ARTICLE IX. GENERAL PROVISIONS

76

9.1.

Survival of Representations

76

9.2.

Governmental Regulation

76

9.3.

Taxes

76

9.4.

Headings

76

9.5.

Entire Agreement

76

9.6.

Several Obligations; Benefits of the Agreement

76

9.7.

Expenses; Indemnification

77

9.8.

Numbers of Documents

78





- iii -









9.9.

Accounting

78

9.10.

Severability of Provisions

78

9.11.

Nonliability of Lenders

78

9.12.

CHOICE OF LAW

78

9.13.

CONSENT TO JURISDICTION

78

9.14.

WAIVER OF JURY TRIAL

78

9.15.

USA Patriot Act Notice

79

ARTICLE X. THE ADMINISTRATIVE AGENT

79

10.1.

Appointment

79

10.2.

Powers

79

10.3.

General Immunity

80

10.4.

No Responsibility for Loans, Recitals, etc

80

10.5.

Action on Instructions of Lenders

80

10.6.

Employment of Agents and Counsel

80

10.7.

Reliance on Documents; Counsel

81

10.8.

Administrative Agent’s Reimbursement and Indemnification

81

10.9.

Rights as a Lender

81

10.10.

Lender Credit Decision

81

10.11.

Successor Administrative Agent

82

10.12.

Notice of Defaults

82

10.13.

Requests for Approval

83

10.14.

Defaulting Lenders

83

10.15.

Additional Agents

83

ARTICLE XI. SETOFF; RATABLE PAYMENTS

84

11.1.

Setoff

84

11.2.

Ratable Payments

84

ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

84

12.1.

Successors and Assigns

84

12.2.

Participations

85

12.3.

Assignments

86

12.4.

Dissemination of Information

87

12.5.

Tax Treatment

87

ARTICLE XIII. NOTICES

87

13.1.

Giving Notice

87

13.2.

Change of Address

87

ARTICLE XIV. COUNTERPARTS

87











- iv -













AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement (the “Agreement”) dated as of
February  4, 2011, is among Inland Western Retail Real Estate Trust, Inc., a
corporation organized under the laws of the State of Maryland (the “Borrower”),
KeyBank National Association, a national banking association, and the several
banks, financial institutions and other entities from time to time parties to
the Agreement (collectively, the “Lenders”), and KeyBank National Association,
not individually, but as “Administrative Agent”.

RECITALS

A.

The Borrower is primarily engaged in the business of purchasing, owning,
operating, leasing and managing retail properties.

B.

The Borrower is qualified as a real estate investment trust under Section 856 of
the Code.

C.

The Borrower and certain of the Lenders are parties to a Credit Agreement dated
as of October 15, 2007, as amended by that certain Comprehensive Amendment to
Credit Agreement dated as of April 17, 2009 and Second Amendment thereto dated
as of June 30, 2010 (collectively the “Original Credit Agreement”). This
Agreement and the other Loan Documents, taken as whole, constitute an amendment
and restatement of the Original Credit Agreement and the Loan Documents
thereunder and not a novation, and the parties intend that all Advances
outstanding thereunder shall continue to be Advances hereunder until repaid, and
that all security interests in any Collateral created and perfected thereunder
which is also Collateral hereunder shall continue to be security interests in
such Collateral which relate back to the date that such security interests were
first created and perfected and that the obligations of those Subsidiary
Guarantors who were parties to the prior Subsidiary Guaranty with respect to the
Borrower’s obligations under the Original Credit Agreement and are continuing as
Subsidiary Guarantors hereunder shall continue in effect and relate back to the
date such obligations were first undertaken, as such obligations may be
expressly amended and restated hereunder.

D.

The Borrower has requested that the Administrative Agent and the Lenders enter
into this Agreement to amend and restate the Original Credit Agreement to (i)
increase the Aggregate Commitment thereunder, (ii) add a tranche of term Loans,
(iii) extend the Facility Termination Date and (iv) modify certain of the terms
thereof. The Administrative Agent and those existing and new Lenders executing
this Agreement have agreed to do so on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:














ARTICLE I.
DEFINITIONS

As used in this Agreement:

“ABR Applicable Margin” means, as of any date, the Applicable Margin used to
determine the Floating Rate, as determined from time to time in accordance with
the definition of “Applicable Margin”.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any partnership, limited liability company, firm, corporation
or division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding partnership or membership interests of a partnership
or limited liability company.

“Adjusted Collateral Pool NOI” means, as of any date, (A) an annualized amount
calculated by multiplying the then-current Collateral Pool NOI times two (2)
less (B) an annualized amount calculated by multiplying the Capital Expenditure
Reserve Deduction for the two (2) fiscal quarters to which such Collateral Pool
NOI applies times two (2).  To the extent that the aggregate amount of base and
minimum rentals included in then-current Collateral Pool NOI attributable to a
single tenant (or any group of tenants which are Affiliates of each other) would
exceed ten percent (10%) of the total base and minimum rentals included in such
Collateral Pool NOI, such excess shall be excluded from such Collateral Pool NOI
for purposes of the calculations under this definition.

“Adjusted EBITDA” means, as of any date, the Consolidated Net Income for the
most recent four (4) full fiscal quarters of the Borrower for which financial
results have been reported, as adjusted, without duplication, by (i) deducting
therefrom any income attributable to Excluded Tenants; (ii) adding or deducting
for, as appropriate, any adjustment made under GAAP for straight lining of
rents, gains or losses from sales of assets, extraordinary items, impairment and
other non-cash charges, depreciation, amortization, interest expenses, taxes and
the Consolidated Group Pro Rata Share of interest, taxes, depreciation and
amortization in Investment Affiliates; (iii) deducting therefrom the Capital
Expenditure Reserve Deduction for such period and (iv) adding back all master
lease income (not to exceed 5% of Consolidated Net Income).

“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.





- 2 -







“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to the Borrower of the same
Type and, in the case of LIBOR Rate Advances, for the same Interest Period,
including without limitation Swingline Advances.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Aggregate Commitment” means, as of any date, the aggregate of the then-current
Term Commitments and Revolving Commitments of all the Lenders, which is, as of
the Agreement Effective Date, $585,000,000.

“Agreement” is defined in the Recitals hereto.

“Agreement Effective Date” means the date this Agreement has been fully executed
and delivered by the Borrower and the Lenders and the conditions set forth in
Section 4.1 have been fulfilled or waived in accordance with the terms hereof.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day, (ii) the sum of Federal Funds
Effective Rate for such day plus 0.5% per annum, and (iii) the sum of the LIBOR
Base Rate for a LIBOR Interest Period of one day, as determined by the
Administrative Agent, plus 1.0% per annum.

“Applicable Margin” means the applicable margin set forth in the pricing
schedule contained in Exhibit A used in calculating the interest rate applicable
to the various Types of Advances, subject to the conditions set forth in Exhibit
A with respect to the effective date of changes in such applicable margins.

“Appraisal” means an MAI certified appraisal of a Qualifying Collateral Pool
Property performed in accordance with FIRREA and Administrative Agent’s
appraisal requirements by an appraiser selected and retained by Administrative
Agent, on behalf of the Lenders, at Borrower’s expense.

“Appraised Values” means, as of any date, the aggregate as-is values of the
Qualifying Collateral Pool Properties as established by the most recent
Appraisals thereof.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Authorized Officer” means any of the President, Chief Financial Officer and
Chief Operating Officer, or the Chairman and Chief Executive Officer, or the
Chief Accounting Officer of the Borrower, or any other executive officer or
authorized agent approved by the Administrative Agent on behalf of the Lenders
acting singly.





- 3 -







“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Borrower” is defined in the Recitals hereto.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.9.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio, Charlotte, N.C. and New York,
New York for the conduct of substantially all of their commercial lending
activities and on which dealings in United States dollars are carried on in the
London interbank market and (ii) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Cleveland, Ohio,
Charlotte, N.C. and New York, New York for the conduct of substantially all of
their commercial lending activities.

“Capital Expenditure Reserve Deduction” means, with respect to any group of
Projects for any period, the sum of (a) $0.15 per annum per gross leaseable
square foot times the weighted average gross leaseable area of those Projects
owned by the Consolidated Group at any time during such period which are retail
Projects (including mixed-use Projects that are primarily retail, but excluding
“triple net” retail Projects which are instead included in clause (b) of this
sentence), (b) $0.10 per annum per gross leaseable or net rentable, as
applicable, square foot times the weighted average square footage of Projects
owned by the Consolidated Group at any time during such period which are
Projects leased on a “triple net” basis and (c) $0.25 per annum per gross
leasable or net rentable, as applicable, square foot times the weighted average
square footage of Projects owned by the Consolidated Group at any time during
such period which are not included in clause (a) or clause (b) of this sentence.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.





- 4 -







“Capitalization Rate” means eight percent (8.0%).

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalents”  means, as of any date:

(i)

securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof having maturities of
not more than one year from such date;

(ii)

mutual funds organized under the United States Investment Company Act rated AAm
or AAm-G by S&P and P-1 by Moody’s;

(iii)

certificates of deposit or other interest-bearing obligations of a bank or trust
company which is a member in good standing of the Federal Reserve System having
a short term unsecured debt rating of not less than A-1 by S&P and not less than
P-1 by Moody’s (or in each case, if no bank or trust company is so rated, the
highest comparable rating then given to any bank or trust company, but in such
case only for funds invested overnight or over a weekend) provided that such
investments shall mature or be redeemable upon the option of the holders thereof
on or prior to a date one month from the date of their purchase;

(iv)

certificates of deposit or other interest-bearing obligations of a bank or trust
company which is a member in good standing of the Federal Reserve System having
a short term unsecured debt rating of not less than A-1+ by S&P, and not less
than P-1 by Moody’s and which has a long term unsecured debt rating of not less
than A1 by Moody’s (or in each case, if no bank or trust company is so rated,
the highest comparable rating then given to any bank or trust company, but in
such case only for funds invested overnight or over a weekend) provided that
such investments shall mature or be redeemable upon the option of the holders
thereof on or prior to a date three months from the date of their purchase;

(v)

bonds or other obligations having a short term unsecured debt rating of not less
than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of not
less than A1 by Moody’s issued by or by authority of any state of the United
States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;





- 5 -









(vi)

repurchase agreements issued by an entity rated not less than A-1+ by S&P, and
not less than P-1 by Moody’s which are secured by U.S. Government securities of
the type described in clause (i) of this definition maturing on or prior to a
date one month from the date the repurchase agreement is entered into;

(vii)

short term promissory notes rated not less than A-1+ by S&P, and not less than
P-1 by Moody’s maturing or to be redeemable upon the option of the holders
thereof on or prior to a date one month from the date of their purchase; and

(viii)

commercial paper (having original maturities of not more than 365 days) rated at
least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or domestic issuer
who, at the time of the investment, has outstanding long-term unsecured debt
obligations rated at least A1 by Moody’s.

“Change in Control” means, at any time prior to the first date on which the
Capital Stock of the Borrower is publicly traded on a national exchange, the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof) of Capital Stock representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Borrower

“Change in Management” means the failure of at least one of Steven P. Grimes,
Shane Garrison and Dennis Holland to continue to be active on a daily basis in
the management of the Borrower provided that if all of such individuals shall
die or become disabled or otherwise cease being active on a daily basis in the
management of the Borrower, the Borrower shall have one hundred (120) days to
retain a replacement executive of comparable experience who is reasonably
satisfactory to the Administrative Agent.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” means all of the property, rights and interests of Borrower and its
Subsidiaries that are subject to the security interests and Liens created by the
Security Documents.

“Collateral Inclusion Conditions” is defined in Section 2.3(a).

“Collateral Pool” means, as of any date, all Qualifying Collateral Pool
Properties which are then encumbered by Mortgages.

“Collateral Pool Debt Service” means, as of any date, an imputed annual amount
of principal and interest that would be due on the Outstanding Facility Amount
as of the last day of the most recent fiscal quarter of Borrower for which
financial results have been reported if the Outstanding Facility Amount were a
fully amortizing loan with equal monthly payments of





- 6 -







principal and interest over a period of thirty years at a per annum interest
rate equal to the greater of (a) 7.00% and (b) the sum of (i) the then current
yield on obligations of the United States Treasury having the closest maturity
date to the tenth (10th) anniversary of such date of calculation, and (ii)
2.50%.

“Collateral Pool Debt Service Coverage” means the Adjusted Collateral Pool NOI
divided by Collateral Pool Debt Service.

“Collateral Pool Leverage Ratio” means the Outstanding Facility Amount divided
by Collateral Pool Value, expressed as a percentage.

“Collateral Pool NOI” means, as of any date, the sum of (a) the aggregate Net
Operating  Income for the most recent two (2) full fiscal quarters for which
financial results of Borrower have been reported attributable to Qualifying
Collateral Pool Properties owned for the entirety of such period plus, (b) in
the case of any Qualifying Collateral Pool Property that was owned as of the
last day of such period of two (2) fiscal quarters, but not so owned for the
full period, the amount of Net Operating Income that would have been earned if
such Qualifying Collateral Pool Property had been so owned for such period of
two (2) full fiscal quarters, as established by Borrower and reasonably approved
by the Administrative Agent on behalf of the Lenders.

“Collateral Pool Value” means, as of any date, (i) prior to the date on which
financial results of Borrower for the quarter ending December 31, 2011 have been
reported, the aggregate Appraised Values of the Qualifying Collateral Pool
Properties then owned by Borrower or a Subsidiary Guarantor and included in the
Collateral Pool (provided that the Appraised Values of the initial Qualifying
Collateral Pool Properties used for the initial determination of Collateral Pool
Value as of the Agreement Effective Date have not been finalized, but shall be
finalized within thirty (30) days thereafter and upon such finalization Borrower
shall take any action that may be required hereunder to reflect the resulting
change, if any, in Collateral Pool Value), (ii) at all times after such date,
the sum of (A) with respect to all Qualifying Collateral Pool Properties then
owned by Borrower or a Subsidiary Guarantor and included in the Collateral Pool
which were so owned by Borrower or a Subsidiary Guarantor at all times during
the most recent four (4) full fiscal quarters for which financial results of
Borrower have been reported, the aggregate Adjusted Collateral Pool NOI
attributable thereto (provided that the contribution to such aggregate Adjusted
Collateral Pool NOI on account of any Project shall not in any event be a
negative number) divided by the Capitalization Rate, provided that the
contribution to Collateral Pool Value under this clause (A) on account of any
Qualifying Collateral Pool Property which is a Single Tenant Project shall not,
in any event, exceed the most recent Appraised Value of such Single Tenant
Project; plus (B) with respect to all Qualifying Collateral Pool Properties not
so owned at all times during such four (4) full fiscal quarters, the aggregate
acquisition cost thereof.  For purposes of this definition, (i) to the extent
that the aggregate contribution to Collateral Pool Value on account of
Qualifying Collateral Pool Properties which are occupied pursuant to Financeable
Ground Leases would exceed fifteen percent (15%) of Collateral Pool Value, such
excess shall be excluded, (ii) to the extent that the aggregate contribution to
Collateral Pool Value on account of any single Qualifying Collateral Pool
Property (other than either of the Qualifying Collateral Pool Properties
commonly known as South Park Meadows II and Boulevard at the Cap Center) would
exceed twenty percent (20%)





- 7 -







of Collateral Pool Value, such excess shall be excluded; (iii) to the extent
that the aggregate contribution to Collateral Pool Value on account of
Qualifying Collateral Pool Properties which are Single Tenant Projects where the
remaining unexpired term of the Lease to the tenant of such Single Tenant
Project (without giving effect to any unexercised options of such tenant to
extend the term of such Lease) is less than five (5) years, would exceed
$120,000,000, such excess shall be excluded. and (iv) to the extent that, after
the second (2nd) anniversary of the Agreement Effective Date, the aggregate
contribution to Collateral Pool Value on account of Qualifying Collateral Pool
Properties which are Single Tenant Projects where the remaining unexpired term
of the Lease to the tenant of such Single Tenant Project (without giving effect
to any unexercised options of such tenant to extend the term of such Lease) is
less than five (5) years, would exceed twenty percent (20%) of Collateral Pool
Value, such excess shall be excluded. The Collateral Pool Value must exceed
$350,000,000 at all times and there must be at least ten (10) Qualifying
Collateral Pool Properties at all times, as required under Section 6.21(vi).  In
addition, in the case of any Qualifying Collateral Pool Property where the
maximum principal liability of the applicable Subsidiary Guarantor owning such
Qualifying Collateral Pool Property has been limited in the related Mortgage due
to mortgage tax, the amount contributed to Collateral Pool Value on account of
such Qualifying Collateral Pool Property shall not in any event exceed such
stated maximum principal liability.

“Commitment” means for each Lender collectively, such Lender’s Revolving
Commitment and Term Commitment.

“Consolidated Debt Service” means, for any period, without duplication, (a)
Consolidated Interest Expense for such period plus (b) the aggregate amount of
scheduled principal payments attributable to Consolidated Outstanding
Indebtedness (excluding optional principal payments, principal payments
contingent on excess cash flow from a related Project and balloon payments made
at maturity in respect of any such Indebtedness), plus (c) a percentage of all
such principal payments made during such period by any Investment Affiliate on
Indebtedness taken into account in calculating Consolidated Interest Expense,
equal to the greater of (x) the percentage of the principal amount of such
Indebtedness for which any member of the Consolidated Group is liable and (y)
the Consolidated Group Pro Rata Share of such Investment Affiliate.

“Consolidated Group” means the Borrower and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.

“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Group in the aggregate, upon liquidation of such
Investment Affiliate, after repayment in full of all Indebtedness of such
Investment Affiliate.





- 8 -







“Consolidated Interest Expense” means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period plus (b) the applicable Consolidated
Group Pro Rata Share of any interest expense, determined in accordance with
GAAP, of each Investment Affiliate, for such period, whether recourse or
non-recourse.

“Consolidated Net Income” means, for any period, consolidated net income (or
loss) of the Consolidated Group for such period determined on a consolidated
basis in accordance with GAAP.

“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness as of
such date.

“Consolidated NOI” means, as of any date, for any entity or group of entities
without duplication, the aggregate Net Operating Income for the most recent
fiscal four (4) quarters for which financial results have been reported from all
Projects owned by such entity or group of entities as of the end of such period
of four (4) fiscal quarters.

“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP (whether recourse or non-recourse), plus, without duplication, (b) the
applicable Consolidated Group Pro Rata Share of any Indebtedness of each
Investment Affiliate other than Indebtedness of such Investment Affiliate to a
member of the Consolidated Group.

“Construction in Progress” means, as of any date, the book value of any Projects
then under development provided that a Project shall no longer be included in
Construction in Progress and shall be valued based on its Net Operating Income
upon the earlier of (i) the expiration of the second full fiscal quarter after
substantial completion (which shall mean the receipt of a temporary certificate
of occupancy or a final certificate of occupancy) of such Project and (ii) the
last day of the first full fiscal quarter in which the Net Operating Income
attributable to such Project for such fiscal quarter multiplied by four (4) and
then divided by the Capitalization Rate exceeds the book value of such Project.
 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Conversion/Continuation Notice” is defined in Section 2.10.

“Credit Party” means the Administrative Agent, the Issuing Bank , the Swingline
Lender or any other Lender.

“Default” means an event described in Article VII.





- 9 -







“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that (a) has failed, within three (3) Business Days of the
date required to be funded or paid, to (i) fund any portion of its Loans, (ii)
fund any portion of its participations in Facility Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after written request by the Administrative Agent, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s receipt of such certification in form and substance
satisfactory to it, or (d) has become the subject of a Bankruptcy Event.

“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.12.

“Disclosure Letter” means that certain letter from Borrower addressed to the
Administrative Agent on behalf of the Lenders and dated as of the Agreement
Effective Date, which discloses certain matters which are exceptions to certain
of the representations, warranties and covenants of Borrower under this
Agreement.

“Dividend Payout Ratio” means, for any given period of time for any Person, the
ratio of (a) an amount equal to (i) 100% of all dividends or other
distributions, direct or indirect, on account of any equity interest of such
Person (except dividends or distributions payable solely in additional equity
interests of the same class) during such period, less (ii) any amount of such
dividends or distributions constituting Dividend Reinvestment Proceeds, to (b)
Funds From Operations of such Person for such period.

“Dividend Reinvestment Proceeds” means all dividends or other distributions,
direct or indirect, on account of any equity interest of any Person which any
holder(s) of such equity interest directs to be used, concurrently with the
making of such dividend or distribution, for the purpose of purchasing for the
account of such holder(s) additional equity interests in such Person or its
subsidiaries.

“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender or fund related to such Lender, (c) any commercial
bank having a combined capital and surplus of $5,000,000,000 or more, (d) the
central bank of any country





- 10 -







which is a member of the Organization for Economic Cooperation and Development,
(e) any savings bank, savings and loan association or similar financial
institution which (A) has a net worth of $500,000,000 or more, (B) is engaged in
the business of lending money and extending credit under credit facilities
substantially similar to those extended under this Agreement and (C) is
operationally and procedurally able to meet the obligations of a Lender
hereunder to the same degree as a commercial bank, and (f) any other financial
institution (including a mutual fund or other fund) approved by the
Administrative Agent and, unless a Default shall have occurred and be
continuing, Borrower (such approval not to be unreasonably withheld or delayed,
and the failure of Borrower to expressly grant or deny any such approval within
five (5) days after written request being deemed to be the grant of such
approval) having total assets of $500,000,000 or more which meets the
requirements set forth in subclauses (B) and (C) of clause (e) above; provided
that each Eligible Assignee must either (a) be organized under the Laws of the
United States of America, any State thereof or the District of Columbia or
(b) be organized under the Laws of the Cayman Islands or any country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of such a country, and (i) act hereunder through a branch,
agency or funding office located in the United States of America and (ii) be
exempt from withholding of tax on interest.  Notwithstanding anything herein to
the contrary, at no time shall Borrower, its Affiliates, or any Subsidiary
thereof, be considered an “Eligible Assignee.”

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the Borrower or any Subsidiaries or any of its
respective assets or Projects.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“Excluded Subsidiary” means, a Subsidiary which is (A) a single-purpose entity
which owns only Projects subject to Secured Indebtedness and which has
restrictions on the creation of any Guarantee Obligations or additional
Indebtedness and other safeguards typically imposed on such single-purpose
entities in secured financings or (B) an entity which is primarily engaged in
the provision of services and does not own any Projects or (C) any Subsidiary
that is not a Wholly-Owned Subsidiary of Borrower.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender.

“Excluded Tenants” means, as of any date, (i) any anchor tenant or (ii) any
non-anchor tenant leasing more than 15,000 square feet of gross leaseable area
at one of the Projects that, in either case, either (a) is subject to a
voluntary or involuntary petition for relief under any federal or state
bankruptcy codes or insolvency law or (b) is not operating its business in its





- 11 -







demised premises at such Project unless such non-operating tenant’s lease
obligations are guaranteed by an entity whose then current long-term, unsecured
debt obligations are rated BBB- or above by S&P and Baa3 or above by Moody’s.

“Existing Facility Letters of Credit” means those Facility Letters of Credit
issued under the Original Credit Agreement, as identified on Schedule 3 attached
hereto, which shall remain outstanding on the Agreement Effective Date and
constitute Facility Letters of Credit under this Agreement.

“Extension Notice” is defined in Section 2.1.

“Facility Letter of Credit” means a Letter of Credit issued hereunder plus the
Existing Facility Letters of Credit.

“Facility Letter of Credit Fee” is defined in Section 2A.8.

“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrower with
respect to Facility Letters of Credit, including the sum of (a) the
Reimbursement Obligations and (b) the aggregate undrawn face amount of the then
outstanding Facility Letters of Credit.

“Facility Letter of Credit Sublimit” means $50,000,000.

“Facility Termination Date” means February 3, 2013, as such date may be extended
pursuant to Section 2.1.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”

“Fee Letter” is defined in Section 2.6.

“Financeable Ground Lease” means, a ground lease reasonably satisfactory to the
Administrative Agent on behalf of the Lenders, which must provide customary
protections for a potential leasehold mortgagee (“Mortgagee”) such as (i) a
remaining term, including any optional extension terms exercisable unilaterally
by the tenant, of no less than 25 years, (ii) a provision that the ground lease
will not be terminated until the Mortgagee has received notice of a default, has
had a reasonable opportunity to cure and has failed to do so, (iii) provision
for a new lease to the Mortgagee as tenant on the same terms if the ground lease
is terminated for any reason, (iv) transferability of the tenant’s interest
under the ground lease by the Mortgagee without any requirement for consent of
the ground lessor unless based on delivery of customary assignment and
assumption agreements from the transferor and transferee, (v) the ability of the
tenant to mortgage tenant’s interest under the ground lease without any
requirement  for





- 12 -







consent of the ground lessor and (iv) provisions that the tenant under the
ground lease (or the leasehold mortgagee) has customary protections with respect
to the application of insurance proceeds or condemnation awards attributable to
the tenant’s interest under the ground lease and related improvements.

“Financial Contract” of a Person means (i) any exchange - traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.

“Financial Undertaking” of a Person means (i) any transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person, or (ii)
any agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, interest rate exchange agreements,
forward currency exchange agreements, interest rate cap or collar protection
agreements, forward rate currency or interest rate options.

“First Mortgage Receivable” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage, deed to secure
debt or deed of trust on commercial real estate having a value in excess of the
amount of such Indebtedness and which has been designated by the Borrower as a
“First Mortgage Receivable” in its most recent compliance certificate.

“Fixed Charge Coverage Ratio” means (i) Adjusted EBITDA divided by (ii) the sum
of (A) Consolidated Debt Service for the most recent four (4) fiscal quarters
for which financial results have been reported, plus (B) all Preferred
Dividends, if any, payable with respect to such four (4) fiscal quarters.

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) ABR Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate and ABR Applicable Margin
change.

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

“Funds From Operations” means, with respect to a Person and for a given period,
an amount equal to the net income (or loss) of such Person for such period,
computed in accordance with GAAP, excluding gains (or losses) from extraordinary
items, impairment and other non-cash charges, plus real estate depreciation and
amortization, and after adjustments for unconsolidated affiliates.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.





- 13 -







“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefore, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or guarantees by the Borrower of liabilities under any interest rate
lock agreement utilized to facilitate Secured Indebtedness of another member of
the Consolidated Group or an Investment Affiliate. The amount of any Guarantee
Obligation of any guaranteeing Person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation), provided, that in the absence of any such stated amount
or stated liability, the amount of such Guarantee Obligation shall be such
guaranteeing Person’s reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith with respect to any such Guarantee
Obligations of the Consolidated Group.

“Hazardous Materials” means all contaminants, vibrations, sound, odor, explosive
or radioactive substances or wastes and hazardous or toxic substances, wastes or
other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, mold,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP (excluding premiums or
discounts on debt required to be recognized under GAAP), (c) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (d) all Capitalized Lease Obligations, (e) all





- 14 -







obligations of such Person in respect of acceptances issued or created for the
account of such Person, (f) all Guarantee Obligations of such Person (excluding
in any calculation of consolidated Indebtedness of the Consolidated Group,
Guarantee Obligations of one member of the Consolidated Group in respect of
primary obligations of any other member of the Consolidated Group), (g) all
reimbursement obligations of such Person for letters of credit and other
contingent liabilities, (h) any Net Mark-to-Market Exposure and (i) all
liabilities secured by any Lien (other than Liens for taxes not yet due and
payable) on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof.

“Interest Period” means a LIBOR Interest Period.

“Investment” of a Person means any Property owned by such Person, including
without limitation, any loan, advance (other than commission, travel and similar
advances to officers and employees made in the ordinary course of business),
extension of credit (other than accounts receivable arising in the ordinary
course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has a ten percent (10%) or greater ownership interest,
whose financial results are not consolidated under GAAP with the financial
results of the Consolidated Group.

“Issuance Date” is defined in Section 2A.4(a)(2).

“Issuance Notice” is defined in Section 2A.4(c).

“Issuing Bank” means, with respect to each Facility Letter of Credit, the Lender
which issues such Facility Letter of Credit.  KeyBank shall be the sole Issuing
Bank.

“Leases” shall mean, collectively, all leases, subleases and occupancy
agreements affecting the Qualifying Collateral Pool Properties, or any part
thereof, now existing or hereafter executed and all material amendments,
material modifications or supplements thereto.

“Lenders” means the lending institutions listed on the signature pages hereof,
their respective successors and assigns, and any other lending institutions that
subsequently become parties to this Agreement.

“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Letter of Credit Collateral Account” is defined in Section 2A.9.





- 15 -







“Letter of Credit Request” is defined in Section 2A.4(a).

“Leverage Ratio” means Consolidated Outstanding Indebtedness divided by Total
Asset Value, expressed as a percentage.

“LIBOR Applicable Margin” means, as of any date with respect to any LIBOR
Interest Period, the Applicable Margin used to determine the LIBOR Rate as
determined from time to time in accordance with the definition of “Applicable
Margin”.

“LIBOR Base Rate” means, with respect to a LIBOR Rate Advance for the relevant
LIBOR Interest Period, the applicable British Bankers’ Association LIBOR rate
(rounded upwards to the nearest 1/16th) for deposits in U.S. dollars as reported
by any generally recognized financial information service as of 11:00 a.m.
(London time) two Business Days prior to the first day of such LIBOR Interest
Period, and having a maturity equal to such LIBOR Interest Period, provided
that, if no such British Bankers’ Association LIBOR rate is available to the
Administrative Agent, the applicable LIBOR Base Rate for the relevant LIBOR
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which KeyBank or one of its Affiliate banks offers to place
deposits in U.S. dollars with first class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such LIBOR Interest Period, in the approximate amount of the relevant
LIBOR Rate Advance and having a maturity equal to such LIBOR Interest Period.

“LIBOR Interest Period” means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, three, six or twelve months, to the
extent deposits in the London interbank market with such maturities are
available to the Lenders, commencing on a Business Day, as selected by Borrower;
provided, however, that (i) any LIBOR Interest Period which would otherwise end
on a day which is not a Business Day shall continue to and end on the next
succeeding Business Day, unless the result would be that such LIBOR Interest
Period would be extended to the next succeeding calendar month, in which case
such LIBOR Interest Period shall end on the next preceding Business Day and (ii)
any LIBOR Interest Period which begins on a day for which there is no
numerically corresponding date in the calendar month in which such LIBOR
Interest Period would otherwise end shall instead end on the last Business Day
of such calendar month.  Notwithstanding the foregoing, at any one time there
will be no more than seven (7) LIBOR Interest Periods outstanding.

“LIBOR Loan” means a Loan which bears interest at a LIBOR Rate.

“LIBOR Rate” means, for any LIBOR Interest Period, the sum of (A) the LIBOR Base
Rate applicable thereto divided by one minus the then-current Reserve
Requirement and (B) the LIBOR Applicable Margin in effect from time to time
during the applicable LIBOR Interest Period, changing when and as the LIBOR
Applicable Margin changes.

“LIBOR Rate Advance” means an Advance which bears interest at a LIBOR Rate.

“LIBOR Rate Loan” means a Loan which bears interest at a LIBOR Rate.





- 16 -







“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, such Lender’s portion of any borrowing
hereunder by the Borrower.

“Loan Documents” means this Agreement, the Disclosure Letter, the Subsidiary
Guaranty, the Notes, the Security Documents and any other document from time to
time evidencing or securing indebtedness incurred by the Borrower under this
Agreement, as any of the foregoing may be amended or modified from time to time.

“Majority Lenders” means Lenders holding a majority of the Percentages.

“Management Fees”, means, with respect to each Project for any period, an amount
equal to the greater of (i) actual management fees payable with respect thereto
and (ii) three percent (3%) per annum on the aggregate base rent and percentage
rent due and payable under leases at such Project.

“Marketable Securities” means Investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.

“Material Adverse Effect” means, in the Administrative Agent’s reasonable
discretion, a material adverse effect on (i) the business, property or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Borrower and the Subsidiary Guarantors, taken as a
whole, to perform their obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions hereof.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgages” shall mean first priority, recorded mortgages or deeds of trust
encumbering the Qualifying Collateral Pool Properties which are wholly owned by
Subsidiary Guarantors which are Wholly-Owned Subsidiaries of Borrower, executed
in each case by a Subsidiary





- 17 -







Guarantor and securing the Obligations in substantially the same form as is
attached hereto as Exhibit I and made a part hereof, with such modifications are
reasonably satisfactory to the Administrative Agent on behalf of the Lenders, to
be executed, delivered and recorded as provided herein, including without
limitation those Mortgages so executed, delivered and recorded pursuant to the
Original Credit Agreement as amended as provided herein.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions or any other
Financial Contract.  “Unrealized losses” means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or other Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or other Financial Contract were to be terminated as of that date),
and “unrealized profits” means the fair market value of the gain to such Person
of replacing such Rate Management Transaction or other Financial Contract as of
the date of determination (assuming such Rate Management Transaction or other
Financial Contract were to be terminated as of that date).

“Net Operating Income” means, with respect to any Project for any period,
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such period, without regard for straight-lining of rents or
any amortization related to above-market or below-market leases, plus all master
lease income (not to exceed to 5% of Net Operating Income), minus the amount of
all expenses (as determined in accordance with GAAP) incurred in connection with
and directly attributable to the ownership and operation of such Project for
such period, including, without limitation, Management Fees and amounts accrued
for the payment of real estate taxes and insurance premiums, but excluding any
general and administrative expenses related to the operation of the Borrower,
any interest expense, or other debt service charges, impairment charges, the
effects of straight-lining of ground lease rent, bad debt expenses related to
the straight-lining of rents and any other non-cash charges such as depreciation
or amortization of financing costs.    

“Non-U.S. Lender” is defined in Section 3.5(iv).

“Note” means any one of those promissory notes dated in the form of Exhibit B
attached hereto from Borrower in favor of the Lenders, including any amendment,
modification, renewal or replacement of any such promissory note or of any note
delivered under the Original Credit Agreement, provided that, at the request of
any Lender, a Note payable to such Lender shall not be issued and the
Obligations of the Borrower hereunder to such Lender shall be evidenced





- 18 -







entirely by this Agreement and the other Loan Documents with the same effect as
if a Note had been issued to such Lender.

“Notice of Assignment” is defined in Section 12.3.2.

“Obligations” means the Advances, the Facility Letters of Credit, the
Reimbursement Obligations, and all accrued and unpaid fees and all other
obligations of Borrower to the Administrative Agent or the Lenders arising under
this Agreement or any of the other Loan Documents, including all payments and
other obligations that may accrue after the commencement of any action or
proceeding described in Sections 7.7 and 7.8.

“One Day LIBOR Rate” means, with respect to Swingline Advances only, for any
day, the sum of (A) an interpolated rate, as determined by the Swingline Lender
in its sole discretion,  for such day, equal to the LIBOR Base Rate that would
apply to an Interest Period of one day plus (B) the LIBOR Applicable Margin.

“Original Credit Agreement” is defined in the Recitals to this Agreement.

“Other Taxes” is defined in Section 3.5(ii).

“Outstanding Facility Amount” means, at any time, the sum of all then
outstanding Advances and Facility Letter of Credit Obligations.

“Outstanding Revolving Amount” means, at any time the sum of all
then-outstanding Revolving Advances and Facility Letter of Credit Obligations.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participants” is defined in Section 12.2.1.

“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the fifteenth day of each calendar month.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Percentage” means for each Lender the ratio that such Lender’s combined
Revolving Commitment and outstanding Term Loans bears to the Aggregate
Commitment, or if the Revolving Commitments have been terminated, the ratio that
such Lender’s combined outstanding Revolving Loans and outstanding Term Loans
bears to the total outstanding Advances, in each case expressed as a percentage.

“Permitted Acquisitions” are defined in Section 6.15.

“Permitted Investments” are defined in Section 6.23.

“Permitted Liens” are defined in Section 6.16.





- 19 -







“Person” means any natural person, corporation, limited liability company, joint
venture, partnership, association, enterprise, trust or other entity or
organization, or any government or political subdivision or any agency,
department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

“Preferred Dividends” means, with respect to any entity, dividends or other
distributions which are payable to holders of any ownership interests in such
entity which entitle the holders of such ownership interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of ownership interests in such entity, provided that distributions
payable by IW JV 2009 LLC to Inland Equity Investors, LLC or any of its
successors or assigns shall be excluded from ”Preferred Dividends”.

“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by KeyBank or its parent as its prime rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes.  In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.

“Project” means any real estate asset located in the United States owned by the
Borrower or any of its Subsidiaries or any Investment Affiliate, and operated or
intended to be operated as a retail property, a triple net office property, an
industrial property or a mixed use property.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Purchasers” is defined in Section 12.3.1.

“Qualifying Collateral Pool Property” means any Project which, as of any date of
determination, (a) located in the United States; (b) is wholly owned by a
Subsidiary Guarantor, in fee simple or under the terms of a Financeable Ground
Lease; (c) is encumbered by a Mortgage in favor of the Administrative Agent on
behalf of the Lenders; (d) is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Project as evidenced by a certification of the Borrower, subject to the
Administrative Agent’s approval, in its sole discretion; (e) is not, nor is any
direct or indirect interest of the Borrower or any Subsidiary therein, subject
to any Lien other than Permitted Liens set forth in clauses (i) through (iv) of
Section 6.16 or to any Negative Pledge (other than the Liens and Negative
Pledges created pursuant to this Agreement to secure the obligations of the
Borrower and the Subsidiary Guarantors); (f) when





- 20 -







aggregated with all other Qualifying Collateral Pool Properties, results in the
Qualifying Collateral Pool Properties as a whole having at least eighty percent
(80%) of their aggregate gross leaseable area physically occupied and (g) if
such Project is a Single Tenant Project which is not either one of the
Qualifying Collateral Pool Properties included in the Collateral Pool on the
Agreement Effective Date or one of those Projects being proposed by Borrower for
subsequent evaluation and admission as a Qualifying Collateral Pool Property as
listed on Schedule 4 attached hereto, the remaining unexpired term of the Lease
to the tenant of such Project (without giving effect to any unexercised options
of such tenant to extend the terms of such Lease) was, as of the date such
Project was first admitted as a Qualifying Collateral Pool Property,  not less
than five (5) years.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group with respect to which the liability of the
obligor is not limited to the obligor’s interest in specified assets securing
such Indebtedness, subject to customary limited exceptions for certain acts or
types of liability such as environmental liability, fraud and other customary
nonrecourse carveouts.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means at any time, the aggregate of the obligations
of the Borrower to the Lenders, the Issuing Bank and the Administrative Agent in
respect of all unreimbursed payments or disbursements made by the Lenders, the
Issuing Bank and the Administrative Agent under or in respect of the Facility
Letters of Credit.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping or any Hazardous Material into the environment.





- 21 -







“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

“Required Diligence” is defined in Section 2.3.

“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the aggregate unpaid
principal amount of the outstanding Advances, provided that, (i) the Commitments
and Advances held by any then-current Defaulting Lender shall be subtracted from
the Aggregate Commitment and the outstanding Advances solely for the purpose of
calculating the Required Lenders at such time, (ii) at such times as there are
less than four (4) Lenders the two references to “at least 66 2/3%” in this
definition shall be changed to “more than 50%”, (iii) determination of Required
Lenders for purposes of approving any portion of any proposed amendment to or
waiver of any provision of the Agreement that affects the rights and obligations
of the Lenders holding Term Commitments in a manner different from the
corresponding amendment to or waiver of the rights and obligations of the
Lenders holding the Revolving Commitments, approval shall only be deemed to be
given if Lenders holding the applicable required percentage of just the
aggregate Term Commitments or Term Advances, as applicable, have approved such
action and (iv) determination of Required Lenders for purposes of approving any
portion of any proposed amendment to or waiver of any provision of the Agreement
that affects the rights and obligations of the Lenders holding Revolving
Commitments in a manner different from the corresponding amendment to or waiver
of the rights and obligations of the Lenders holding the Term Commitments,
approval shall only be deemed to be given if Lenders holding the applicable
required percentage of just the aggregate Revolving Commitments or Revolving
Advances, as applicable, have approved such action .

“Reserve Requirement” means, with respect to a LIBOR Rate Loan and LIBOR
Interest Period, that percentage (expressed as a decimal) which is in effect on
such day, as prescribed by the Federal Reserve Board or other governmental
authority or agency having jurisdiction with respect thereto for determining the
maximum reserves (including, without limitation, basic, supplemental, marginal
and emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.

“Revolving Advance” means any Advance comprised solely of Revolving Loans.

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
make Revolving Loans on the terms and conditions set forth herein not exceeding
the amount set forth opposite its signature below or as set forth in any Notice
of Assignment relating to any





- 22 -







assignment that has become effective pursuant to Section 12.3.2, as such amount
may be modified from time to time pursuant to the terms hereof.

“Revolving Loan” means any Loan made pursuant to a Lender’s Revolving
Commitment.

“Secured Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group which is secured by a Lien on a Project, any
ownership interests in any Person or any other assets which had, in the
aggregate, a value in excess of the amount of such Indebtedness at the time such
Indebtedness was incurred.

“Security Documents” means the Mortgages, and any other security documents
executed and delivered to the Administrative Agent for the benefit of the
Lenders, including, without limitation, any UCC-1 financing statements delivered
or authorized to be filed by the Administrative Agent in connection therewith.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“Single Tenant Project” means any Project that is leased (or is being
constructed to be leased) to a single tenant.

“S&P” means Standard & Poor’s Ratings Group and its successors.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
 Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantor” means, as of any date, each Subsidiary of the Borrower
which is then a party to the Subsidiary Guaranty pursuant to Section 6.26.

“Subsidiary Guaranty” means the guaranty to be executed and delivered by those
Subsidiaries of the Borrower listed on Schedule 2, substantially in the form of
Exhibit F, as the same may be amended, supplemented or otherwise modified from
time to time pursuant to Section 6.26, including any joinders executed by
additional Subsidiary Guarantors.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.





- 23 -







“Swingline Advances” means, as of any date, collectively, all Swingline Loans
then outstanding under this Facility.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans not exceeding $50,000,000, which is included in, and is not in
addition to, the Swingline Lender’s total Commitment hereunder.

“Swingline Lender” shall mean KeyBank National Association, in its capacity as a
Lender, and at the option of a new Administrative Agent, any successor
Administrative Agent.

“Swingline Loan” means a loan made by the Swingline Lender pursuant to Section
2.16 hereof.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Term Advance” means any Advance comprised solely of Term Loans.

“Term Commitment” means, for each Lender, the obligation of such Lender to make
Term Loans on the terms and conditions set forth herein not exceeding the
applicable amount set forth opposite its signature below or as set forth in any
Notice of Assignment relating to any assignment that has become effective
pursuant to Section 12.3.2, as such amount may be modified from time to time
pursuant to the terms hereof.

“Term Loan” means any Loan made pursuant to a Lender’s Term Commitment.

“Total Asset Value” means, as of any date, (i) (A) the Consolidated NOI
attributable to Projects owned by the Borrower or a member of the Consolidated
Group (excluding 100% of the Consolidated NOI attributable to Projects not owned
for at least four (4) full fiscal quarters as of the end of the fiscal quarter
for which Consolidated NOI is calculated and provided that the contribution to
Consolidated NOI on account of any Project shall not in any event be a negative
number) divided by (B) the Capitalization Rate, plus (ii) 100% of the price paid
for any such Projects first acquired by the Borrower or a member of the
Consolidated Group during such four (4) fiscal quarter period, plus (iii) cash,
Cash Equivalents and Marketable Securities owned by the Consolidated Group as of
the end of such fiscal quarter, provided that the amount added to Total Asset
Value on account of Marketable Securities shall not exceed 5% of Total Asset
Value, plus (iv) the Consolidated Group’s Pro Rata Share of (A) Consolidated NOI
attributable to Projects owned by Investment Affiliates (excluding Consolidated
NOI attributable to Projects not owned for the entire four (4) fiscal quarters
on which Consolidated NOI is calculated and provided that the contribution to
Consolidated NOI on account of any Project shall not in any event be a negative
number) divided by (B) the Capitalization Rate, plus (v) the Consolidated Group
Pro Rata Share of the price paid for such Projects first acquired by an
Investment Affiliate during such four (4) fiscal quarters, plus
(vi) Construction in Progress at book value, plus (vii) First Mortgage
Receivables owned by the Consolidated Group (at the lower of book value or
market value), plus (viii) Unimproved Land at book value.





- 24 -







“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as either a Floating Rate
Advance or LIBOR Rate Advance and as either a Revolving Advance or Term Advance.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.

“Unimproved Land” means, as of any date, any land which (i) is not appropriately
zoned for retail development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly dedicated streets, unless
such land has been designated in writing by the Borrower in a certificate
delivered to the Administrative Agent as land that is reasonably expected to
satisfy all such criteria within twelve (12) months after such date.  For
purposes of clarification, if any, such land shall be deemed to be included in
Construction in Progress as of such date of designation and from and after such
date shall not be considered Unimproved Land.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person for borrowed money that does not constitute Secured Indebtedness or
Guarantee Obligations.

“Unused Fee” is defined is Section 2.5.

“Unused Fee Percentage” means, with respect to any day during a calendar
quarter, (i) 0.40% per annum, if the sum of the Revolving Advances and Facility
Letter of Credit Obligations outstanding on such day is 50% or more of the
aggregate Revolving Commitments or (ii) 0.50% per annum if the sum of the
Revolving Advances and Facility Letter of Credit Obligations outstanding on such
day is less than 50% of the aggregate Revolving Commitments.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.





- 25 -







ARTICLE II.
THE CREDIT

2.1.

Generally

.  Subject to the terms and conditions of this Agreement, Lenders severally
agree to make Advances through the Administrative Agent to the Borrower from
time to time prior to the Facility Termination Date, and to support the issuance
of Facility Letters of Credit under Article IIA of this Agreement, provided that
the making of any such Advance or the issuance of such Facility Letter of Credit
will not:

(i)

cause the then current Outstanding Facility Amount to exceed the then-current
Aggregate Commitment; or

(ii)

cause the sum of (A) the then-current Outstanding Revolving Amount and (B) the
then-current outstanding Swingline Advances to exceed the then-current aggregate
Revolving Commitments;

(iii)

cause the aggregate amount of Term Advances to exceed the aggregate Term
Commitments;

(iv)

cause the then-current outstanding Swingline Advances to exceed the Swingline
Commitment; or

(v)

cause the then-outstanding Facility Letters of Credit Obligations to exceed the
Facility Letter of Credit Sublimit; or

(vi)

cause the Collateral Pool Leverage Ratio to exceed (A) prior to the issuance of
Borrower’s financial results for the quarter ending March 31, 2012, sixty-five
percent (65%) of the Collateral Pool Value and (B) at all times thereafter,
sixty percent (60%) of the Collateral Pool Value; or

(vii)

cause the Collateral Pool Debt Service Coverage to be less than (A) prior to the
issuance of Borrower’s financial results for the quarter ending March 31, 2012,
1.50 to 1.00, and (B) at all times thereafter, 1.60 to 1.00.

The Advances may be Swingline Advances, ratable Floating Rate Advances or
ratable LIBOR Rate Advances.  Each Lender shall fund its Percentage of each such
Advance (other than a Swingline Advance) and no Lender will be required to fund
any amounts which, when aggregated with such Lender’s Percentage of all other
Advances then outstanding and of all Facility Letter of Credit Obligations,
would exceed such Lender’s then-current Commitment.  This facility (“Facility”)
is both a term loan and a revolving credit facility.  There will be a single
Term Advance made on the Agreement Effective Date when all conditions precedent
thereto have been satisfied or waived.  Such initial Term Advance shall fully
satisfy the Lenders’ obligations under their Term Commitments and once repaid or
prepaid the Term Loans may not be reborrowed.  Subject to the provisions of this
Agreement, Borrower may request Revolving Advances hereunder from time to time,
repay such Revolving Advances and reborrow Revolving Advances at any time prior
to the Facility Termination Date.  The Facility Termination Date can be extended
at the Borrower’s request for one (1) extension period of one year upon





- 26 -







written notice to the Administrative Agent received by the Administrative Agent
not later than 90 days prior to the then-current Facility Termination Date (an
“Extension Notice”), provided that (i) no Default or Unmatured Default has
occurred and is continuing when the Extension Notice is given and on the day
immediately preceding the first day of such extension period, (ii) all of the
covenants of the Borrower hereunder are being complied with when an Extension
Notice is given and on the day immediately preceding the first day of such
extension period, and (iii) the Borrower pays, along with the Extension Notice,
an extension fee to the Administrative Agent for the account of each Lender
equal to two-fifths of one percent (0.40%) of the sum of (A) the then-current
outstanding Term Loans of such Lender plus (B) the then-current Revolving
Commitment of such Lender.  In no event shall the Facility Termination Date be
extended to a date later than February 3, 2014 without the consent of all of the
Lenders.

2.2.

Ratable and Non Ratable Advances

.  Each Advance hereunder shall consist of Loans made from the several Lenders
ratably based on each Lender’s Percentage, except for Swingline Loans which
shall be made by the Swingline Lender in accordance with Section 2.16.  The
ratable Advances may be Floating Rate Advances, LIBOR Rate Advances or a
combination thereof, selected by the Borrower in accordance with Sections 2.8
and 2.9.

2.3.

Collateral

. The obligations of Borrower under the Loan Documents shall be secured by a
perfected first priority security interest to be held by the Administrative
Agent for the benefit of the Lenders in the Qualifying Collateral Pool
Properties, as described below.  The Mortgages on the initial Qualifying
Collateral Pool Properties (or amendments to Mortgages previously recorded
pursuant to the Original Credit Agreement) shall be executed and delivered for
recordation not later than the Agreement Effective Date. Borrower shall also
provide to the Administrative Agent not later than the Agreement Effective Date
with respect to each such Qualifying Collateral Pool Property, an Appraisal
approved by the Administrative Agent, a rent roll, ARGUS runs, leasing activity
reports, tenant sales reports (if applicable), Leases, operating statements, an
annual budget or cash flow projection, insurance certificates, lender’s title
insurance policies (or date down endorsements to the lender’s title insurance
policies previously delivered to the Administrative Agent pursuant to the
Original Credit Agreement), surveys (which if no material changes to the
improvements thereon have occurred, may be older surveys accompanied by an
affidavit of no change from the Borrower), flood hazard determinations/flood
insurance, subordination, non-disturbance and attornment agreements and estoppel
certificates (the “Required SNDAs and Estoppels”) from all tenants of Single
Tenant Projects and from those tenants leasing 15,000 or more square feet of
gross leaseable area in all other Projects in a form satisfactory to the
Administrative Agent (unless previously delivered pursuant to the Original
Credit Agreement or waived by the Administrative Agent), environmental
assessments satisfactory to the Administrative Agent, property condition reports
satisfactory to the Administrative Agent, a written opinion of the Borrower’s
counsel addressed to the Lenders in a form reasonably satisfactory to the
Administrative Agent regarding each Mortgage (except those Mortgages delivered
pursuant to the Original Credit Agreement with respect to which no opinion will
be required at the Agreement Effective Date or at any time thereafter so long as
the Administrative Agent previously received a satisfactory opinion that
continues to benefit the Administrative Agent and Lenders under this Agreement)
and such other due diligence materials as the Administrative Agent shall
reasonably require for each





- 27 -







Qualifying Collateral Pool Property (the “Required Diligence”). Notwithstanding
the foregoing, Borrower shall have the right to deliver any such Required SNDAs
and Estoppels after the addition of the related Qualifying Collateral Pool
Property, so long as any such Required SNDAs and Estoppels shall be delivered to
the Administrative Agent (unless the requirement for delivery thereof has been
waived by the Administrative Agent) by a date ninety (90) days after the
addition of such Qualifying Collateral Pool Property to the Collateral Pool and,
if such delivery or waiver has not occurred by such date, then such Qualifying
Collateral Pool Property shall be excluded from the Collateral Pool until such
delivery is made or waived by the Administrative Agent. Borrower shall pay for
all Appraisals of the Qualifying Collateral Pool Properties required hereunder.

(a)

Subsequent Addition of Qualifying Collateral Pool Properties.  If Borrower
intends to propose the addition of a Project to the Collateral Pool, whether by
acquisition of a new Project or by the retirement of existing Secured
Indebtedness thereon or otherwise, then not less than fifteen (15) Business Days
prior to the proposed effective date of such addition to the Collateral,
Borrower shall notify the Administrative Agent thereof in writing and thereafter
provide the Administrative Agent with all Required Diligence with respect to
such Project (other than items such as the Mortgage and the Lender’s title
insurance policy, which can only be completed or executed once such Project is
added to the Collateral Pool), together with a pro forma compliance certificate
showing that the addition of such Project to the Collateral Pool will not cause
any violations of the covenants hereunder, for distribution to the Lenders.  The
approval of the Majority Lenders shall be required for the inclusion of such
Project in the Collateral Pool and the Administrative Agent shall promptly
request such consent in writing from the Lenders. Notwithstanding the foregoing,
if the inclusion of such Project requires a waiver of any of the qualification
requirements set out in the definition of Qualifying Collateral Pool Property,
such waiver shall require approval of the Required Lenders. Each of the Lenders
shall have fifteen (15) Business Days after it receives such request and
delivery of the applicable Required Diligence items to notify the Administrative
Agent in writing whether it approves or objects to the proposed Qualifying
Collateral Pool Property. The Administrative Agent shall notify Borrower in
writing not later than twenty (20) Business Days after it has requested such
approval from the Lenders if the Majority Lenders have approved the proposed
Qualifying Collateral Pool Property.  Once the Administrative Agent notifies
Borrower that any Project has been approved to become a Qualifying Collateral
Pool Property, then, as a condition precedent to such Project actually becoming
a Qualifying Collateral Pool Property and being included in the Collateral Pool,
Borrower shall (i) cause the applicable Subsidiary owning such Project to
execute and deliver a Joinder Agreement with respect to the Subsidiary Guaranty,
if such Subsidiary has not already executed a Subsidiary Guaranty, (ii) cause
the remaining items of Required Diligence, including the related Mortgage, to be
delivered, executed and recorded, and (iii) execute and deliver to the
Administrative Agent on behalf of the Lenders a written confirmation that, as of
the date such additional Qualifying Collateral Pool Property is included in the
Collateral Pool, all of the representations and warranties contained in Section
5.23 hereof are true and correct in all material respects with respect to such
Qualifying Collateral Pool Property as if it were





- 28 -







one of the initial Qualifying Collateral Pool Properties (collectively, the
“Collateral Inclusion Conditions”).

(b)

Sale, Financing or Contribution of a Qualifying Collateral Pool Property.
 Provided no Default or Unmatured Default shall have occurred and be continuing
(or would exist immediately after giving effect to the transactions contemplated
by this Section 2.3(b)), and provided Borrower continues to be in compliance
with the covenants set forth in Section 6.21 (iv)-(vi), Borrower or the
applicable Subsidiary may sell a Qualifying Collateral Pool Property, create a
new Lien securing Indebtedness on a Qualifying Collateral Pool Property or
contribute a Qualifying Collateral Pool Property to a joint venture or other
entity not wholly-owned by the Consolidated Group (for purposes of this Section,
such a sale, creation of a new Lien or contribution shall be referred to as a
“Qualifying Collateral Pool Release”) upon the following terms and conditions:

(i)

Borrower shall deliver to the Administrative Agent written notice of the desire
to consummate such Qualifying Collateral Pool Release on or before the date that
is ten (10) Business Days prior to the date on which the Qualifying Collateral
Pool Release is to be effected;

(ii)

Such Qualifying Collateral Pool Release shall require the prior written consent
of the Majority Lenders if it involves a Qualifying Collateral Pool Property
which contributes $15,000,000 or more to the then-current Collateral Pool Value,
provided that no such consent from the Majority Lenders shall be required if
such Qualifying Collateral Pool Property is either a Single Tenant Property or
the Qualifying Collateral Pool Property commonly known as Southpark Meadows II.

(iii)

Not later than five (5) Business Days prior to the date the Qualifying
Collateral Pool Release is to be effected, Borrower shall submit to the
Administrative Agent a certificate, which shall be subject to the Administrative
Agent’s review and reasonable approval, setting forth the projected Collateral
Pool Leverage Ratio and Collateral Pool Debt Service Coverage on a pro forma
basis as of the planned effective date of the Qualifying Collateral Pool Release
giving effect to:  (A) the Qualifying Collateral Pool Release and (B) any other
Projects that will become a Qualifying Collateral Pool Property prior to the
date of such Qualifying Collateral Pool Release (the “Pro Forma Calculations”);
and

(iv)

If the Pro Forma Calculations show that Borrower will be out of compliance with
the covenants contained in Sections 6.21(iv)-(vi) or with any other provisions
related to the Collateral Pool, Borrower shall, before the effective date of the
Qualifying Collateral Pool Release, either (A) have caused an additional
Qualifying Collateral Pool Property to be admitted to the Collateral Pool in
accordance with Section 2.3(a) that causes Borrower to be in compliance with the
covenants contained in Sections 6.21(iv)-(vi) and with all other provisions
related to the Collateral Pool, or (B) pay down the Outstanding Facility





- 29 -







Amount sufficiently to permit the Borrower to be in compliance with such
covenants and provisions.

Upon the occurrence of the Qualifying Collateral Pool Release, the underlying
Project shall no longer be a Qualifying Collateral Pool Property, and the
Administrative Agent on behalf of the Lenders shall release the Mortgage thereon
and execute such other documents or instruments and take all other actions
necessary or advisable on behalf of the Lenders to release any related security
interests evidenced by the Security Documents.

2.4.

Final Principal Payment

.  Any outstanding Advances and all other unpaid Obligations shall be paid in
full by the Borrower on the Facility Termination Date.

2.5.

Unused Fee

.  The Borrower agrees to pay to the Administrative Agent for the account of
each Lender an unused facility fee (the “Unused Fee”) equal to an aggregate
amount computed on a daily basis by multiplying (i) the Unused Fee Percentage
applicable to such day, expressed as a per diem rate, times (ii) the excess of
the Revolving Commitment over the Outstanding Revolving Amount on such day.  The
Unused Fee shall be payable quarterly in arrears on the first Business Day of
each calendar quarter (for the prior calendar quarter) and upon any termination
of the Revolving Commitment in its entirety.

2.6.

Other Fees

.  The Borrower agrees to pay all fees payable to the Administrative Agent
pursuant to the Borrower’s letter agreement with the Administrative Agent dated
as of November 17, 2010 (the “Fee Letter”).

2.7.

Minimum Amount of Each Advance

.  Each Advance shall be in the minimum amount of $1,000,000; provided, however,
that any Floating Rate Advance may be in the amount of the unused aggregate
Revolving Commitments.

2.8.

Principal Payments

.

(a)

Optional.  The Borrower may from time to time pay, without penalty or premium,
all or any part of outstanding Floating Rate Advances without prior notice to
the Administrative Agent.  A LIBOR Rate Advance may be paid on the last day of
the applicable Interest Period or, if and only if the Borrower pays any amounts
due to the Lenders under Sections 3.4 and 3.5 as a result of such prepayment, on
a day prior to such last day.  Unless otherwise directed by the Borrower by
written notice to the Administrative Agent, all principal payments made when no
Default has occurred and is continuing shall first be applied to repay all
outstanding Revolving Advances and then to repay the Term Advances.  If a
Default has occurred and is continuing such principal payment shall be applied
on a pro rata basis to all outstanding Advances.

(b)

Mandatory.  Mandatory partial principal payments shall be due from time to time
if, (i) due to any reduction in the Collateral Pool Value or in the Adjusted
Collateral Pool NOI, whether by a Qualifying Collateral Pool Property failing to
continue to satisfy the requirement for qualification as a Qualifying Collateral
Pool Property or by a reduction in the Collateral Pool Value or the Adjusted
Collateral Pool NOI attributable to any Qualifying Collateral Pool Property,
including without limitation any reduction in





- 30 -







the Appraised Value of any Qualifying Collateral Pool Property, the Outstanding
Facility Amount shall be in excess of the maximum amount permitted to be
outstanding under clauses (iv) or (v) of Section 6.21 or (ii) without limiting
the effect of any other provision of this Agreement requiring such a principal
payment, any of the categories of the Obligations described in clauses (i)
-(iii) of Section 2.1 shall be in excess of the maximum amount set forth in the
applicable clause.  Such principal payments shall be in the amount needed to
restore Borrower to compliance with such covenants or such maximum amount.  Such
mandatory principal payments shall be due and payable (i) in the case of any
such reduction arising from results reported in a quarterly financial statement
of Borrower and related compliance certificate, ten (10) Business Days after
delivery of such quarterly financial statement and compliance certificate under
Section 6.1 evidencing such reduction or (ii) in all other cases, ten (10)
Business Days after Borrower’s receipt of notice from the Administrative Agent
of any such failure to continue to qualify as a Qualifying Collateral Pool
Property or any such reduction in the amount contributed to the Adjusted
Collateral Pool NOI or Collateral Pool Value or of any such excess over the
applicable maximum amount.

2.9.

Method of Selecting Types and Interest Periods for New Advances

.  The Borrower shall select the Type of Advance and, in the case of each LIBOR
Rate Advance, the LIBOR Interest Period applicable to each Advance from time to
time.  The Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) in the form attached as Exhibit G and made a part hereof (i)
not later than 1:00 p.m. Cleveland, Ohio time on the Business Day immediately
preceding the Borrowing Date of each Floating Rate Advance, (ii) not later than
10:00 a.m. Cleveland, Ohio time, at least three (3) Business Days before the
Borrowing Date for each LIBOR Rate Advance and (iii) not later than 10:00 a.m.
Cleveland, Ohio time on the same day as the Borrowing Date for each Swingline
Advance, which shall specify:

(i)

the Borrowing Date, which shall be a Business Day, of such Advance,

(ii)

the aggregate amount of such Advance,

(iii)

the Type of Advance selected,

(iv)

if such Advance is a Swingline Advance, and Borrower desires to have the One Day
LIBOR Rate apply for the duration of such Swingline Advance, a request to that
effect; and

(v)

in the case of each LIBOR Rate Advance, the LIBOR Interest Period applicable
thereto.

The Administrative Agent shall provide a copy to the Lenders by facsimile of
each Borrowing Notice and each Conversion/Continuation Notice not later than the
close of business on the Business Day it is received.  Each Lender shall make
available its Loan or Loans, in funds immediately available in Cleveland, Ohio
to the Administrative Agent at its address





- 31 -







specified pursuant to Article XIII on each Borrowing Date not later than noon
(Cleveland, Ohio time).  The Administrative Agent will make the funds so
received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address.

No LIBOR Interest Period may end after the Facility Termination Date and, unless
the Required Lenders otherwise agree in writing, in no event may there be more
than seven (7) different LIBOR Interest Periods for LIBOR Rate Advances
outstanding at any one time.

2.10.

Conversion and Continuation of Outstanding Advances

.  Floating Rate Advances shall continue as Floating Rate Advances unless and
until such Floating Rate Advances are converted into LIBOR Rate Advances.  Each
LIBOR Rate Advance shall continue as a LIBOR Rate Advance until the end of the
then applicable Interest Period therefore, at which time such LIBOR Rate Advance
shall be automatically converted into a Floating Rate Advance unless the
Borrower shall have given the Administrative Agent a “Conversion/Continuation
Notice” requesting that, at the end of such Interest Period, such LIBOR Rate
Advance either continue as a LIBOR Rate Advance for the same or another Interest
Period or be converted to an Advance of another Type.  Subject to the terms of
Section 2.7, the Borrower may elect from time to time to convert all or any part
of an Advance of any Type into any other Type or Types of Advances; provided
that any conversion of any LIBOR Rate Advance shall be made on, and only on, the
last day of the Interest Period applicable thereto.  The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of an Advance to a LIBOR Rate Advance or continuation of a LIBOR
Rate Advance not later than 10:00 a.m. (Cleveland, Ohio time), at least three
Business Days, in the case of a conversion into or continuation of a LIBOR
Advance, prior to the date of the requested conversion or continuation,
specifying:

(i)

the requested date which shall be a Business Day, of such conversion or
continuation;

(ii)

the aggregate amount and Type of the Advance which is to be converted or
continued; and

(iii)

the amount and Type(s) of Advance(s) into which such Advance is to be converted
or continued and, in the case of a conversion into or continuation of a LIBOR
Rate Advance, the duration of the Interest Period applicable thereto.

2.11.

Changes in Interest Rate, Etc.

  Each Floating Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is converted from a LIBOR Rate Advance into a Floating Rate Advance pursuant to
Section 2.10 to but excluding the date it becomes due or is converted into a
LIBOR Rate Advance pursuant to Section 2.10 hereof, at a rate per annum equal to
the Floating Rate for such day.  Changes in the rate of interest on that portion
of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate.  Each LIBOR Rate
Advance shall bear interest from and including the first day of the Interest
Period applicable thereto to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBOR Rate Advance.





- 32 -









2.12.

Rates Applicable After Default

.  Notwithstanding anything to the contrary contained in Section 2.9 or 2.10,
during the continuance of a Default or Unmatured Default the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that no Advance may be made as, converted into or continued as a LIBOR
Rate Advance.  During the continuance of a Default the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each LIBOR Rate Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus 2% per annum and (ii) each Floating Rate Advance shall bear
interest at a rate per annum equal to the Floating Rate otherwise applicable to
the Floating Rate Advance plus 2% per annum; provided, however, that the Default
Rate shall become applicable automatically if a Default occurs under Section 7.1
or 7.2, unless waived by the Required Lenders.

2.13.

Method of Payment

.

(i)

All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available United States funds to the
Administrative Agent on behalf of the Lenders at the Administrative Agent’s
address specified pursuant to Article XIII, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrower, by noon (Cleveland time) on the date when due and shall be applied
ratably by the Administrative Agent among the Lenders.

(ii)

As provided elsewhere herein, all Lenders’ interests in the Advances and the
Loan Documents shall be ratable undivided interests and none of such Lenders’
interests shall have priority over the others.  Each payment delivered to the
Administrative Agent for the account of any Lender or amount to be applied or
paid by the Administrative Agent to any Lender shall be paid promptly (on the
same day as received by the Administrative Agent if received prior to noon
(Cleveland time) on such day and otherwise on the next Business Day) by the
Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at such Lender’s address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Administrative Agent from such Lender.  Payments received by the
Administrative Agent on behalf of the Lenders but not timely funded to the
Lenders shall bear interest payable by the Administrative Agent at the Federal
Funds Effective Rate from the date due until the date paid.  The Administrative
Agent is hereby authorized to charge the account of the Borrower maintained with
KeyBank for each payment of principal, interest and fees as it becomes due
hereunder.

2.14.

Notes; Telephonic Notices

.  Each Lender is hereby authorized to record the principal amount of each of
its Loans and each repayment on the schedule attached to its Note,





- 33 -







provided, however, that the failure to so record shall not affect the Borrower’s
obligations under such Note.  The Borrower hereby authorizes the Lenders and the
Administrative Agent on behalf of the Lenders to extend, convert or continue
Advances, effect selections of Types of Advances and to transfer funds based on
telephonic notices made by any Authorized Officer.  The Borrower agrees to
deliver promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer.  If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.  The Administrative Agent will at the
request of the Borrower, from time to time, but not more often than monthly,
provide notice of the amount of the outstanding Aggregate Commitment, the Type
of Advance, and the applicable interest rate, if for a LIBOR Rate Advance.  Upon
a Lender’s furnishing to Borrower an affidavit to such effect, if a Note is
mutilated, destroyed, lost or stolen, Borrower shall deliver to such Lender, in
substitution therefore, a new note containing the same terms and conditions as
such Note being replaced.

2.15.

Interest Payment Dates; Interest and Fee Basis

.  Interest accrued on each Advance shall be payable on each Payment Date,
commencing with the first such date to occur after the date hereof, at maturity,
whether by acceleration or otherwise, and upon any termination of the Revolving
Commitment in its entirety under Section 2.22 hereof.  Interest, Unused Fees,
Facility Letter of Credit Fees and all other fees shall be calculated for actual
days elapsed on the basis of a 360-day year.  Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to noon (Cleveland time) at the place of payment.  If
any payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.

2.16.

Swingline Advances

.  In addition to the other options available to the Borrower hereunder, the
Swingline Commitment shall be available for Swingline Advances subject to the
following terms and conditions.  Swingline Advances shall be made available for
same day borrowings provided that notice is given in accordance with Section 2.9
hereof.  All Swingline Advances shall bear interest at either the Floating Rate
or, if Borrower has given written notice to the Administrative Agent as
described in Section 2.9 when requesting such Swingline Advance, at the One Day
LIBOR Rate, as it may be adjusted over the duration of such Swingline Advance.
 In no event shall the Swingline Lender be required to fund a Swingline Advance
if it would increase the total aggregate outstanding Loans by Swingline Lender
hereunder plus its Percentage of Facility Letter of Credit Obligations to an
amount in excess of the Swingline Lender’s Revolving Commitment.  No Swingline
Advance may be made to repay a Swingline Advance, but Borrower may repay
Swingline Advances from subsequent pro rata Advances hereunder.  On the fifth
(5th) Business Day after such a Swingline Advance was made, if such Swingline
Advance has not been repaid by the Borrower, each Lender irrevocably agrees to
purchase its Percentage of any Swingline Advance made by the Swingline Lender
regardless of whether the conditions for disbursement are satisfied at the time
of such purchase, including the existence of an Unmatured Default or Default
hereunder provided that





- 34 -







Swingline Lender did not have actual knowledge of such Unmatured Default or
Default at the time the Swingline Advance was made and provided further that no
Lender shall be required to have total outstanding Revolving Loans plus its
Percentage of Facility Letters of Credit exceed its Revolving Commitment.  Such
purchase shall take place on the date of the request by Swingline Lender so long
as such request is made by noon (Cleveland time), and otherwise on the Business
Day following such request.  All requests for purchase shall be in writing.
 From and after the date it is so purchased, each such Swingline Advance shall,
to the extent purchased, (i) be treated as a Revolving Loan made by the
purchasing Lenders and not by the selling Lender for all purposes under this
Agreement and the payment of the purchase price by a Lender shall be deemed to
be the making of a Revolving Loan by such Lender and shall constitute
outstanding principal under such Lender’s Note, and (ii) shall no longer be
considered a Swingline Advance except that all interest accruing on or
attributable to such Swingline Advance for the period prior to the date of such
purchase shall be paid when due by the Borrower to the Administrative Agent for
the benefit of the Swingline Lender and all such amounts accruing on or
attributable to such Revolving Loans for the period from and after the date of
such purchase shall be paid when due by the Borrower to the Administrative Agent
for the benefit of the purchasing Lenders.  If prior to purchasing its
Percentage of a Swingline Advance one of the events described in Section 7.7
shall have occurred and such event prevents the consummation of the purchase
contemplated by preceding provisions, each Lender will purchase an undivided
participating interest in the outstanding Swingline Advance in an amount equal
to its Percentage of such Swingline Advance.  From and after the date of each
Lender’s purchase of its participating interest in a Swingline Advance, if the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment was received by
the Swingline Lender and is required to be returned to the Borrower, each Lender
will return to the Swingline Lender any portion thereof previously distributed
by the Swingline Lender to it.  If any Lender fails to so purchase its
Percentage of any Swingline Advance, such Lender shall be deemed to be a
Defaulting Lender hereunder.

2.17.

Notification of Advances, Interest Rates and Prepayments

.  The Administrative Agent will notify each Lender of the contents of each
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder not later than the close of business on the Business Day such
notice is received by the Administrative Agent.  The Administrative Agent will
notify each Lender of the interest rate applicable to each LIBOR Rate Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.

2.18.

Lending Installations

.  Each Lender may book its Loans at any Lending Installation selected by such
Lender and may change its Lending Installation from time to time.  All terms of
this Agreement shall apply to any such Lending Installation and the Notes shall
be deemed held by each Lender for the benefit of such Lending Installation.
 Each Lender may, by written or telex notice to the Administrative Agent and the
Borrower, designate a Lending





- 35 -







Installation through which Loans will be made by it and for whose account Loan
payments are to be made.

2.19.

Non-Receipt of Funds by the Administrative Agent

.  Unless the Borrower or a Lender, as the case may be, notifies the
Administrative Agent prior to the time at which it is scheduled to make payment
to the Administrative Agent on behalf of the Lenders of (i) in the case of a
Lender, the proceeds of a Loan or (ii) in the case of the Borrower, a payment of
principal, interest or fees to the Administrative Agent for the account of the
Lenders, that it does not intend to make such payment, the Administrative Agent
may assume that such payment has been made.  The Administrative Agent may, but
shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption.  If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (ii) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.  If such Lender so
repays such amount and interest thereon to the Administrative Agent within one
Business Day after such demand, all interest accruing on the Loan not funded by
such Lender during such period shall be payable to such Lender when received
from the Borrower.

2.20.

Replacement of Lenders under Certain Circumstances

.  The Borrower shall be permitted to replace any Lender which (a) is not
capable of receiving payments without any deduction or withholding of United
States federal income tax pursuant to Section 3.5, or (b) cannot maintain its
LIBOR Rate Loans at a suitable Lending Installation pursuant to Section 3.3 or
(c) either voted against or failed to respond to any written request made by the
Administrative Agent seeking approval of any amendment to or waiver of any
provision of this Agreement, if at least the Majority Lenders voted in favor of
such proposed amendment or waiver or (d) is a Defaulting Lender; with a
replacement bank or other financial institution with a replacement bank or other
financial institution, provided that (i) such replacement does not conflict with
any applicable legal or regulatory requirements affecting the Lenders, (ii) no
Default or (after notice thereof to Borrower) no Unmatured Default  shall have
occurred and be continuing at the time of such replacement, (iii) the Borrower
shall repay (or the replacement bank or institution shall purchase, at par) all
Loans and other amounts owing to such replaced Lender prior to the date of
replacement, (iv) the Borrower shall be liable to such replaced Lender under
Sections 3.4 and 3.6 if any LIBOR Rate Loan owing to such replaced Lender shall
be prepaid (or purchased) other than on the last day of the Interest Period
relating thereto, (v) the replacement bank or institution, if not already a
Lender, and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (vi) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
12.3 (provided that the Borrower shall be obligated to pay the processing fee
referred to therein), (vii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 3.5 and (viii) any such replacement





- 36 -







shall not be deemed to be a waiver of any rights which the Borrower, the
Administrative Agent or any other Lender shall have against the replaced Lender.

2.21.

Usury

.  This Agreement and each Note are subject to the express condition that at no
time shall Borrower be obligated or required to pay interest on the principal
balance of the Loan at a rate which could subject any Lender to either civil or
criminal liability as a result of being in excess of the Maximum Legal Rate.  If
by the terms of this Agreement or the Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the interest rate or the Default
Rate, as the case may be, shall be deemed to be immediately reduced to the
Maximum Legal Rate and all previous payments in excess of the Maximum Legal Rate
shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder.  All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

2.22.

Termination or Increase in Revolving Commitment

.  Borrower shall have the right, upon at least three (3) business days notice,
to terminate or cancel, in whole or in part, the unused portion of the Revolving
Commitments in excess of the Outstanding Revolving Amount, provided that each
partial reduction shall be in a minimum amount of $1,000,000 or any whole
multiple of $250,000 in excess thereof.  Any partial termination of the
Revolving Commitments shall be applied to reduce the Lender’s Revolving
Commitments on a pro rata basis.  Once terminated or reduced, the Revolving
Commitments may not be reinstated or increased thereafter.  Provided Borrower
has not exercised any right to terminate or reduce the  Revolving Commitments,
Borrower shall also have the right from time to time, provided no Default or
Unmatured Default has occurred and is then continuing, to increase the aggregate
Revolving Commitments by up to $65,000,000 up to a maximum of $500,000,000 by
either adding new lenders as Lenders (subject to the Administrative Agent’s
prior written approval of the identity of such new lenders) or obtaining the
agreement, which shall be at such Lender’s or Lenders’ sole discretion, of one
or more of the then current Lenders to increase its or their Revolving
Commitments. In no event will any existing Lender be obligated to provide any
portion of any such increase in the Revolving Commitments unless such Lender
shall specifically agree in writing to provide an increase in its Revolving
Commitment at such time.  On the effective date of any such increase, Borrower
shall pay to the Administrative Agent any amounts due to it under the Fee Letter
and to each new lender or then-current Lender providing such additional
Revolving Commitment the up-front fee agreed to between Borrower and such party.
 Such increases shall be evidenced by the execution and delivery of an Amendment
Regarding Increase in the form of Exhibit C attached hereto by Borrower, the
Administrative Agent and the new lender or existing Lender providing such
additional Revolving Commitment, a copy of which shall be forwarded to each
Lender by the Administrative Agent promptly after execution thereof. In
addition, the Mortgages shall be amended to reflect such increase and the
Subsidiary Guarantors shall execute a consent to such increase ratifying and
continuing their obligations





- 37 -







under the Subsidiary Guaranty. On the effective date of each such increase in
the aggregate Revolving Commitments, Borrower and the Administrative Agent shall
cause the new or existing Lenders providing such increase to hold its or their
Percentage of all Revolving Advances outstanding at the close of business on
such day, by funding more than its or their Percentage of new Revolving Advances
made on such date or by purchasing shares of outstanding Revolving Loans held by
the other Lenders or by a combination thereof.  The Lenders agree to cooperate
in any required sale and purchase of outstanding Revolving Advances to achieve
such result.  In no event shall the aggregate  Revolving Commitments exceed
$500,000,000 without the approval of all of the Lenders.

ARTICLE IIA
LETTER OF CREDIT SUBFACILITY

2A.1

Obligation to Issue

.  Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Borrower herein set forth, the Issuing
Bank hereby agrees to issue for the account of the Borrower, one or more
Facility Letters of Credit in accordance with this Article IIA, from time to
time during the period commencing on the Agreement Effective Date and ending on
a date sixty (60) days prior to the Facility Termination Date.

2A.2

Types and Amounts

. The Issuing Bank shall not have any obligation to:

(i)

issue any Facility Letter of Credit if the aggregate maximum amount then
available for drawing under Letters of Credit issued by such Issuing Bank, after
giving effect to the Facility Letter of Credit requested hereunder, shall exceed
any limit imposed by law or regulation upon such Issuing Bank;

(ii)

issue any Facility Letter of Credit if, after giving effect thereto, (1) the
then applicable Outstanding Facility Amount would exceed the then current
Aggregate Commitment or (2) the then-applicable Outstanding Revolving Amount
would exceed the then-current aggregate Revolving Commitments or (3) the
Facility Letter of Credit Obligations would exceed the Facility Letter of Credit
Sublimit; or

(iii)

issue any Facility Letter of Credit having an expiration date, or containing
automatic extension provisions to extend such date, to a date beyond the
sixtieth (60th) day prior to the Facility Termination Date, provided that, if
Borrower then has an unexpired option to extend the Facility Termination Date
under Section 2.1, Borrower may request an expiration date during such extension
so long as Borrower specifically acknowledges that it shall deposit the full
undrawn amount of any such Facility Letter of Credit into the Letter of Credit
Collateral Account on or before the then-current Facility Termination Date, if
any such extension is not exercised or is not exercisable.

2A.3

Conditions

.  In addition to being subject to the satisfaction of the conditions contained
in Article IV hereof and in the balance of this Article IIA, the obligation of
the Issuing





- 38 -







Bank to issue any Facility Letter of Credit is subject to the satisfaction in
full of the following conditions:

(i)

the Borrower shall have delivered to the Issuing Bank at such times and in such
manner as the Issuing Bank may reasonably prescribe such documents and materials
as may be reasonably required pursuant to the terms of the proposed Facility
Letter of Credit (it being understood that if any inconsistency exists between
such documents and the Loan Documents, the terms of the Loan Documents shall
control) and the proposed Facility Letter of Credit shall be reasonably
satisfactory to the Issuing Bank as to form and content;

(ii)

as of the date of issuance, no order, judgment or decree of any court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing the requested Facility Letter of Credit
and no law, rule or regulation applicable to the Issuing Bank and no request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over the Issuing Bank shall prohibit or request that
the Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of the requested Facility Letter or Credit in particular; and

(iii)

there shall not exist any Default or Unmatured Default.

2A.4

Procedure for Issuance of Facility Letters of Credit

.

(a)

Borrower shall give the Issuing Bank and the Administrative Agent at least three
(3) Business Days’ prior written notice of any requested issuance of a Facility
Letter of Credit under this Agreement (a “Letter of Credit Request”), such
notice shall be irrevocable, except as provided in Section 2A.4(b)(i) below, and
shall specify:

(i)

the stated amount of the Facility Letter of Credit requested (which stated
amount shall not be less than $50,000);

(ii)

the effective date (which day shall be a Business Day) of issuance of such
requested Facility Letter of Credit (the “Issuance Date”);

(iii)

the date on which such requested Facility Letter of Credit is to expire (which
day shall be a Business Day which is not less than sixty (60) days prior to the
Facility Termination Date);

(iv)

the purpose for which such Facility Letter of Credit is to be issued;

(v)

the Person for whose benefit the requested Facility Letter of Credit is to be
issued; and

(vi)

any special language required to be included in the Facility Letter of Credit.





- 39 -







At the time such request is made, the Borrower shall also provide the
Administrative Agent and the Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrower is requesting be issued and shall
execute and deliver the Issuing Bank’s customary letter of credit application
and reimbursement agreement with respect thereto.  Such notice, to be effective,
must be received by such Issuing Bank and the Administrative Agent not later
than noon (Cleveland time) on the last Business Day on which notice can be given
under this Section 2A.4(a).  Administrative Agent shall, promptly upon request
by a Lender, provide a copy of such Letter of Credit Request to such Lender.

(b)

Subject to the terms and conditions of this Article IIA and provided that the
applicable conditions set forth in Article IV hereof have been satisfied, the
Issuing Bank shall, on the Issuance Date, issue a Facility Letter of Credit on
behalf of the Borrower in accordance with the Letter of Credit Request and the
Issuing Bank’s usual and customary business practices unless the Issuing Bank
has actually received (i) written notice from the Borrower specifically revoking
the Letter of Credit Request with respect to such Facility Letter of Credit
given not later than the Business Day immediately preceding the Issuance Date,
or (ii) written or telephonic notice from the Administrative Agent stating that
the issuance of such Facility Letter of Credit would violate Section 2A.2.

(c)

The Issuing Bank shall give the Administrative Agent (who shall promptly notify
Lenders) and the Borrower written or telex notice, or telephonic notice
confirmed promptly thereafter in writing, of the issuance of a Facility Letter
of Credit (the “Issuance Notice”).

(d)

The Issuing Bank shall not extend or amend any Facility Letter of Credit unless
the requirements of this Section 2A.4 are met as though a new Facility Letter of
Credit was being requested and issued.

2A.5

Reimbursement Obligations; Duties of Issuing Bank

.

(a)

The Issuing Bank shall promptly notify the Borrower and the Administrative Agent
(who shall promptly notify Lenders) of any draw under a Facility Letter of
Credit.  Any such draw shall not be deemed to be a default hereunder but shall
constitute a  Revolving Advance of the Facility in the amount of the
Reimbursement Obligation with respect to such Facility Letter of Credit and
shall bear interest from the date of the relevant drawing(s) under the pertinent
Facility Letter of Credit at the Floating Rate Advance; provided that if a
Default or an Unmatured Default exists at the time of any such drawing(s), then
the Borrower shall reimburse the Issuing Bank for drawings under a Facility
Letter of Credit issued by the Issuing Bank no later than the next succeeding
Business Day after the payment by the Issuing Bank and until repaid such
Reimbursement Obligation shall bear interest at the Default Rate.

(b)

Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Facility Letter of Credit, if taken or omitted in the
absence of willful misconduct or gross negligence, shall not put the Issuing
Bank under any resulting liability to any Lender or, provided that such Issuing
Bank has complied with the procedures specified in Section 2A.4, relieve any
Lender of its obligations hereunder to the Issuing Bank. In determining whether
to pay under any Facility Letter of Credit, the Issuing Bank shall have no
obligation





- 40 -







relative to the Lenders other than to confirm that any documents required to be
delivered under such Letter of Credit appear to have been delivered in
compliance, and that they appear to comply on their face, with the requirements
of such Letter of Credit.

2A.6

Participation

.

(a)

Immediately upon issuance by the Issuing Bank of any Facility Letter of Credit
in accordance with the procedures set forth in this Article IIA, each Lender
shall be deemed to have irrevocably and unconditionally purchased and received
from the Issuing Bank, without recourse, representation or warranty, an
undivided interest and participation equal to such Lender’s Percentage in such
Facility Letter of Credit (including, without limitation, all obligations of the
Borrower with respect thereto) and all related rights hereunder.  Each Lender’s
obligation to make further Loans to Borrower (other than any payments such
Lender is required to make under subparagraph (b) below) or to purchase an
interest from the Issuing Bank in any subsequent Facility Letters of Credit
issued by the Issuing Bank on behalf of Borrower shall be reduced by such
Lender’s Percentage of the undrawn portion of each Facility Letter of Credit
outstanding.

(b)

In the event that the Issuing Bank makes any payment under any Facility Letter
of Credit and the Borrower shall not have repaid such amount to the Issuing Bank
pursuant to Section 2A.7 hereof, the Issuing Bank shall promptly notify the
Administrative Agent, which shall promptly notify each Lender of such failure,
and each Lender shall promptly and unconditionally pay to the Administrative
Agent for the account of the Issuing Bank the amount of such Lender’s Percentage
of the unreimbursed amount of such payment, and the Administrative Agent shall
promptly pay such amount to the Issuing Bank.  Lender’s payments of its
Percentage of such Reimbursement Obligation as aforesaid shall be deemed to be a
Revolving Loan by such Lender and shall constitute outstanding principal under
such Lender’s Note.  The failure of any Lender to make available to the
Administrative Agent for the account of the Issuing Bank its Percentage of the
unreimbursed amount of any such payment shall not relieve any other Lender of
its obligation hereunder to make available to the Administrative Agent for the
account of such Issuing Bank its Percentage of the unreimbursed amount of any
payment on the date such payment is to be made, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent its Percentage of the unreimbursed amount of any payment on
the date such payment is to be made.  Any Lender which fails to make any payment
required pursuant to this Section A.6(b) shall be deemed to be a Defaulting
Lender hereunder.

(c)

Whenever the Issuing Bank receives a payment on account of a Reimbursement
Obligation, including any interest thereon, the Issuing Bank shall promptly pay
to the Administrative Agent on behalf of the Lenders and the Administrative
Agent shall promptly (on the same day as received by the Administrative Agent if
received prior to noon (Cleveland time) on such day and otherwise on the next
Business Day) pay to each Lender which has funded its participating interest
therein, in immediately available funds, an amount equal to such Lender’s
Percentage thereof.





- 41 -









(d)

Upon the request of the Administrative Agent or any Lender, the Issuing Bank
shall furnish to such Administrative Agent or Lender copies of any Facility
Letter of Credit to which the Issuing Bank is party and such other documentation
as may reasonably be requested by the Administrative Agent or Lender.

(e)

The obligations of a Lender to make payments to the Administrative Agent for the
account of the Issuing Bank with respect to a Facility Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim, set
off, qualification or exception whatsoever other than a failure of any such
Issuing Bank to comply with the terms of this Agreement relating to the issuance
of such Facility Letter of Credit, and such payments shall be made in accordance
with the terms and conditions of this Agreement under all circumstances.

2A.7

Payment of Reimbursement Obligations

.

(a)

The Borrower agrees to pay to the Administrative Agent for the account of the
Issuing Bank the amount of all Advances for Reimbursement Obligations, interest
and other amounts payable to the Issuing Bank under or in connection with any
Facility Letter of Credit when due, irrespective of any claim, set off, defense
or other right which the Borrower may have at any time against any Issuing Bank
or any other Person, under all circumstances, including without limitation any
of the following circumstances:

(i)

any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(ii)

the existence of any claim, setoff, defense or other right which the Borrower
may have at any time against a beneficiary named in a Facility Letter of Credit
or any transferee of any Facility Letter of Credit (or any Person for whom any
such transferee may be acting), the Administrative Agent, the Issuing Bank, any
Lender, or any other Person, whether in connection with this Agreement, any
Facility Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the Borrower and the
beneficiary named in any Facility Letter of Credit);

(iii)

any draft, certificate or any other document presented under the Facility Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect of any statement therein being untrue or inaccurate in any respect;

(iv)

the surrender or impairment of any security for the performance or observance of
any of the terms of any of the Loan Documents; or

(v)

the occurrence of any Default or Unmatured Default.

(b)

In the event any payment by the Borrower received by the Issuing Bank or the
Administrative Agent with respect to a Facility Letter of Credit and distributed
by the Administrative Agent to the Lenders on account of their participations is
thereafter set aside, avoided or recovered from the Administrative Agent or
Issuing Bank in connection with any





- 42 -







receivership, liquidation, reorganization or bankruptcy proceeding, each Lender
which received such distribution shall, upon demand by the Administrative Agent,
contribute such Lender’s Percentage of the amount set aside, avoided or
recovered together with interest at the rate required to be paid by the Issuing
Bank or the Administrative Agent upon the amount required to be repaid by the
Issuing Bank or the Administrative Agent.

2A.8

Compensation for Facility Letters of Credit

.

(c)

The Borrower shall pay to the Administrative Agent, for the ratable account of
the Lenders (including the Issuing Bank), based upon the Lenders’ respective
Percentages, a per annum fee (the “Facility Letter of Credit Fee”) as a
percentage of the face amount of each Facility Letter of Credit outstanding
equal to the LIBOR Applicable Margin in effect from time to time hereunder while
such Facility Letter of Credit is outstanding.  The Facility Letter of Credit
Fee relating to any Facility Letter of Credit shall accrue on a daily basis and
shall be due and payable in arrears on the first Business Day of each calendar
quarter following the issuance of such Facility Letter of Credit and, to the
extent any such fees are then due and unpaid, on the Facility Termination Date
or any other earlier date that the Obligations are due and payable in full.  The
Administrative Agent shall promptly (on the same day as received by the
Administrative Agent if received prior to noon (Cleveland time) on such day and
otherwise on the next Business Day)  remit such Facility Letter of Credit Fees,
when paid, to the other Lenders in accordance with their Percentages thereof.
 The Borrower shall not have any liability to any Lender for the failure of the
Administrative Agent to promptly deliver funds to any such Lender and shall be
deemed to have made all such payments on the date the respective payment is made
by the Borrower to the Administrative Agent, provided such payment is received
by the time specified in Section 2.13 hereof.

(d)

The Issuing Bank also shall have the right to receive solely for its own account
an issuance fee equal to the greater of (A) $1,500 or (B) one eighth of one
percent (0.125%) per annum to be calculated on the face amount of each Facility
Letter of Credit for the stated duration thereof, based on the actual number of
days and using a 360-day year basis.  The issuance fee shall be payable by the
Borrower on the Issuance Date for each such Facility Letter of Credit and on the
date of any increase therein or extension thereof.  The Issuing Bank shall also
be entitled to receive its reasonable out of pocket costs and the Issuing Bank’s
standard charges of issuing, amending and servicing Facility Letters of Credit
and processing draws thereunder.

2A.9

Letter of Credit Collateral Account

.  The Borrower hereby agrees that it will immediately upon the request of the
Administrative Agent or prior to the Facility Termination Date if a Facility
Letter of Credit is outstanding and unexpired on such date as provided in
Section 2A.2(iii) above, establish a special collateral account (the “Letter of
Credit Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIII, in the name of the Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Lenders, and in which the Borrower shall have no interest other than as set
forth in Section 8.1.  The Letter of Credit Collateral Account shall hold the
deposits the Borrower is required to make upon the Facility Termination Date
related to any outstanding and unexpired Facility Letter of Credit or after a
Default on account of any outstanding Facility Letters of Credit





- 43 -







as described in Section 8.1.  In addition to the foregoing, the Borrower hereby
grants to the Administrative Agent, for the benefit of the Lenders, a security
interest in and to the Letter of Credit Collateral Account and any funds that
may hereafter be on deposit in such account, including income earned thereon.
 The Lenders acknowledge and agree that the Borrower has no obligation to fund
the Letter of Credit Collateral Account unless and until so required under
Section 2A.2(iii) or Section 8.1 hereof.

ARTICLE III.
CHANGE IN CIRCUMSTANCES

3.1.

Yield Protection

.  If, on or after the date of this Agreement, the adoption of any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

(i)

subjects any Lender or any applicable Lending Installation to any Taxes, or
changes the basis of taxation of payments (other than with respect to Excluded
Taxes) to any Lender in respect of its LIBOR Rate Loans, or

(ii)

imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to LIBOR Rate Advances), or

(iii)

imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation of making, funding or maintaining
its LIBOR Rate Loans, or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with its LIBOR Rate Loans, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of LIBOR Rate Loans, by an amount deemed
material by such Lender  as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Rate Loans or Revolving Commitment or to reduce the return received by
such Lender or applicable Lending Installation in connection with such LIBOR
Rate Loans or Revolving Commitment, then, within 15 days of a demand by such
Lender accompanied by reasonable evidence of the occurrence of the applicable
event under clauses (i), (ii) or (iii) above, the Borrower shall pay such Lender
such additional amount or amounts as will compensate such Lender for such
increased cost or reduction in amount received.





- 44 -









3.2.

Changes in Capital Adequacy Regulations

.  If a Lender in good faith determines the amount of capital required or
expected to be maintained by such Lender, any Lending Installation of such
Lender or any corporation controlling such Lender  is increased as a result of a
Change (as hereinafter defined), then, within 15 days of demand by such Lender,
the Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender in good faith determines is attributable to this Agreement, its
outstanding credit exposure hereunder or its obligation to make Loans hereunder
(after taking into account such Lender’s policies as to capital adequacy).
 “Change” means (i) any change after the date of this Agreement in the Risk
Based Capital Guidelines (as hereinafter defined) or (ii) any adoption of or
change in any other law, governmental or quasi governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by any Lender or any Lending Installation
or any corporation controlling any Lender.    Notwithstanding anything herein to
the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines and directives promulgated thereunder shall be
deemed to be a “Change” under this Section 3.2 and shall qualify as a change
under Section 3.1 above, regardless of the date enacted or adopted.  “Risk-Based
Capital Guidelines” means (i) the risk-based capital guidelines in effect in the
United States on the date of this Agreement, including transition rules, and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the June 2006 report of the Basel
Committee on Banking Regulation and Supervisory Practices Entitled “Basel II:
International Convergence of Capital Measurements and Capital Standards:  A
Revised Framework,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.

3.3.

Availability of Types of Advances

.  If any Lender in good faith determines that maintenance of any of its LIBOR
Rate Loans at a suitable Lending Installation would violate any applicable law,
rule, regulation or directive, whether or not having the force of law, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of LIBOR Rate Advances and require any LIBOR Rate Advances to be
repaid; or if the Required Lenders in good faith determine that (i) deposits of
a type or maturity appropriate to match fund LIBOR Rate Advances are not
available, the Administrative Agent shall, with written notice to Borrower,
suspend the availability of LIBOR Rate Advances with respect to any LIBOR Rate
Advances made after the date of any such determination, or (ii) an interest rate
applicable to a LIBOR Rate Advance does not accurately reflect the cost of
making such a LIBOR Rate Advance, then, if for any reason whatsoever the
provisions of Section 3.1 are inapplicable, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of any LIBOR Rate Advances
made after the date of any such determination.  If the Borrower is required to
so repay a LIBOR Rate Advance, the Borrower may concurrently with such repayment
borrow from the Lenders, in the amount of such repayment, a Loan bearing
interest at the Floating Rate.

3.4.

Funding Indemnification

.  If any payment of a LIBOR Rate Advance occurs on a date which is not the last
day of the applicable Interest Period, whether because of acceleration,
prepayment or otherwise, or a LIBOR Rate Advance is not made on the date
specified by the Borrower for any reason other than default by the Lenders or as
a result of unavailability





- 45 -







pursuant to Section 3.3, the Borrower will indemnify each Lender for any loss or
cost incurred by it resulting therefrom, including, without limitation, any loss
or cost (incurred or expected to be incurred) in liquidating or employing
deposits acquired to fund or maintain the LIBOR Rate Advance and shall pay all
such losses or costs within fifteen (15) days after written demand therefor.

3.5.

Taxes

.

(i)

All payments by the Borrower to or for the account of any Lender or the
Administrative Agent on behalf of the Lenders hereunder or under any Note shall
be made free and clear of and without deduction for any and all Taxes.  If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender or the Administrative Agent on behalf of the
Lenders, (a) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.5) such Lender or the Administrative Agent on
behalf of the Lenders (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within 30 days after such payment is made.

(ii)

In addition, the Borrower hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).

(iii)

The Borrower hereby agrees to indemnify the Administrative Agent and each Lender
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed on amounts payable under this Section 3.5) paid by
the Administrative Agent on behalf of the Lenders or such Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto.  Payments due under this indemnification shall be made within
30 days of the date the Administrative Agent or such Lender makes demand
therefore pursuant to Section 3.6.

(iv)

Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date it becomes a party to this Agreement,
(i) deliver to the Borrower and the Administrative Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI,
certifying in either case that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, and (ii) deliver to the Borrower and the Administrative





- 46 -







Agent a United States Internal Revenue Form W-8 or W-9, as the case may be, and
certify that it is entitled to an exemption from United States backup
withholding tax.  Each Non-U.S. Lender further undertakes to deliver to the
Borrower and the Administrative Agent (x) renewals or additional copies of such
form (or any successor form) on or before the date that such form expires or
becomes obsolete, and (y) after the occurrence of any event requiring a change
in the most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Administrative
Agent.  All forms or amendments described in the preceding sentence shall
certify that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes,
unless an event (including without limitation any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.

(v)

For any period during which a Non-U.S. Lender has failed to provide the Borrower
with an appropriate form pursuant to clause (iv), above (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States.

(vi)

Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law as will permit such payments to be made without withholding or at a reduced
rate following receipt of such documentation.

(vii)

If the U.S. Internal Revenue Service or any other governmental authority of the
United States or any other country or any political subdivision thereof asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered its exemption
from withholding ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction





- 47 -







on amounts payable to the Administrative Agent under this subsection, together
with all costs and expenses related thereto (including attorneys fees and time
charges of attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent).  The obligations of the Lenders under
this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement and any such Lender obligated to indemnify the
Administrative Agent shall not be entitled to indemnification from the Borrower
with respect to such amounts, whether pursuant to this Article or otherwise,
except to the extent the Borrower participated in the actions giving rise to
such liability.

3.6.

Lender Statements; Survival of Indemnity

.  To the extent reasonably possible, each Lender shall designate an alternate
Lending Installation with respect to its LIBOR Rate Loans to reduce any
liability of the Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to
avoid the unavailability of LIBOR Rate Advances under Section 3.3, so long as
such designation is not, in the reasonable judgment of such Lender,
disadvantageous to such Lender.  Each Lender shall deliver a written statement
of such Lender to the Borrower (with a copy to the Administrative Agent) as to
the amount due, if any, under Sections 3.1, 3.2, 3.4 or 3.5.  Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a LIBOR Rate Loan shall be calculated as
though each Lender funded its LIBOR Rate Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the LIBOR Rate applicable to such Loan, whether in fact that is the
case or not.  Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrower of such written statement.  The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.

ARTICLE IV.
CONDITIONS PRECEDENT

4.1.

Initial Advance

.  The Lenders shall not be required to make the initial Advance hereunder or
issue the initial Facility Letter of Credit hereunder, unless (a) the Borrower
shall, prior to or concurrently with such initial Advance or issuance, have paid
all fees due and payable to the Lenders and the Administrative Agent hereunder,
and (b) the Borrower shall have furnished to the Administrative Agent, the
following:

(a)

The duly executed originals of the Loan Documents, including the Notes payable
to the order of each of the Lenders, this Agreement, the Disclosure Letter, the
Subsidiary Guaranty and the Mortgages;

(b)

(i) Certificates of good standing for the Borrower and each Subsidiary
Guarantor, from the State of Maryland for the Borrower and the states of
organization of each Subsidiary Guarantor, certified by the appropriate
governmental officer and dated not more than sixty (60) days prior to the
Agreement Effective Date, and (ii) foreign qualification certificates for each
Subsidiary Guarantor owning a Qualifying Collateral





- 48 -







Pool Property, certified by the appropriate governmental officer and dated not
more than sixty (60) days prior to the Agreement Effective Date, for the
jurisdiction in which such Qualifying Collateral Pool Property is located;

(c)

Copies of the formation documents (including code of regulations, if
appropriate) of the Borrower and the Subsidiary Guarantors, certified by an
officer of the Borrower or such Subsidiary Guarantor, as appropriate, together
with all amendments thereto;

(d)

Incumbency certificates, executed by officers of the Borrower or the Subsidiary
Guarantors, which shall identify by name and title and bear the signature of the
Persons authorized to sign the Loan Documents and to make borrowings hereunder
on behalf of the Borrower, upon which certificate the Administrative Agent and
the Lenders shall be entitled to rely until informed of any change in writing by
the Borrower or any such Subsidiary Guarantor;

(e)

Copies, certified by a Secretary or an Assistant Secretary of the Borrower or
the applicable Subsidiary Guarantor, of the Board of Directors’ resolutions
authorizing the Advances provided for herein, with respect to the Borrower, and
the execution, delivery and performance of the Loan Documents to be executed and
delivered by the Borrower and each Subsidiary Guarantor hereunder;

(f)

A written opinion of the Borrower’s counsel, addressed to the Lenders in
substantially the form of Exhibit F hereto or such other form as the
Administrative Agent may reasonably approve;

(g)

A certificate, signed by an officer of the Borrower, stating that on the initial
Borrowing Date (i) no Default or Unmatured Default has occurred and is
continuing, (ii) all representations and warranties of the Borrower are true and
correct, (iii) neither Borrower nor any Subsidiary Guarantor has suffered any
material adverse changes, and (iv) except as specifically as disclosed in the
Disclosure Letter, no action, suit, investigation or proceeding, pending or
threatened, exists in any court or before any arbitrator or governmental
authority that purports to materially and adversely affect the Borrower,
Guarantors or subsidiary or any transaction contemplated hereby, or that could
have a material adverse effect on the Borrower, Subsidiary Guarantors or
subsidiary or any transaction contemplated hereby or on the ability of the
Borrower, Subsidiary Guarantors or subsidiary of either one to perform its
obligations under the Loan Documents, provided that such certificate is in fact
true and correct;

(h)

The most recent financial statements of the Borrower;

(i)

UCC financing statement searches with respect to the Borrower and each
Subsidiary Guarantor from its state of organization;

(j)

Written money transfer instructions addressed to the Administrative Agent and
signed by an Authorized Officer, together with such other related money transfer
authorizations as the Administrative Agent may have reasonably requested;





- 49 -









(k)

Evidence that all upfront fees due to each of the Lenders under the terms of
their respective commitment letters have been paid, or will be paid out of the
proceeds of the initial Advance hereunder;

(l)

A pro forma compliance certificate pursuant to Section 6.1(v), (and provided for
clarification purposes that Borrower shall have no obligation to deliver a
compliance certificate under the terms of the Original Credit Agreement with
respect to the quarter ended December 31, 2010, but that if such pro forma
compliance certificate does not reflect Borrower’s actual financial results
reported for the period ending December 31, 2010,  Borrower shall be obligated
to issue another compliance certificate under the terms of this Agreement for
such period when such actual results are reported);

(m)

The Required Diligence with respect to all Qualifying Collateral Pool Properties
(other than the Required SNDAs and Estoppels, but including the opinions of
local counsel with respect to the Mortgages);

(n)

Evidence in the form of an escrow and related undertakings from a title
insurance company satisfactory to the Administrative Agent that all Indebtedness
encumbering the Qualifying Collateral Pool Properties immediately prior to the
Agreement Effective Date shall be repaid in full from the proceeds of the
initial Advance hereunder.

(o)

Evidence satisfactory to the Administrative Agent of payment in full of all
amounts due to any lenders under the Original Credit Agreement which are not
continuing as Lenders hereunder; and

(p)

Such other documents as any Lender or its counsel may have reasonably requested,
the form and substance of which documents shall be reasonably acceptable to the
parties and their respective counsel.

Upon satisfaction of the foregoing conditions precedent and the funding of the
initial Advance, the Administrative Agent shall execute and deliver to Borrower
a release of any security interests created pursuant to the “Collateral
Assignments” or the “Account Pledge Agreement” (as such terms are defined in the
Original Credit Agreement) and terminations of any related UCC financing
statements.

4.2.

Each Advance and Issuance

.  The Lenders shall not be required to make any Advance or issue any Facility
Letter of Credit unless on the applicable Borrowing Date:

(i)

There exists no Default or Unmatured Default;

(ii)

The representations and warranties contained in Article V are true and correct
as of such Borrowing Date with respect to Borrower, except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall be true and correct on and
as of such earlier date; and





- 50 -









(iii)

All documents incident to the making of such Advance or issuance of such
Facility Letter of Credit shall be satisfactory to the Administrative Agent and
its counsel.

Each Borrowing Notice and each Letter of Credit Request with respect to each
such Advance shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(i) and (ii) have been satisfied.  Any
Lender may require a duly completed Compliance Certificate in substantially the
same form of the Certificate attached as Exhibit D.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1.

Existence

.  The Borrower is a corporation duly organized and validly existing under the
laws of the State of Maryland.  The Borrower has its principal place of business
in Oak Brook, Illinois and is duly qualified as a foreign entity, properly
licensed (if required), in good standing and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the failure to be so qualified, licensed and in good standing and
to have the requisite authority would not have a Material Adverse Effect.  Each
of Borrower’s Subsidiaries is duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted.

5.2.

Authorization and Validity

.  The Borrower has the corporate power and authority and legal right to execute
and deliver the Loan Documents and to perform its obligations thereunder.  The
execution and delivery by the Borrower of the Loan Documents and the performance
of its obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents constitute legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

5.3.

No Conflict; Government Consent

.  Neither the execution and delivery by the Borrower of the Loan Documents, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Subsidiaries or the Borrower’s or any Subsidiary’s articles of incorporation,
by-laws, articles of organization, articles of formation, certificates of trust,
limited partnership certificates, operating agreements, trust agreements, or
limited partnership agreements, or the provisions of any indenture, instrument
or agreement to which the Borrower or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, except where such violation, conflict or
default would not have a Material Adverse Effect, or result in the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement.  No





- 51 -







order, consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to authorize, or is
required in connection with the execution, delivery and performance of, or the
legality, validity, binding effect or enforceability of, any of the Loan
Documents other than the filing of a copy of this Agreement.

5.4.

Financial Statements; Material Adverse Effect

.  All consolidated financial statements of the Borrower and its Subsidiaries
heretofore or hereafter delivered to the Lenders were prepared in accordance
with GAAP in effect on the preparation date of such statements and fairly
present in all material respects the consolidated financial condition and
operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended, subject, in
the case of interim financial statements, to normal and customary year-end
adjustments.  From the preparation date of the most recent financial statements
delivered to the Lenders through the Agreement Effective Date, there was no
change in the business, properties, or condition (financial or otherwise) of the
Borrower and its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.

5.5.

Taxes

.  The Borrower and its Subsidiaries have filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
the Borrower or any of its Subsidiaries except such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided.
 No tax liens have been filed and no claims are being asserted with respect to
such taxes.  The charges, accruals and reserves on the books of the Borrower and
its Subsidiaries in respect of any taxes or other governmental charges are
adequate.

5.6.

Litigation and Guarantee Obligations

.  Except as set forth in the Disclosure Letter or as set forth in written
notice to the Administrative Agent from time to time, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.  The Borrower has no material contingent obligations
not provided for or disclosed in the financial statements referred to in Section
6.1 or as set forth in written notices to the Administrative Agent given from
time to time after the Agreement Effective Date on or about the date such
material contingent obligations are incurred.

5.7.

Subsidiaries

.  All of the issued and outstanding shares of capital stock of any Subsidiaries
that are corporations have been duly authorized and issued and are fully paid
and non-assessable.

5.8.

ERISA

.  The Unfunded Liabilities of all Single Employer Plans do not in the aggregate
exceed $1,000,000.  Neither Borrower nor any other member of the Controlled
Group has incurred, or is reasonably expected to incur, any withdrawal liability
to Multiemployer Plans in excess of $250,000 in the aggregate.  Each Plan
complies in all material respects with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, neither
Borrower nor any other members of the Controlled Group has withdrawn





- 52 -







from any Plan or initiated steps to do so, and no steps have been taken to
reorganize or terminate any Plan.

5.9.

Accuracy of Information

.  No information, exhibit or report furnished by the Borrower or any of its
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.

5.10.

Regulation U

.  The Borrower has not used the proceeds of any Advance to buy or carry any
margin stock (as defined in Regulation U) in violation of the terms of this
Agreement.

5.11.

Material Agreements

.  Neither the Borrower nor any Subsidiary is a party to any agreement or
instrument or subject to any charter or other corporate restriction which could
reasonably be expected to have a Material Adverse Effect.  Neither Borrower nor
any Subsidiary is in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in (i) any agreement
to which it is a party, which default could have a Material Adverse Effect, or
(ii) any agreement or instrument evidencing or governing Indebtedness, which
default would constitute a Default hereunder.

5.12.

Compliance With Laws

.  The Borrower and its Subsidiaries have complied with all applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof, having jurisdiction over
the conduct of their respective businesses or the ownership of their respective
Property, except for any non-compliance which would not have a Material Adverse
Effect.  Neither Borrower nor any Subsidiary has received any written notice to
the effect that their operations are not in material compliance with any of the
requirements of applicable federal, state and local environmental, health and
safety statutes and regulations or the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could have a Material Adverse Effect.

5.13.

Ownership of Properties

.  On the date of this Agreement, the Borrower and its Subsidiaries will have
good and marketable title, free of all Liens other than those permitted by
Section 6.16, to all of the Property and assets reflected in the financial
statements as owned by it, other than those assets represented by mortgage
receivables that are required to be consolidated despite the fact that title to
the mortgaged assets is not in the Borrower of any of its Subsidiaries.

5.14.

Investment Company Act

.  Neither the Borrower nor any Subsidiary is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.





- 53 -









5.15.

Public Utility Holding Company Act

.  Intentionally Omitted.

5.16.

Solvency

.

(i)

Immediately after the Agreement Effective Date and immediately following the
making of each Loan and after giving effect to the application of the proceeds
of such Loans, (a) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
Property of the Borrower and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

(ii)

The Borrower does not intend to, or to permit any of its Subsidiaries to, and
does not believe that it or any of its Subsidiaries will, incur debts beyond
their ability to pay such debts as they mature, taking into account the timing
of and amounts of cash to be received by it or any such Subsidiary and the
timing of the amounts of cash to be payable on or in respect of its Indebtedness
or the Indebtedness of any such Subsidiary.

5.17.

Insurance

  The Borrower and its Subsidiaries carry insurance on their Projects, including
the Qualifying Collateral Pool Properties, with financially sound and reputable
insurance companies, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar Projects in localities where the Borrower and its Subsidiaries
operate, including, without limitation:

(i)

Property and casualty insurance (including coverage for flood and other water
damage for any Project located within a 100-year flood plain) in the amount of
the replacement cost of the improvements at the Projects (to the extent
replacement cost insurance is maintained by companies engaged in similar
business and owning similar properties);

(ii)

Builder’s risk insurance for any Project under construction in the amount of the
construction cost of such Project;

(iii)

Loss of rental income insurance in the amount not less than one year’s gross
revenues from the Projects; and





- 54 -









(iv)

Comprehensive general liability or umbrella insurance in the amount of
$20,000,000 per occurrence.

5.18.

Borrower Status

.  The Borrower is qualified as a real estate investment trust under Section 856
of the Code and currently is in compliance in all material respects with all
provisions of the Code applicable to the qualification of the Borrower as a real
estate investment trust.

5.19.

Environmental Matters

.  Each of the following representations and warranties is true and correct on
and as of the Agreement Effective Date except as disclosed in the Disclosure
Letter and to the extent that the facts and circumstances giving rise to any
such failure to be so true and correct, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

(a)

To the knowledge of the Borrower, the Projects of the Borrower and its
Subsidiaries do not contain any Materials of Environmental Concern in amounts or
concentrations which constitute a violation of, or could reasonably give rise to
liability of the Borrower or any Subsidiary under, Environmental Laws.

(b)

To the knowledge of the Borrower, (i) the Projects of the Borrower and its
Subsidiaries and all operations at the Projects are in compliance with all
applicable Environmental Laws, and (ii) with respect to all Projects owned by
the Borrower and/or its Subsidiaries (x) for at least two (2) years, have in the
last two years, or (y) for less than two (2) years, have for such period of
ownership, been in compliance in all material respects with all applicable
Environmental Laws.

(c)

Neither the Borrower nor any of its Subsidiaries has received any written notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Projects, nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened.

(d)

To the knowledge of the Borrower, Materials of Environmental Concern have not
been transported or disposed of from the Projects of the Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could
reasonably give rise to liability of the Borrower or any Subsidiary under,
Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Projects of
the Borrower and its Subsidiaries in violation of, or in a manner that could
give rise to liability of the Borrower or any Subsidiary under, any applicable
Environmental Laws.

(e)

No judicial proceedings or governmental or administrative action is pending, or,
to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any of its Subsidiaries is or, to the Borrower’s
knowledge, will be named as a party with respect to the Projects of the Borrower
and its Subsidiaries, nor are there any consent decrees or other decrees,
consent orders,





- 55 -







administrative order or other orders, or other administrative of judicial
requirements outstanding under any Environmental Law with respect to the
Projects of the Borrower and its Subsidiaries.

(f)

To the knowledge of the Borrower, there has been no release or threat of release
of Materials of Environmental Concern at or from the Projects of the Borrower
and its Subsidiaries, or arising from or related to the operations of the
Borrower and its Subsidiaries in connection with the Projects in violation of or
in amounts or in a manner that could give rise to liability under Environmental
Laws.

5.20.

OFAC Representation

.  The Borrower is not, and shall not be at any time, a person with whom the
Lenders are restricted from doing business under the regulations of the Office
of Foreign Asset Control (“OFAC”) of the Department of Treasury of the United
States of America (including, those Persons named on OFAC’s Specially Designated
and Blocked Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons.  In addition, the
Borrower hereby agrees to provide to the Administrative Agent any information
that the Administrative Agent deems necessary from time to time in order to
ensure compliance with all applicable Laws concerning money laundering and
similar activities.

5.21.

Intellectual Property

.

(i)

Borrower and each of its Subsidiaries owns or has the right to use, under valid
license agreements or otherwise, all material patents, licenses, franchises,
trademarks, trademark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) used in the conduct of their
respective businesses as now conducted and as contemplated by the Loan
Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person.

(ii)

Borrower and each of its Subsidiaries have taken all such steps as they deem
reasonably necessary to protect their respective rights under and with respect
to such Intellectual Property.

(iii)

No claim has been asserted by any Person with respect to the use of any
Intellectual Property by Borrower or any of its Subsidiaries, or challenging or
questioning the validity or effectiveness of any Intellectual Property.

(iv)

The use of such Intellectual Property by Borrower and each of its Subsidiaries
does not infringe on the rights of any Person, subject to such claims and
infringements as do not, in the aggregate, give rise to any liabilities on the
part of the Borrower or any of its Subsidiaries that could be reasonably
expected to have a Material Adverse Effect.





- 56 -









5.22.

Broker’s Fees

.  No broker’s or finder’s fee, commission or similar compensation will be
payable with respect to the transactions contemplated hereby.  Except as
provided in the Fee Letter, no other similar fees or commissions will be payable
by any Lender for any other services rendered to the Borrower, any of the
Subsidiaries of the Borrower or any other Person ancillary to the transactions
contemplated hereby.

5.23.

Initial Collateral Properties

.  As of the Agreement Effective Date, Schedule 1 is a correct and complete list
of all Qualifying Collateral Pool Properties.

(a)

Each of the Qualifying Collateral Pool Properties is not located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968 or the Flood Disaster
Protection Act of 1973, as amended, or any successor law, or, if located within
any such area, the applicable Subsidiary Guarantor has obtained and will
maintain through the Facility Termination Date the insurance prescribed in
Section 5.17 hereof.

(b)

To the Borrower’s knowledge, each of the Qualifying Collateral Pool Properties
and the present use and occupancy thereof are in material compliance with all
material zoning ordinances (without reliance upon adjoining or other
properties), building codes, land use and Environmental Laws, and other similar
laws (“Applicable Laws”).

(c)

Each of the Qualifying Collateral Pool Properties is served by all utilities
required for the current or contemplated use thereof.  Each of the Qualifying
Collateral Pool Properties has accepted or is equipped to accept such utility
service.

(d)

All public roads and streets necessary for service of and access to each of the
Qualifying Collateral Pool Properties for the current or contemplated use
thereof have been completed, and are open for use by the public, or appropriate
insured private easements are in place.

(e)

Borrower is not aware of any material latent or patent structural or other
significant deficiency of the Qualifying Collateral Pool Properties.  Each of
the Qualifying Collateral Pool Properties is free of damage and waste that would
materially and adversely affect the value of the Qualifying Collateral Pool
Properties, is in good repair and to Borrower’s knowledge there is no deferred
maintenance other than ordinary wear and tear.  Each of the Qualifying
Collateral Pool Properties is free from damage caused by fire or other casualty.

(f)

To Borrower’s knowledge, all liquid and solid waste disposal, septic and sewer
systems located on the Qualifying Collateral Pool Properties are in a good and
safe condition and repair and to Borrower’s knowledge, in material compliance
with all Applicable Laws with respect to such systems.

(g)

All improvements on the Qualifying Collateral Pool Properties lie within the
boundaries and building restrictions of the legal description of record of
Qualifying





- 57 -







Collateral Pool Properties, no improvements encroach upon easements benefiting
the Qualifying Collateral Pool Properties other than encroachments that do not
materially adversely affect the use or occupancy of the Qualifying Collateral
Pool Properties and no improvements on adjoining properties encroach upon the
Qualifying Collateral Pool Properties or easements benefiting the Qualifying
Collateral Pool Properties other than encroachments that do not materially
adversely affect the use or occupancy of the Qualifying Collateral Pool
Properties.

(h)

All Leases are in full force and effect. Neither Borrower nor any Subsidiary
Guarantor is in material default under any Lease at a Qualifying Collateral Pool
Property which demises more than five percent (5%) of the total gross leaseable
or net rentable area of the related Project, and Borrower has disclosed to the
Administrative Agent in writing any material default, by any other party of
which Borrower has knowledge, under any such Lease.

(i)

There are no material delinquent taxes, ground rents, water charges, sewer
rents, assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the Qualifying Collateral Pool Properties except to the extent
such items are being contested in good faith and as to which adequate reserves
have been provided, except that certain income tax returns of Borrower, Parent
or any Subsidiary thereof may be on extension.  Each of the Qualifying
Collateral Pool Properties is taxed separately without regard to any other
property not included in the  Qualifying Collateral Pool Properties and for all
purposes each of the various contiguous components of the Qualifying Collateral
Pool Properties.

(j)

No condemnation proceeding or eminent domain action is pending or threatened
against any of the Qualifying Collateral Pool Properties which would impair the
use, sale or occupancy of such Qualifying Collateral Pool Property (or any
portion thereof) in any material manner.

(k)

Each of the Qualifying Collateral Pool Properties is not, nor is any direct or
indirect interest of the Borrower or any Subsidiary therein, subject to any Lien
other than Permitted Liens set forth in clauses (i) through (iv) of Section 6.16
or to any Negative Pledge (other than the Liens and Negative Pledges created
pursuant to this Agreement to secure the obligations of the Borrower and the
Subsidiary Guarantors).

5.24.

No Bankruptcy Filing

.  Neither Borrower nor any of its Subsidiaries is contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of its assets or property, and Borrower has no knowledge
of any Person contemplating the filing of any such petition against any of such
Persons.

5.25.

No Fraudulent Intent

.  Neither the execution and delivery of this Agreement or any of the other Loan
Documents nor the performance of any actions required hereunder or thereunder is
being undertaken by Borrower or the Subsidiary Guarantors with or as a result of
any actual intent by any of such Persons to hinder, delay or defraud any entity
to which any of such Persons is now or will hereafter become indebted.





- 58 -









5.26.

Transaction in Best Interests of Borrower and Subsidiary Guarantors;
Consideration

.  The transaction evidenced by this Agreement and the other Loan Documents is
in the best interests of Borrower and the Subsidiary Guarantors and their
respective creditors.  The direct and indirect benefits to inure to Borrower and
the Subsidiary Guarantors pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in §548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration” (as such terms are used in any applicable
state fraudulent conveyance law), in exchange for the benefits to be provided by
Borrower and the Subsidiary Guarantors pursuant to this Agreement and the other
Loan Documents, and but for the willingness of each Subsidiary Guarantor to
guaranty the Obligations, Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable Borrower and its subsidiaries
to have available financing to conduct and expand their business.  Borrower and
its Subsidiaries constitute a single integrated financial enterprise and
receives a benefit from the availability of credit under this Agreement.

5.27.

Subordination

.  Borrower is not a party to or bound by any agreement, instrument or indenture
that may require the subordination in right or time of payment of any of the
Obligations to any other indebtedness or obligation of any such Persons.

5.28.

Tax Shelter Representation

.  Borrower does not intend to treat the Loans, and/or related transactions as
being a “reportable transaction” (within the meaning of United States Treasury
Regulation Section 1.6011-4).  In the event Borrower determines to take any
action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof.  If Borrower so notifies the Administrative Agent,
Borrower acknowledges that one or more of the Lenders may treat its Loans as
part of a transaction that is subject to Treasury Regulation Section 301.6112-1,
and such Lender or Lenders, as applicable, will maintain the lists and other
records required by such Treasury Regulation.

5.29.

Anti-Terrorism Laws

.

(i)

None of the Borrower or any of its Affiliates is in violation of any laws or
regulations relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective September
24, 2001 (the “Executive Order”) and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56.

(ii)

None of the Borrower or any of its Affiliates, or any of its brokers or other
agents acting or benefiting from the Facility is a Prohibited Person.  A
“Prohibited Person” is any of the following:

(1)

a person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;





- 59 -









(2)

a person or entity owned or controlled by, or acting for or on behalf of, any
person or entity that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order;

(3)

a person or entity with whom any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(4)

a person or entity who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(5)

a person or entity that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list.

(iii)

None of the Borrower or any of its Affiliates or any of its brokers or other
agents acting in any capacity in connection with the Facility (1) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Prohibited Person, (2) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

Borrower shall not (1) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law
(and Borrower shall deliver to Administrative Agent any certification or other
evidence requested from time to time by Administrative Agent in its reasonable
discretion, confirming Borrower’s compliance herewith).

Notwithstanding the foregoing, at any time that Borrower retains its status as a
publicly held company, the representations made in this Section 5.29 are limited
to the Borrower’s knowledge with respect to Affiliates who are Affiliates due to
ownership due to 10% or more of any class of voting securities.

5.30.

Survival

.  All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of Borrower or any of its Subsidiaries to
the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any





- 60 -







amendment hereto or thereto or any statement contained in any certificate,
financial statement or other instrument delivered by or on behalf of the
Borrower prior to the Agreement Effective Date and delivered to the
Administrative Agent or any Lender in connection with closing the transactions
contemplated hereby) shall constitute representations and warranties made by the
Borrower under this Agreement.  All such representations and warranties under
this Agreement or any of the other Loan Documents shall survive the
effectiveness of this Agreement and such Loan Documents, the execution and
delivery of any additional Loan Documents and the making of further Loans and
the issuance of further Facility Letters of Credit.

ARTICLE VI.
COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1.

Financial Reporting

.  The Borrower will maintain for the Consolidated Group a system of accounting
established and administered in accordance with GAAP, and furnish to the
Administrative Agent and the Lenders:

(i)

As soon as available, but in any event not later than 45 days after the close of
each fiscal quarter, for the Borrower and its Subsidiaries, financial statements
prepared in accordance with GAAP, including an unaudited consolidated balance
sheet as of the close of each such period and the related unaudited consolidated
income statement and statement of cash flows of the Borrower and its
Subsidiaries for such period and the portion of the fiscal year through the end
of such period, setting forth in each case in comparative form the figures for
the previous year, if any, all certified by an Authorized Officer of the
Borrower;

(ii)

As soon as available, but in any event not later than 45 days after the close of
each fiscal quarter, for the Borrower and its Subsidiaries, the following
reports in form and substance reasonably satisfactory to the Administrative
Agent, all certified by an Authorized Officer of the Borrower:

(1)

a schedule listing all Projects and summary information for each Project,
including location, square footage, occupancy, Net Operating Income, debt, and
such additional information on all Projects as may be reasonably requested by
the Administrative Agent,

(2)

rent rolls and operating statements for each of the Qualifying Collateral Pool
Properties, together with a description of any then-existing defaults by a
tenant under a Major Lease (as such term is defined in the form of the Mortgage
attached as Exhibit I) at any such Qualifying Collateral Pool Properties, and
the Adjusted Collateral Pool NOI and occupancy percentage thereof as of the end
of the prior fiscal quarter, and





- 61 -









(3)

such information as is reasonably requested by the Administrative Agent to
determine compliance with the covenants contained in Sections 6.21(iv)- (vi) of
this Agreement;

(iii)

As soon as available, but in any event not later than 90 days after the close of
each fiscal year, for the Borrower and its Subsidiaries, audited financial
statements, including a consolidated balance sheet as at the end of such year
and the related consolidated statements of income and retained earnings and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, prepared
by independent certified public accountants of nationally recognized standing
reasonably acceptable to Administrative Agent, and indicating no material
weakness in Borrower’s  internal controls, together with such additional
information and consolidating schedules as may be reasonably requested by the
Administrative Agent;

(iv)

As soon as available, but in any event not later than 90 days after the close of
each fiscal year for the Borrower and its Subsidiaries, a statement detailing
the contributions to Consolidated NOI from each individual Project for the prior
fiscal year in form and substance reasonably satisfactory to the Administrative
Agent, certified by an Authorized Officer of the Borrower;

(v)

Together with the quarterly and annual financial statements required hereunder,
a compliance certificate in substantially the form of Exhibit D hereto signed by
an Authorized Officer of the Borrower showing the calculations and computations
necessary to determine compliance with this Agreement and stating that, to such
officer’s knowledge, no Default or Unmatured Default exists, or if, to such
officer’s knowledge, any Default or Unmatured Default exists, stating the nature
and status thereof;

(vi)

As soon as possible and in any event within 10 days after a responsible officer
of the Borrower knows that any Reportable Event has occurred with respect to any
Plan, a statement, signed by an Authorized Officer of the Borrower, describing
said Reportable Event and the action which the Borrower proposes to take with
respect thereto;

(vii)

As soon as possible and in any event within 10 days after receipt by a
responsible officer of the Borrower, a copy of (a) any notice or claim to the
effect that the Borrower or any of its Subsidiaries is or may be liable to any
Person as a result of the release by the Borrower, any of its Subsidiaries, or
any other Person of any toxic or hazardous waste or substance into the
environment, and (b) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by such Borrower or any
of its Subsidiaries, which, in either case, could have a Material Adverse
Effect;





- 62 -









(viii)

Promptly upon the furnishing thereof to the shareholders of the Borrower, copies
of all financial statements, reports and proxy statements so furnished,
including without limitation all form 10-K and 10-Q reports filed with the SEC;
and

(ix)

Such other information (including, without limitation, financial statements for
the Borrower and non-financial information) as the Administrative Agent or any
Lender may from time to time reasonably request.

6.2.

Use of Proceeds

.

(a)

The Borrower will use the proceeds of the Advances solely (i) to finance the
cost of the Borrower’s or its Subsidiaries’ acquisition, development and
redevelopment of Projects, and related tenant improvements, capital
expenditures, leasing commissions, (ii) for bridge debt financing, and (iii) for
working capital (but in all circumstances excluding the repurchase of any common
shares of the Borrower), including without limitation payment of “earn-outs,”
other payments Borrower or any Subsidiary is contractually obligated to make as
a result of any prior acquisitions of Projects, contractually obligated payments
for redemptions of membership interests under limited liability company
operating agreements, and margin payments with respect to Marketable Securities.

(b)

Without limitation of the foregoing, the Borrower will not, nor will it permit
any Subsidiary to, use any of the proceeds of the Advances (i) to purchase or
carry any “margin stock” (as defined in Regulation U) if such usage could
constitute a violation of Regulation U by any Lender, (ii) to fund any purchase
of, or offer for, any Capital Stock of any Person, unless such Person has
consented to such offer prior to any public announcements relating thereto, or
(iii) to make any Acquisition other than a Permitted Acquisition.

6.3.

Notice of Default

.  The Borrower will give, and will cause each of its Subsidiaries to give,
prompt notice in writing to the Administrative Agent and the Lenders of the
occurrence of any Default or Unmatured Default and of any other development,
financial or otherwise (including the filing of material litigation), which
could reasonably be expected to have a Material Adverse Effect.

6.4.

Conduct of Business

.  The Borrower will do, and will cause each of its Subsidiaries to do, all
things necessary to remain duly incorporated or duly qualified, validly existing
and in good standing as a real estate investment trust, corporation, general
partnership, limited partnership, or limited liability company, as the case may
be, in its jurisdiction of incorporation/formation (except with respect to
mergers permitted pursuant to Section 6.12 and Permitted Acquisitions) and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted and to carry on and conduct its businesses in
substantially the same manner as they are presently conducted where the failure
to do so could reasonably be expected to have a Material Adverse Effect and,
specifically, neither the Borrower nor its Subsidiaries may undertake any
business other than the acquisition,





- 63 -







development, ownership, management, operation and leasing of Projects, and any
business activities and investments incidental thereto, including investments in
Marketable Securities, subject to the limitations on Permitted Investments and
Permitted Acquisitions established hereunder.

6.5.

Taxes

.  Subject to any more stringent requirements contained in the Mortgages with
respect to the Qualifying Collateral Pool Properties, the Borrower will pay, and
will cause each of its Subsidiaries to pay, when due all taxes, assessments and
governmental charges and levies upon them or their income, profits or Projects,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside.

6.6.

Insurance

.  Subject to any more stringent requirements contained in the Mortgages with
respect to the Qualifying Collateral Pool Properties, the Borrower will, and
will cause each of its Subsidiaries to, maintain insurance which is consistent
with the representation contained in Section 5.17 on all their Property and the
Borrower will furnish to any Lender upon reasonable request full information as
to the insurance carried.

6.7.

Compliance with Laws

.  Subject to any more stringent requirements contained in the Mortgages with
respect to the Qualifying Collateral Pool Properties, the Borrower will, and
will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
they may be subject, the violation of which could reasonably be expected to have
a Material Adverse Effect.

6.8.

Maintenance of Properties

.  The Borrower will, and will cause each of its Subsidiaries to, do all things
necessary to maintain, preserve, protect and keep their respective Projects and
Properties, reasonably necessary for the continuous operation of the Projects,
in good repair, working order and condition, ordinary wear and tear excepted.

6.9.

Inspection

.  The Borrower will, and will cause each of its Subsidiaries to, permit the
Lenders upon reasonable notice, by their respective representatives and agents,
to inspect any of the Projects, corporate books and financial records of the
Borrower and each of its Subsidiaries, to examine and make copies of the books
of accounts and other financial records of the Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and each of its Subsidiaries with officers thereof, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as the
Lenders may designate.

6.10.

Maintenance of Status

.  The Borrower shall at all times  maintain its status as a real estate
investment trust in compliance with all applicable provisions of the Code
relating to such status.

6.11.

Dividends

.  Borrower may (i) make any distributions in redemption of any Capital Stock of
the Borrower and (ii) make or declare any dividends or similar distributions
with respect to its common Capital Stock so long as the Dividend Payout Ratio of
the Borrower shall not exceed 95%, provided that during the continuation of any
Default under the Loan Documents,





- 64 -







Borrower shall only be permitted to make or declare such dividends or
distributions after obtaining the written consent of the Administrative Agent
and Required Lenders.  The Borrower shall, on a quarterly basis, deliver to the
Administrative Agent evidence satisfactory to the Administrative Agent of the
application of Dividend Reinvestment Proceeds and a certificate from the chief
financial officer of the Borrower that the Borrower shall continue to be in
compliance with all applicable provisions of the Code and its bylaws and
operating covenants after giving effect to such dividends or distributions.
 Notwithstanding the foregoing, the Borrower shall be permitted at all times to
distribute the minimum amount of dividends necessary to maintain its tax status
as a real estate investment trust.

6.12.

Merger; Sale of Assets

.  The Borrower will not, nor will it permit any of its Subsidiaries to, enter
into any merger (other than mergers in which the Borrower or one of its
Subsidiaries is the survivor and mergers of Subsidiaries as part of transactions
that are Permitted Acquisitions provided that following such merger the target
entity becomes a Wholly-Owned Subsidiary of Borrower), consolidation,
reorganization or liquidation or transfer or otherwise dispose of all or a
Substantial Portion of their Properties, except for (a) such transactions that
occur between Wholly-Owned Subsidiaries or between Borrower and a Wholly-Owned
Subsidiary and (b) mergers solely to change the jurisdiction of organization of
a Subsidiary, provided that, in any event, approval in advance by the Required
Lenders shall be required for transfer or disposition in any fiscal quarter of
assets with an aggregate value greater than 10% of Total Asset Value, or any
merger resulting in an increase to the Total Asset Value of more than 25% and
the Borrower shall, regardless of any such merger or other transaction, continue
as a surviving entity.  Regardless of whether approval of the Required Lenders
is necessary, for any sale, merger, or transfer of any Project or ownership
interest in a Project which causes the aggregate value of such transactions in a
single calendar quarter to exceed $250,000,000, the Borrower will give prior
notice to the Administrative Agent and will deliver to the Administrative Agent
a pro-forma compliance certificate based on the results of such transaction
demonstrating compliance with the covenants contained herein.

6.13.

Intentionally Omitted

.

6.14.

Sale and Leaseback

.  The Borrower will not, nor will it permit any of its Subsidiaries to, sell or
transfer a Substantial Portion of its Property in order to concurrently or
subsequently lease such Property as lessee.

6.15.

Acquisitions and Investments

.  The Borrower will not, nor will it permit any Subsidiary to, make or suffer
to exist any Investments (including without limitation, loans and advances to,
and other Investments in, Subsidiaries), or commitments therefor, or become or
remain a partner in any partnership or joint venture, or to make any Acquisition
of any Person, except:

(i)

Cash Equivalents and Marketable Securities;

(ii)

Investments in existing Subsidiaries, Investments in Subsidiaries formed for the
purpose of developing or acquiring Projects, Investments in joint





- 65 -







ventures and partnerships engaged solely in the business of purchasing,
developing, owning, operating, leasing and managing Projects;

(iii)

transactions permitted pursuant to Section 6.12;

(iv)

Permitted Investments pursuant to Section 6.23;

(v)

Acquisitions of Persons whose primary operations consist of the ownership,
development, operation and management of Projects; and

(vi)

Acquisitions of property management companies.

provided that, after giving effect to such Acquisitions and Investments,
Borrower continues to comply with all its covenants herein.  Acquisitions
permitted pursuant to this Section 6.15 shall be deemed to be “Permitted
Acquisitions”.

6.16.

Liens

.  Subject to any more stringent requirements contained in the Mortgages with
respect to the Qualifying Collateral Pool Properties, the Borrower will not, nor
will it permit any of its Subsidiaries to, create, incur, or suffer to exist any
Lien in, of or on the Property of the Borrower or any of its Subsidiaries,
except:

(i)

Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;

(ii)

Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on their books;

(iii)

Liens arising out of pledges or deposits under workers’ compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(iv)

Easements, restrictions and such other encumbrances or charges against real
property as are of a nature generally existing with respect to properties of a
similar character and which do not in any material way affect the marketability
of the same or interfere with the use thereof in the business of the Borrower or
its Subsidiaries; and

(v)

First priority Liens other than Liens described in subsections (i) through (iv)
above arising in connection with any Indebtedness permitted hereunder to the
extent such Liens will not result in a Default in any of Borrower’s covenants
herein.





- 66 -







Liens permitted pursuant to this Section 6.16 shall be deemed to be “Permitted
Liens”.

6.17.

Affiliates

.  The Borrower will not, nor will it permit any of its Subsidiaries to, enter
into any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
except in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.

6.18.

Financial Undertakings

.  The Borrower will not enter into or remain liable upon, nor will they permit
any Subsidiary to enter into or remain liable upon, any Financial Undertaking,
except to the extent required to protect the Borrower and its Subsidiaries
against increases in interest payable by them under variable interest
Indebtedness.

6.19.

Variable Interest Indebtedness

.  The Borrower and its Subsidiaries shall not permit the outstanding principal
balance of any Consolidated Outstanding Indebtedness which bears interest at an
interest rate that is not fixed through the maturity date of such Indebtedness
to exceed twenty percent (20%) of Total Asset Value, unless all of such
Indebtedness in excess of such amount is subject to a Rate Management
Transaction approved by the Administrative Agent that effectively converts the
interest rate on such excess to a fixed rate.

6.20.

Consolidated Net Worth

.  The Borrower shall maintain a Consolidated Net Worth of not less than
$1,750,000,000 plus seventy-five percent (75%) of the equity contributions or
sales of treasury stock received by the Borrower after the Agreement Effective
Date.

6.21.

Indebtedness and Cash Flow Covenants

.  The Borrower on a consolidated basis with its Subsidiaries shall not permit:

(i)

The Leverage Ratio to exceed (A) prior to the issuance of Borrower’s financial
results for the quarter ending December 31, 2011, sixty-seven and one-half
percent (67.5%), (B) on the date of such issuance and at any time thereafter
prior to the issuance of Borrower’s financial results for the quarter ending
June 30, 2012, sixty-five percent (65%), and (C) on the date of issuance of such
June 30, 2012 results and at all times thereafter, sixty percent (60%);

(ii)

The Fixed Charge Coverage Ratio to be less than (A) prior to the issuance of
Borrower’s financial results for the quarter ending December 31, 2011, 1.40 to
1.00, (B) on the date of such issuance and at all times prior to the issuance of
Borrower’s financial results for the quarter ending December 31, 2012, 1.45 to
1.00, and (C) on the date of issuance of such December 31, 2012 results and at
all times thereafter, 1.50 to 1.00;

(iii)

The aggregate amount, without duplication, of (A) all Unsecured Indebtedness of
the Borrower or of any of its Subsidiaries, (B) all Guarantee Obligations of the
Borrower or of any of its Subsidiaries, (C) all Recourse





- 67 -







Indebtedness of the Borrower or of any of its Subsidiaries (excluding for
purposes of each of clauses (A), (B) and (C) of this Section 6.21(iii) all
Indebtedness and Guarantee Obligations owing to the Lenders from time to time
pursuant this Agreement) to exceed $100,000,000;

(iv)

the Collateral Pool Leverage Ratio to exceed (A) prior to the issuance of
Borrower’s financial results for the quarter ending March 31, 2012, sixty-five
percent (65%) or (B) at any time thereafter, sixty percent (60%) provided that
no breach of this Section 6.21(iv) shall occur unless and until Borrower has
failed to make the principal payments required to restore compliance with this
covenant as provided in Section 2.8(b);

(v)

the Collateral Pool Debt Service Coverage to be less than (A) prior to issuance
of Borrower’s financial results for the quarter ending March 31, 2012, 1.50 to
1.00 or (B) at any time thereafter, 1.60 to 1.00, provided that no breach of
this Section 6.21(v) shall occur unless and until Borrower has failed to make
the principal payments required to restore compliance with this covenant as
provided in Section 2.8(b); or

(vi)

the Collateral Pool Value to be less than $350,000,000, or there to be fewer
than ten (10) Qualifying Collateral Pool Properties, at any time.

The foregoing covenants shall be deemed to have replaced the corresponding
provisions of Section 6.21 of the Original Credit Agreement as of December 31,
2010 and for the period from such date through the Agreement Effective Date for
purposes of determining Borrower’s compliance under the Original Credit
Agreement as of December 31, 2010 and thereafter through the Agreement Effective
Date.

6.22.

Environmental Matters

.  The Borrower and its Subsidiaries shall:

(a)

Comply with, and use all reasonable efforts to ensure compliance by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use all reasonable efforts to ensure that all
tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that in
no event shall the Borrower or its Subsidiaries be required to modify the terms
of leases, or renewals thereof, with existing tenants (i) at Projects owned by
the Borrower or its Subsidiaries as of the date hereof, or (ii) at Projects
hereafter acquired by the Borrower or its Subsidiaries as of the date of such
acquisition, to add provisions to such effect.

(b)

Conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that (i) the





- 68 -







same are being contested in good faith by appropriate proceedings and the
pendency of such proceedings could not be reasonably expected to have a Material
Adverse Effect, or (ii) the Borrower has determined in good faith that
contesting the same is not in the best interests of the Borrower and its
Subsidiaries and the failure to contest the same could not be reasonably
expected to have a Material Adverse Effect.

(c)

Defend, indemnify and hold harmless Administrative Agent and each Lender, and
its respective officers, directors, agents and representatives from and against
any claims, demands, penalties, fines, liabilities, settlements, damages, costs
and expenses of whatever kind or nature known or unknown, contingent or
otherwise, arising out of, or in any way relating to (i) the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrower, its Subsidiaries or the Projects, or any orders,
requirements or demands of Governmental Authorities related thereto, (ii) any
investigation, cleanup, remediation, removal, or restoration of conditions
relating to any Qualifying Collateral Pool Property due to a Release of
Hazardous Materials (whether on such property or migrating to or from such
property), (iii) any damages, harm, or injuries to the person or property of any
third parties or to any natural resources resulting from a Release of Hazardous
Materials relating to any Qualifying Collateral Pool Property, (iv) any actual
or alleged past or present disposal, generation, manufacture, presence,
processing, production, Release, storage, transportation, treatment, or use of
any Hazardous Material at, on or from any Qualifying Collateral Pool Property,
and (v) any actual or alleged presence of any Hazardous Material on any
Qualifying Collateral Pool Property, including, without limitation, attorney’s
and consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, except to the extent that any of the foregoing
arise out of the gross negligence or willful misconduct of the party seeking
indemnification therefore.  This indemnity shall continue in full force and
effect regardless of the termination of this Agreement.

(d)

Prior to the acquisition of a new Project after the Agreement Effective Date,
perform or cause to be performed an environmental investigation which
investigation shall at a minimum comply with the specifications and procedures
attached hereto as Exhibit E.  In connection with any such investigation,
Borrower shall cause to be prepared a report of such investigation, to be made
available to any Lenders upon reasonable request, for informational purposes and
to assure compliance with the specifications and procedures.

6.23.

Permitted Investments

.  The Consolidated Group’s activities shall be limited to acquiring Projects
(including Single Tenant Projects), engaging in construction activities and any
business activities and investments incidental thereto (including investments in
Marketable Securities, including without limitation Capital Stock in other real
estate investment trusts which are publicly traded on a national exchange)
except that the following Investments (“Permitted Investments”) shall also be
permitted so long as the aggregate value of the Permitted Investments under each
of the following clauses (a) through (d) shall not at any time exceed the
individual percentage of Total Asset Value limits stated in such clause and the
aggregate value





- 69 -







of the Permitted Investments under all such clauses on a combined basis shall
not at any time exceed twenty-five percent (25%) of Total Asset Value:

(a)

Unimproved Land and any other land not included in Unimproved Land or
Construction in Progress -- five percent (5%) of Total Asset Value;

(b)

Investments in Investment Affiliates (valued at the greater of the cash
investment in that entity by the Borrower or the portion of Total Asset Value
attributable to such entity or its assets as the case may be) -- fifteen percent
(15%) of Total Asset Value;

(c)

Construction in Progress -- ten (10%) of Total Asset Value; and

(d)

First Mortgage Receivables -- five percent (5%) of Total Asset Value.

The order and method of calculating the foregoing limitations shall be as shown
on the form of compliance certificate attached as Exhibit D.

6.24.

Minimum Average Occupancy

.  The Borrower agrees that the average economic occupancy of the overall
portfolio of Projects (excluding Construction in Progress) owned by the
Consolidated Group for each fiscal quarter shall exceed 80% of the average gross
leaseable area of such Projects for such fiscal quarter.  As used herein,
economic occupancy shall mean occupancy by a tenant other than an Excluded
Tenant.

6.25.

Prohibited Encumbrances

.  The Borrower agrees that neither the Borrower nor any other members of the
Consolidated Group shall (i) create or permit a Lien against any Project other
than a single first-priority mortgage, deed to secure debt or deed of trust,
(ii) create or permit a Lien on any Capital Stock or other ownership interests
in any member of the Consolidated Group or any Investment Affiliate (other than
the Liens against the Collateral created under the Loan Documents) or (iii)
enter into or be subject to any agreement governing any Indebtedness which
constitutes a Negative Pledge, an unencumbered asset covenant or other similar
covenant or restriction which prohibits or limits the ability of Borrower or any
other member of the Consolidated Group to sell or create Liens against any
Projects (other than restrictions on further subordinate Liens on Projects
already encumbered by a first-priority mortgage, deed to secure debt or deed of
trust).

6.26.

Subsidiary Guaranty

.  Borrower shall cause each of its existing Subsidiaries listed on Schedule 2,
which includes all current subsidiaries of Borrower other than Excluded
Subsidiaries, to execute and deliver to the Administrative Agent the Subsidiary
Guaranty.  Borrower shall cause each Subsidiary which is hereafter acquired or
formed (other than Excluded Subsidiaries) to execute and deliver to the
Administrative Agent a joinder in the Subsidiary Guaranty in the form of Exhibit
A attached to the form of Subsidiary Guaranty. Borrower covenants and agrees
that each Subsidiary which it shall cause to execute the Subsidiary Guaranty
shall be fully authorized to do so by its supporting organizational and
authority documents and shall be in good standing in its state of organization
and shall have obtained any necessary foreign qualifications required to conduct
its business.  If a Subsidiary that is initially not required to join in a
Subsidiary Guaranty because it was an Excluded





- 70 -







Subsidiary is later not precluded from doing so, then Borrower shall cause such
Subsidiary to join in the Subsidiary Guaranty. The delivery by Borrower to the
Administrative Agent of any such joinder shall be deemed a representation and
warranty by Borrower that each Subsidiary which Borrower caused to execute the
Subsidiary Guaranty has been fully authorized to do so by its supporting
organizational and authority documents and is in good standing in its state of
organization and has obtained any necessary foreign qualifications required to
conduct its business.

6.27.

Releases

.  With respect to any Subsidiary Guarantor whose Project has been encumbered
with a Mortgage, if the release of such Mortgage has been approved under
Section 2.3 above and such Subsidiary Guarantor owns no other Projects
encumbered by a Mortgage, then the Administrative Agent is authorized to release
such Subsidiary from its obligations under the Subsidiary Guaranty, effective
upon the date that such Mortgage is released.  With respect to any other
Subsidiary Guarantor, the Administrative Agent is authorized to release such
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
effective upon the date that such Subsidiary Guarantor shall either become an
Excluded Subsidiary or sell all of its assets.

6.28.

Amendments to Organizational Documents

. The Borrower shall not permit any material amendment to be made to its
organizational documents without the prior written consent of the Required
Lenders.

ARTICLE VII.
DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1.

Nonpayment of any principal payment due hereunder or under any Note when due.
 Nonpayment of interest upon any Note or of any Unused Fee or other payment
Obligations under any of the Loan Documents within five (5) Business Days after
the same becomes due.

7.2.

The breach of any of the terms or provisions of Sections 6.2 through 6.21 and
6.23 through 6.27.

7.3.

Any representation or warranty made or deemed made by or on behalf of the
Borrower or any other members of the Consolidated Group to the Lenders or the
Administrative Agent under or in connection with the Agreement, any Loan, or any
material certificate or information delivered in connection with the Agreement
or any other Loan Document shall be materially false on the date as of which
made.

7.4.

The breach by the Borrower (other than a breach which constitutes a Default
under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions of the
Agreement which is not remedied within five (5) days after written notice from
the Administrative Agent or any Lender.





- 71 -









7.5.

Failure of the Borrower or any other member of the Consolidated Group to pay
when due (A) any Recourse Indebtedness with respect to which the aggregate
recourse liability exceeds $20,000,000 or (B) any other Indebtedness in excess
of $100,000,000 in the aggregate (any Indebtedness in excess of the limits
described in clauses (A) or (B) being referred to herein as “Material
Indebtedness”); or the default by the Borrower or any other member of the
Consolidated Group in the performance of any term, provision or condition
contained in any agreement, or any other event shall occur or condition exist,
which causes or permits any such Material Indebtedness to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the stated maturity thereof, provided however that (i) in the case of Secured
Indebtedness which is not Recourse Indebtedness, the failure to pay any such
Indebtedness when due shall not constitute a Default, and such Indebtedness
shall be excluded from and shall not be counted toward the applicable aggregate
limits described in clauses (A) and (B) above, so long as the only default by
Borrower or such member is the failure to pay such Indebtedness when due at
maturity and Borrower or such member is actively pursuing the extension or
refinancing of such Indebtedness and the holder of such Indebtedness has not
initiated a foreclosure of its Lien or proceedings to have a receiver appointed
for the collateral securing such Indebtedness, except that (x) the deferral
under this clause shall not extend for more than ninety (90) days after the
maturity date of such Indebtedness, subject to extension of such deferral period
for an additional thirty (30) days if prior to the expiration of such 90 day
period Borrower has provided to the Administrative Agent evidence reasonably
satisfactory to the Administrative Agent that Borrower or such member is
continuing to diligently pursue such an extension or refinancing, and (y) the
aggregate amount of such Secured Indebtedness that may be at any time be
excluded from and not counted toward the applicable aggregate limits described
in clauses (A) and (B) above as a result of such deferral shall not exceed
$100,000,000 and any excess over $100,000,000 shall be included in and counted
toward such limits under clauses (A) and (B) above, (ii) certain existing
Secured Indebtedness described in the Disclosure Letter in the aggregate
outstanding principal amount of approximately $39,500,000 shall be excluded from
and not counted toward any calculations of Material Indebtedness if the default
under such Secured Indebtedness arises solely from a transfer of interests in
the Borrower in violation of covenants against transfers of indirect interests
in the obligors thereunder and (iii) certain other existing Secured Indebtedness
described in the Disclosure Letter in the outstanding principal amount of
approximately $30,000,000 which is currently outstanding beyond the maturity
date thereof shall be excluded from and not counted toward Material Indebtedness
regardless of any default thereunder and non-payment of such other Secured
Indebtedness shall not in any event give rise to a Default hereunder.    

7.6.

The Borrower or any other member of the Consolidated Group shall (i) have an
order for relief entered with respect to it under the Federal bankruptcy laws as
now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it as a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating





- 72 -







to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (v) take any corporate action to authorize or
effect any of the foregoing actions set forth in this Section 7.6, (vi) fail to
contest in good faith any appointment or proceeding described in Section 7.7 or
(vii) admit in writing its inability to pay its debts generally as they become
due.

7.7.

A receiver, trustee, examiner, liquidator or similar official shall be appointed
for the Borrower or any other member or for any Substantial Portion of the
Property of the Borrower or such other member of the Consolidated Group, or a
proceeding described in Section 7.6(iv) shall be instituted against the Borrower
or any such other member of the Consolidated Group and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of ninety (90) consecutive days.

7.8.

The Borrower or any other member of the Consolidated Group shall fail within
sixty (60) days to pay, bond or otherwise discharge any judgments or orders
issued in proceedings with respect to which Borrower has been properly served or
has been given due and proper written notice for the payment of money in an
amount which, (excluding, however, any such judgments or orders related to any
then outstanding Indebtedness which is not Recourse Indebtedness and which was
not paid when due or is otherwise in default as described in Section 7.5 above,
not to exceed, if such Indebtedness is included in Material Indebtedness, in the
aggregate the $100,000,000 limit set forth in such Section 7.5), when added to
all other judgments or orders outstanding against the Borrower or any other
member of the Consolidated Group would exceed $50,000,000 in the aggregate,
which have not been stayed on appeal or otherwise appropriately contested in
good faith.

7.9.

The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Borrower or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds $1,000,000 or requires payments
exceeding $500,000 per annum.

7.10.

The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $500,000.

7.11.

Failure to remediate within the time period permitted by law or governmental
order, after all administrative hearings and appeals have been concluded (or
within a reasonable time in light of the nature of the problem if no specific
time period is so established), material environmental problems at Properties
owned by the Borrower or any other Member of





- 73 -







the Consolidated Group or Investment Affiliates that have aggregate book values
in excess of $50,000,000.

7.12.

The occurrence of any “Default” as defined in any Loan Document or the breach of
any of the terms or provisions of any Loan Document, which default or breach
continues beyond any period of grace therein provided.

7.13.

The attempted revocation, challenge, disavowment, or termination by the Borrower
or any Subsidiary Guarantor of any of the Loan Documents.

7.14.

Any Change in Control shall occur.

7.15

Any Change in Management shall occur.

ARTICLE VIII.
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1.

Acceleration

.  If any Default described in Section 7.6 or 7.7 occurs with respect to the
Borrower, the obligations of the Lenders to make Loans and hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender.  If any other Default occurs, so long as a Default exists Lenders
shall have no obligation to make any Loans and the Required Lenders, at any time
prior to the date that such Default has been fully cured, may permanently
terminate the obligations of the Lenders to make Loans hereunder and declare the
Obligations to be due and payable, or both, whereupon (i) if the Required
Lenders have elected to accelerate, the Obligations shall become immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives and (ii) if any automatic or optional
acceleration has occurred, the Administrative Agent, as directed by the Required
Lenders (or if no such direction is given within 30 days after a request for
direction, as the Administrative Agent deems in the best interests of the
Lenders, in its sole discretion, until receipt of a subsequent direction from
the Required Lenders), shall use its good faith efforts to collect, including
without limitation, by filing and diligently pursuing judicial action, all
amounts owed by the Borrower under the Loan Documents and to exercise all other
rights and remedies available under applicable law.

In addition to the foregoing, following the occurrence of an Unmatured Default
and so long as any Facility Letter of Credit has not been fully drawn and has
not been cancelled or expired by its terms, upon demand by the Required Lenders
the Borrower shall deposit in the Letter of Credit Collateral Account cash in an
amount equal to the aggregate undrawn face amount of all outstanding Facility
Letters of Credit and all fees and other amounts due or which may become due
with respect thereto.  The Borrower shall have no control over funds in the
Letter of Credit Collateral Account and shall not be entitled to receive any
interest thereon.  Such funds shall be promptly applied by the Administrative
Agent to reimburse the Issuing Bank for drafts drawn from time to time under the
Facility Letters of Credit and associated issuance costs and fees.  Such funds,
if any, remaining in the Letter of Credit Collateral Account following





- 74 -







the payment of all Obligations in full shall, unless the Administrative Agent is
otherwise directed by a court of competent jurisdiction, be promptly paid over
to the Borrower.

If, within 10 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, all of the Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.

8.2.

Amendments

.  Subject to the provisions of this Article VIII the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement or
waiver shall, without the consent of all Lenders:

(i)

Extend the Facility Termination Date (except as provided in Section 2.1),
forgive all or any portion of the principal amount of any Loan or accrued
interest thereon or of the Facility Letter of Credit Obligations or of the
Unused Fee, reduce either of the Applicable Margins (or modify any definition
herein which would have the effect of reducing either of the Applicable Margins)
or the underlying interest rate options or extend the time of payment of any
such principal, interest or Unused Fees and Facility Letter of Credit Fees;

(ii)

Change the percentage specified in the definition of Majority Lenders or
Required Lenders;

(iii)

Increase the aggregate Revolving Commitments beyond $500,000,000, provided that
no Lender’s Commitment can be increased without the consent of such Lender;

(iv)

Permit the Borrower to assign its rights under the Agreement or otherwise
release the Borrower from any portion of the Obligations;

(v)

Release any Subsidiary Guarantor (other than a Subsidiary Guarantor released
pursuant to Section 6.27) from the Subsidiary Guaranty and from any liability it
may undertake with respect to the Obligations;

(vi)

Release any Mortgage (other than in accordance with Section 2.3); and

(vii)

Amend Sections 2.13, 8.1, 8.2 or 11.2.

No amendment of any provision of the Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.





- 75 -









8.3.

Preservation of Rights

.  No delay or omission of the Lenders or the Administrative Agent to exercise
any right under the Loan Documents shall impair such right or be construed to be
a waiver of any Default or an acquiescence therein, and the making of a Loan
notwithstanding the existence of a Default or the inability of the Borrower to
satisfy the conditions precedent to such Loan shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.

8.4.

Insolvency of Borrower

.  In the event of the insolvency of the Borrower, the Commitments shall
automatically terminate, the Lenders shall have no obligation to make further
disbursements of the Facility, and the outstanding principal balance of the
Facility, including accrued and unpaid interest thereon, shall be immediately
due and payable.

ARTICLE IX.
GENERAL PROVISIONS

9.1.

Survival of Representations

.  All representations and warranties of the Borrower contained in the Agreement
shall survive delivery of the Notes and the making of the Loans herein
contemplated.

9.2.

Governmental Regulation

.  Anything contained in the Agreement to the contrary notwithstanding, no
Lender shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.

9.3.

Taxes

.  Any taxes (excluding taxes on the overall net income of any Lender) or other
similar assessments or charges made by any governmental or revenue authority in
respect of the Loan Documents shall be paid by the Borrower, together with
interest and penalties, if any.

9.4.

Headings

.  Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.

9.5.

Entire Agreement

.  The Loan Documents embody the entire agreement and understanding among the
Borrower, the Administrative Agent and the Lenders and supersede all prior
commitments, agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof.

9.6.

Several Obligations; Benefits of the Agreement

.  The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such).  The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other





- 76 -







Lender from any of its obligations hereunder.  The Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to the Agreement and their respective successors and assigns.

9.7.

Expenses; Indemnification

.  The Borrower shall reimburse the Administrative Agent for any costs, internal
charges and out-of-pocket expenses (including, without limitation, all Appraisal
costs, all reasonable fees for consultants and fees and reasonable expenses for
attorneys for the Administrative Agent, which attorneys may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent in connection
with the administration, amendment, modification, and enforcement of the Loan
Documents.  The Borrower also agrees to reimburse the Administrative Agent and
the Lenders for any reasonable costs, internal charges and out-of-pocket
expenses (including, without limitation, all fees and reasonable expenses for
attorneys for the Administrative Agent and the Lenders, which attorneys may be
employees of the Administrative Agent or the Lenders) paid or incurred by the
Administrative Agent or any Lender in connection with the collection and
enforcement of the Loan Documents (including, without limitation, any workout).
 The Borrower further agrees to indemnify the Administrative Agent, each Lender
and their Affiliates, and their directors, employees, and officers against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all fees and reasonable expenses for attorneys
of the indemnified parties, all expenses of litigation or preparation therefore
whether or not the Administrative Agent, or any Lender is a party thereto) which
any of them may pay or incur arising out of or relating to the Agreement, the
other Loan Documents, the Projects, the transactions contemplated hereby or the
direct or indirect application or proposed application of the proceeds of any
Loan hereunder, except to the extent that any of the foregoing arise out of the
gross negligence or willful misconduct of the party seeking indemnification
therefore. The Borrower agrees not to assert any claim against the
Administrative Agent or any Lender, any of their respective Affiliates, or any
of their or their respective Affiliates’ officers, directors, employees,
attorneys and agents, on any theory of liability, for consequential or punitive
damages arising out of or otherwise relating to any facility hereunder, the
actual or proposed use of the Loans or any Letter of Credit, the Loan Documents
or the transactions contemplated thereby. The Borrower agrees that during the
term of the Agreement, it shall under no circumstances claim, and hereby waives,
any right of offset, counterclaim or defense against the Administrative Agent or
any Lender with respect to the Obligations arising from, due to, related to or
caused by any obligations, liability or other matter or circumstance which is
not the Obligations and is otherwise unrelated to the Agreement. Any assignee of
a Lender’s interest in and to the Agreement, its Note and the other Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which are unrelated to such documents which the Borrower may otherwise
have against any assignor of such documents, and no such unrelated counterclaim
or defense shall be interposed or asserted by the Borrower in any action or
proceeding brought by any such assignee upon such documents and any such right
to interpose or assert any such unrelated offset, counterclaim or defense in any
such action or proceeding is hereby expressly waived by the Borrower. The
obligations of the Borrower under this Section shall survive the termination of
the Agreement.





- 77 -









9.8.

Numbers of Documents

.  All statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.

9.9.

Accounting

.  Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with GAAP.

9.10.

Severability of Provisions

.  Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.

9.11.

Nonliability of Lenders

.  The relationship between the Borrower, on the one hand, and the Lenders and
the Administrative Agent, on the other, shall be solely that of borrowers and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower.  Neither the Administrative Agent
nor any Lender undertakes any responsibility to the Borrower to review or inform
the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.

9.12.

CHOICE OF LAW

.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF
LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT
THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.

9.13.

CONSENT TO JURISDICTION

.  THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE
BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN CHICAGO, ILLINOIS.

9.14.

WAIVER OF JURY TRIAL

.  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING





- 78 -







INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

9.15.

USA Patriot Act Notice

.  Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

ARTICLE X.
THE ADMINISTRATIVE AGENT

10.1.

Appointment

.  KeyBank National Association, is hereby appointed Administrative Agent
hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Administrative Agent to act as the agent of such
Lender.  The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X.  Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of the Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in the Agreement and
the other Loan Documents.  In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) shall perform its duties with
respect to the administration of the Facility in the same manner as it does when
it is the sole lender under this type of facility but does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in the Agreement and the other Loan Documents.  Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives, provided that the Administrative Agent shall,
in any case, not be released from liability to the Lenders for damages or losses
incurred by them as a result of the Administrative Agent’s gross negligence or
willful misconduct.

10.2.

Powers

.  The Administrative Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Administrative Agent by the
terms of each thereof, together with such powers as are reasonably incidental
thereto.  The Administrative Agent shall have no implied duties to the Lenders,
or any obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Administrative
Agent.





- 79 -









10.3.

General Immunity

.  Neither the Administrative Agent nor any of its directors, officers, agents
or employees shall be liable to the Borrower, the Lenders or any Lender for
(i) any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except for its or
their own gross negligence or willful misconduct or, in the case of the
Administrative Agent, its breach of an express obligation under the Agreement;
or (ii) any determination by the Administrative Agent that compliance with any
law or any governmental or quasi-governmental rule, regulation, order, policy,
guideline or directive (whether or not having the force of law) requires the
Advances and Commitments hereunder to be classified as being part of a “highly
leveraged transaction”.

10.4.

No Responsibility for Loans, Recitals, etc

.  Neither the Administrative Agent nor any of its directors, officers, agents
or employees shall be responsible for or have any duty to ascertain, inquire
into, or verify (i) any statement, warranty or representation made in connection
with any Loan Document or any borrowing hereunder; (ii) the performance or
observance of any of the covenants or agreements of any obligor under any Loan
Document, including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (v) the value, sufficiency, creation, perfection, or priority of any
interest in any collateral security; or (vi) the financial condition of the
Borrower.  Except as otherwise specifically provided herein, the Administrative
Agent shall have no duty to disclose to the Lenders information that is not
required to be furnished by the Borrower to the Administrative Agent at such
time, but is voluntarily furnished by the Borrower to the Administrative Agent
(either in its capacity as Administrative Agent or in its individual capacity).

10.5.

Action on Instructions of Lenders

.  The Administrative Agent shall in all cases be fully protected in acting, or
in refraining from acting, hereunder and under any other Loan Document in
accordance with written instructions signed by the required percentage of the
Lenders needed to take such action or refrain from taking such action, and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders.  The Lenders hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of the Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders.  The Administrative Agent shall be fully justified in failing
or refusing to take any action hereunder and under any other Loan Document
unless it shall first be indemnified to its reasonable satisfaction by the
Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

10.6.

Employment of Agents and Counsel

.  The Administrative Agent may execute any of its duties as Administrative
Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care.  The Administrative Agent shall be entitled to advice of
counsel concerning all matters pertaining to the agency hereby created and its
duties hereunder and under any other Loan Document.





- 80 -









10.7.

Reliance on Documents; Counsel

.  The Administrative Agent shall be entitled to rely upon any Note, notice,
consent, certificate, affidavit, letter, telegram, statement, paper or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and, in respect to legal matters, upon the opinion of
counsel selected by the Administrative Agent, which counsel may be employees of
the Administrative Agent.

10.8.

Administrative Agent’s Reimbursement and Indemnification

.  The Lenders agree to reimburse and indemnify the Administrative Agent ratably
in proportion to their respective Commitments (i) for any amounts not reimbursed
by the Borrower for which the Administrative Agent is entitled to reimbursement
by the Borrower under the Loan Documents, (ii) for any other expenses incurred
by the Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent’s express obligations and undertakings to the Lenders. The obligations of
the Lenders and the Administrative Agent under this Section 10.8 shall survive
payment of the Obligations and termination of the Agreement.

10.9.

Rights as a Lender

.  In the event the Administrative Agent is a Lender, the Administrative Agent
shall have the same rights and powers hereunder and under any other Loan
Document as any Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent may accept deposits from, lend money to, and generally engage in any kind
of trust, debt, equity or other transaction, in addition to those contemplated
by the Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiaries are not restricted
hereby from engaging with any other Person.  The Administrative Agent, in its
individual capacity, is not obligated to remain a Lender.

10.10.

Lender Credit Decision

.  Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on the financial
statements prepared by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into the Agreement and the other Loan Documents.  Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own





- 81 -







credit decisions in taking or not taking action under the Agreement and the
other Loan Documents.

10.11.

Successor Administrative Agent

.  Except as otherwise provided below, KeyBank National Association shall at all
times serve as the Administrative Agent during the term of this Facility.  The
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower, such resignation to be effective upon the
appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five days after the retiring
Administrative Agent gives notice of its intention to resign.  The
Administrative Agent may be removed at any time with cause (which shall include,
without limitation, the Administrative Agent becoming a Defaulting Lender) by
written notice received by the Administrative Agent from the Required Lenders
(but excluding, for purposes of calculating the percentage needed to constitute
Required Lenders in such instance, the Commitment of the Administrative Agent
from the Aggregate Commitment and the Advances held by the Administrative Agent
from the total outstanding Advances), such removal to be effective on the date
specified by such Lenders.  Upon any such resignation or removal, the Required
Lenders shall have the right to appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent.  If no successor Administrative Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Administrative Agent’s giving notice of its intention to resign,
then the resigning Administrative Agent may appoint, on behalf of the Borrower
and the Lenders, a successor Administrative Agent.  Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder.  If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders.  No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment.  Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $500,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent.  Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents.  After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.

10.12.

Notice of Defaults

.  If a Lender becomes aware of a Default or Unmatured Default, such Lender
shall notify the Administrative Agent of such fact provided that the failure to
give such notice shall not create liability on the part of a Lender.  Upon
receipt of such notice that a Default or Unmatured Default has occurred or upon
it otherwise having actual knowledge





- 82 -







of any Default or Unmatured Default, the Administrative Agent shall notify each
of the Lenders of such fact.

10.13.

Requests for Approval

.  If the Administrative Agent requests in writing the consent or approval of a
Lender, such Lender shall respond and either approve or disapprove definitively
in writing to the Administrative Agent within ten Business Days (or sooner if
such notice specifies a shorter period for responses based on Administrative
Agent’s good faith determination that circumstances exist warranting its request
for an earlier response) after such written request from the Administrative
Agent.  If the Lender does not so respond, that Lender shall be deemed to have
approved the request, unless the consent or approval of all Lenders is required
for the requested action as provided under Section 8.2, in which event failure
to so respond shall not be deemed to be an approval of such request.

10.14.

Defaulting Lenders

.  At such time as a Lender becomes a Defaulting Lender, such Defaulting
Lender’s right to vote on matters which are subject to the consent or approval
of the Required Lenders, each affected Lender or all Lenders shall be
immediately suspended until such time as the Lender is no longer a Defaulting
Lender, except that, without the consent of such Lender, (i) the amount of the
Commitment of the Defaulting Lender may not be increased, (ii) the Facility
Termination Date and the time of payment of any principal or interest due to
such Defaulting Lender may not be extended (except as provided in Section 2.1),
and (iii) no portion of the principal amount of any Loan due to such Defaulting
Lender or accrued interest thereon may be forgiven.  If a Defaulting Lender has
failed to fund its pro rata share of any Advance and until such time as such
Defaulting Lender subsequently funds its pro rata share of such Advance, all
Obligations owing to such Defaulting Lender hereunder shall be subordinated in
right of payment, as provided in the following sentence, to the prior payment in
full of all principal of, interest on and fees relating to the Loans funded by
the other Lenders in connection with any such Advance in which the Defaulting
Lender has not funded its pro rata share (such principal, interest and fees
being referred to as “Senior Loans” for the purposes of this section).  All
amounts paid by the Borrower and otherwise due to be applied to the Obligations
owing to such Defaulting Lender pursuant to the terms hereof shall be
distributed by the Administrative Agent to the other Lenders in accordance with
their respective pro rata shares (recalculated for the purposes hereof to
exclude the Defaulting Lender) until all Senior Loans have been paid in full.
 After the Senior Loans have been paid in full equitable adjustments will be
made in connection with future payments by the Borrower to the extent a portion
of the Senior Loans had been repaid with amounts that otherwise would have been
distributed to a Defaulting Lender but for the operation of this Section 10.14.
 This provision governs only the relationship among the Administrative Agent,
each Defaulting Lender and the other Lenders; nothing hereunder shall limit the
obligation of the Borrower to repay all Loans in accordance with the terms of
the Agreement.  The provisions of this section shall apply and be effective
regardless of whether a Default occurs and is continuing, and notwithstanding
(i) any other provision of the Agreement to the contrary, (ii) any instruction
of the Borrower as to its desired application of payments or (iii) the
suspension of such Defaulting Lender’s right to vote on matters which are
subject to the consent or approval of the Required Lenders or all Lenders.

10.15.

Additional Agents

.  Neither the Co-Documentation Agents nor the Syndication Agent as designated
on the cover of the Agreement have any rights or obligations under the





- 83 -







Loan Documents as a result of such designation or of any actions undertaken in
such capacity, such parties having only those rights or obligations arising
hereunder in their capacities as a Lender.

ARTICLE XI.
SETOFF; RATABLE PAYMENTS

11.1.

Setoff

.  In addition to, and without limitation of, any rights of the Lenders under
applicable law, if the Borrower or any of the Subsidiary Guarantors becomes
insolvent, however evidenced, or any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any of its Affiliates to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender at any time prior to the date that such Default has been fully
cured, whether or not the Obligations, or any part hereof, shall then be due,
provided, however that no such set off or offset shall be permitted if the
Administrative Agent, in its reasonable discretion, has a good faith belief that
such an offset might impair any other remedies available to the Lenders under
the Security Documents.

11.2.

Ratable Payments

.  If any Lender, whether by setoff or otherwise, has payment made to it upon
its Loans (other than payments of Swingline Loans and payments received pursuant
to Sections 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that received by
any other Lender, such Lender agrees, promptly upon demand, to purchase a
portion of the Loans held by the other Lenders so that after such purchase each
Lender will hold its ratable proportion of Loans.  If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their Loans.  In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

ARTICLE XII.
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1.

Successors and Assigns

.  The terms and provisions of the Loan Documents shall be binding upon and
inure to the benefit of the Borrower and the Lenders and their respective
successors and assigns, except that (i) the Borrower shall not have the right to
assign its rights or obligations under the Loan Documents and (ii) any
assignment by any Lender must be made in compliance with Section 12.3.  The
parties to the Agreement acknowledge that clause (ii) of this Section 12.1
relates only to absolute assignments and does not prohibit assignments creating
security interests, including, without limitation, (x) any pledge or assignment
by any Lender of all or any portion of its rights under the Agreement and any
Note to a Federal Reserve Bank or (y) in the case of a Lender which is a fund,
any pledge or assignment of all or any portion of its rights under the Agreement
and any Note to its trustee in support of its obligations to its trustee;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties





- 84 -







thereto have complied with the provisions of Section 12.3.  The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person.  Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

12.2.

Participations

.

(i)

Permitted Participants; Effect.  Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
banks, financial institutions, pension funds, or any other funds or entities
(“Participants”) participating interests in any Loan owing to such Lender, any
Note held by such Lender, any Commitment of such Lender or any other interest of
such Lender under the Loan Documents.  In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the holder of any such Note for all purposes under the
Loan Documents, all amounts payable by the Borrower under the Agreement shall be
determined as if such Lender had not sold such participating interests, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
the Loan Documents.

(ii)

Voting Rights.  Each Lender shall retain the sole right to approve, without the
consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Commitment in which such Participant has an interest
which would require consent of all the Lenders pursuant to the terms of Section
8.2 or of any other Loan Document.

(iii)

Benefit of Setoff.  The Borrower agree that each Participant which has
previously advised the Borrower in writing of its purchase of a participation in
a Lender’s interest in its Loans shall be deemed to have the right of setoff
provided in Section 11.1 in respect of its participating interest in amounts
owing under the Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under the Loan
Documents.  Each Lender shall retain the right of setoff provided in Section
11.1 with respect to the amount of participating interests sold to each
Participant, provided that such Lender and Participant may not each setoff
amounts against





- 85 -







the same portion of the Obligations, so as to collect the same amount from the
Borrower twice.  The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 11.1, agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 11.2 as if
each Participant were a Lender.

12.3.

Assignments

.

(i)

Permitted Assignments.  Any Lender may, in the ordinary course of its business
and in accordance with applicable law, at any time assign to any Eligible
Assignee, without any approval from the Borrower except as provided in the
definition thereof (any such assignees being referred to herein as
“Purchasers”), all or any portion (greater than or equal to $5,000,000 for each
assignee, so long as the hold position of the assigning Lender is not less than
$5,000,000) of its rights and obligations under the Loan Documents.
 Notwithstanding the foregoing, no approval of the Borrower shall be required
for any such assignment if a Default has occurred and is then continuing.  Such
assignment shall be substantially in the form of Exhibit J hereto or in such
other form as may be agreed to by the parties thereto.  The consent of the
Administrative Agent shall be required prior to an assignment becoming effective
with respect to a Purchaser which is not a Lender or an Affiliate thereof or
fund related thereto.  Such consent shall not be unreasonably withheld or
delayed.

(ii)

Effect; Effective Date.  Upon (i) delivery to the Administrative Agent of a
notice of assignment, substantially in the form attached as Exhibit “I” to
Exhibit J hereto (a “Notice of Assignment”), together with any consents required
by Section 12.3.1, and (ii) payment of a $3,500 fee by the assignor or assignee
to the Administrative Agent for processing such assignment, such assignment
shall become effective on the effective date specified in such Notice of
Assignment.  The Notice of Assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Loans under the applicable assignment agreement are “plan
assets” as defined under ERISA and that the rights and interests of the
Purchaser in and under the Loan Documents will not be “plan assets” under ERISA.
 On and after the effective date of such assignment, such Purchaser shall for
all purposes be a Lender party to the Agreement and any other Loan Document
executed by the Lenders and shall have all the rights and obligations of a
Lender under the Loan Documents, to the same extent as if it were an original
party hereto, and no further consent or action by the Borrower, the Lenders or
the Administrative Agent shall be required to release the transferor Lender, and
the transferor Lender shall automatically be released on the effective date of
such assignment, with respect to the percentage of the Aggregate Commitment and
Loans assigned to such Purchaser.  Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3.2, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate





- 86 -







arrangements so that replacement Notes are issued to such transferor Lender and
new Notes or, as appropriate, replacement Notes, are issued to such Purchaser,
in each case in principal amounts reflecting its Commitment, as adjusted
pursuant to such assignment.

12.4.

Dissemination of Information

.  The Borrower authorizes each Lender to disclose to any Participant or
Purchaser or any other Person acquiring an interest in the Loan Documents by
operation of law (each a “Transferee”) and any prospective Transferee any and
all information in such Lender’s possession concerning the creditworthiness of
the Borrower and its Subsidiaries, subject to Section 9.11 of the Agreement.

12.5.

Tax Treatment

.  If any interest in any Loan Document is transferred to any Transferee which
is organized under the laws of any jurisdiction other than the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5.

ARTICLE XIII.
NOTICES

13.1.

Giving Notice

.  Except as otherwise permitted by Section 2.14 with respect to borrowing
notices, all notices and other communications provided to any party hereto under
the Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below its signature hereto or at such other address (or to counsel for such
party) as may be designated by such party in a notice to the other parties.  Any
notice, if mailed and properly addressed with postage prepaid, shall be deemed
given when received; any notice, if transmitted by telex or facsimile, shall be
deemed given when transmitted (answerback confirmed in the case of telexes).

13.2.

Change of Address

.  The Borrower, the Administrative Agent and any Lender may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.

ARTICLE XIV.
COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent, either by
electronic transmission by email with a pdf copy or other electronic
reproduction of an executed page attached or by telephone, that it has taken
such action.

(Remainder of page intentionally left blank.)





- 87 -
















IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

INLAND WESTERN RETAIL REAL ESTATE TRUST, INC.







By:

Print Name:  Steven P. Grimes

Title:

 President and Chief Executive Officer




2901 Butterfield Road

Oak Brook, IL  60523

Phone:  630-218-8000

Facsimile:  630-368-2308

Attention:  Steven P. Grimes




with a copy to:




2901 Butterfield Road

Oak Brook, IL  60523

Phone:  630-368-2861

Facsimile:  630-586-6446

Attention:  Dennis Holland








Signature Page to Credit Agreement

S-88









TERM COMMITMENT:

$19,230,769




REVOLVING COMMITMENT:

$55,769,231










KEYBANK NATIONAL ASSOCIATION,
Individually and as Administrative Agent





By:

Print Name:  Kevin P. Murray

Title:  Senior Vice President




KeyBank Real Estate Capital

1200 Abernathy Road NE, Suite 1550

Atlanta, GA  30328

Phone:  770-510-2168

Facsimile:  770-510-2195

Attention:  Kevin P. Murray





Signature Page to Credit Agreement

S-89









TERM COMMITMENT:

$19,230,769




REVOLVING COMMITMENT:

$55,769,231










JPMORGAN CHASE BANK, N.A., individually


and as Syndication Agent





By:

Print Name:  Carrie A. Reichert

Title:  Senior Credit Banker




10 South Dearborn, 19th Floor

Chicago, IL  60603

Phone:  312-325-5031

Facsimile:  312-325-5174

Attention:  Carrie A. Reichert








Signature Page to Credit Agreement

S-90









TERM COMMITMENT:

$19,230,769




REVOLVING COMMITMENT:

$55,769,231










DEUTSCHE BANK TRUST COMPANY OF

AMERICAS, as Lender







By:

Print Name:

Title:







By:

Print Name:

Title:







George Reynolds, Director

Deutsche Bank Securities Inc.

60 Wall Street, 10th Floor

New York, New York 10005

Phone:  212-250-2362

Facsimile:  212-797-4496







DEUTSCHE BANK SECURITIES INC., as
Co-Documentation Agent







By:

Print Name:

Title:







By:

Print Name:

Title:











Signature Page to Credit Agreement

S-91









TERM COMMITMENT:

$19,230,769




REVOLVING COMMITMENT:

$55,769,231










CITIBANK, N.A., individually as

Co-Documentation Agent





By:

Print Name:  John Rowland

Title:  Director




388 Greenwich Street

23rd Floor

New York, NY  10013

Phone:  212-816-3784

Facsimile:  866-421-9138

Attention:  David Smith, Vice President





Signature Page to Credit Agreement

S-92









TERM COMMITMENT:

$12,820,513




REVOLVING COMMITMENT:

$37,179,487










ROYAL BANK OF CANADA, as Lender










By:

Name:

 David Cole

Title:




One Liberty Plaza

New York, NY  10006-1004

Phone:  212-428-6404

Facsimile:  212-428-6460




RBC CAPITAL MARKETS, as Co-Documentation Agent




By:

Name:

 _________________________________

Title:





Signature Page to Credit Agreement

S-93









TERM COMMITMENT:

$3,846,154




REVOLVING COMMITMENT:

$11,153,846










RBC BANK (USA)







By:

Name:

 Richard Marshall

Title:  Market Executive - National Division




301 Fayetteville Street, Suite 1100

Raleigh, NC  27613

Phone:  919-788-5749

Facsimile:  919-788-5515





Signature Page to Credit Agreement

S-94









TERM COMMITMENT:

$12,820,513




REVOLVING COMMITMENT:

$37,179,487










NORDDEUTSCHE LANDESBANK


GIROZENTRALE, NEW YORK BRANCH





By:

Print Name:  Dirk Ziemer

Title:  Senior Director







By:

Print Name:  Lita Kot

Title:  Director




1114 Avenue of the Americas

20th Floor

New York, NY  10036

Phone:  212-812-6923

Facsimile:  212-812-6850

Attention:

Real Estate Finance








Signature Page to Credit Agreement

S-95









TERM COMMITMENT:

$12,820,513




REVOLVING COMMITMENT:

$37,179,487










BANK OF AMERICA, N.A.






By:

Print Name:  Michael W. Edwards

Title:  Senior Vice President




135 South LaSalle Street

IL4-135-12-25

Chicago, IL  60603

Phone:  312-828-4416

Facsimile:  312-537-6740

Attention:  Asad Rafiq





Signature Page to Credit Agreement

S-96









TERM COMMITMENT:

$12,820,513




REVOLVING COMMITMENT:

$37,179,487










BANK OF MONTREAL, CHICAGO BRANCH



By:

Print Name:  Aaron Lanski

Title:  Director




111 West Monroe Street, 5E

Chicago IL  60603

Phone:  312-461-6364

Facsimile:  312-293-8409





Signature Page to Credit Agreement

S-97









TERM COMMITMENT:

$10,256,410




REVOLVING COMMITMENT:

$29,743,590










REGIONS BANK







By:

Print Name:  Joe Samford

Title:  Senior Vice President




1600 North Dallas Parkway, Suite 100

Dallas, TX  75248

Phone:

  972-738-5025

Facsimile:  972-738-5028

Attention:  Barrett Vawter, Vice President





Signature Page to Credit Agreement

S-98









TERM COMMITMENT:

$  7,692,308




REVOLVING COMMITMENT:

$22,307,692










UNION BANK, N.A.







By:

Print Name:  Andrew Romanosky

Title:  Vice President




222 West Adams Street, Suite 1850

Chicago, IL  60606

Phone:  312-601-3945

Facsimile:  312-601-3955





Signature Page to Credit Agreement

S-99













EXHIBIT A

APPLICABLE MARGINS

The interest due hereunder with respect to the Advances shall vary from time to
time and shall be determined by reference to the Type of Advance and the
then-current Leverage Ratio.  Any such change in the Applicable Margin shall be
made on the fifth (5th) day subsequent to the date on which the Administrative
Agent receives a compliance certificate pursuant to Section 6.1(v) with respect
to the preceding fiscal quarter of Borrower, provided that the Administrative
Agent does not object to the information provided in such certificate. In the
event any such compliance certificate is not delivered by Borrower when due
under Section 6.1(v) the Administrative Agent shall have the right, if so
directed by the Majority Lenders, to increase the Applicable Margins to the next
higher level until such compliance certificate is delivered, by delivering
written notice thereof to Borrower. Such changes shall be given prospective
effect only, and no recalculation shall be done with respect to interest or
Facility Letter of Credit Fees accrued prior to the date of such change in the
Applicable Margin.  If any such compliance certificate shall later be determined
to be incorrect and as a result a higher Applicable Margin should have been in
effect for any period, Borrower shall pay to the Administrative Agent for the
benefit of the Lenders all additional interest and fees which would have accrued
if the original compliance certificate had been correct, as shown on an invoice
to be prepared by the Administrative Agent and delivered to Borrower, on the
next Payment Date following delivery of such invoice.  The per annum Applicable
Margins that will be either added to the Alternate Base Rate to determine the
Floating Rate or added to LIBOR Base Rate (as adjusted for any Reserve
Requirement) to determine the LIBOR Rate for any LIBOR Interest Period shall be
determined as follows:


Leverage Ratio


LIBOR Applicable Margin

ABR
Applicable Margin

< 50%

2.75%

1.75%

> 50%, < 55%

3.00%

2.00%

> 55%, < 60%

3.25%

2.25%

> 60%, < 65%

3.50%

2.50%

> 65%, < 67.5%

4.00%

3.00%








A-1













EXHIBIT B

FORM OF NOTE


February __, 2011

Inland Western Retail Real Estate Trust, Inc., a corporation organized under the
laws of the State of Maryland (the “Borrower”), promises to pay to the order of
____________________ (the “Lender”) the aggregate unpaid principal amount of all
Loans made by the Lender to the Borrower pursuant to Article II of the Amended
and Restated Credit Agreement, dated as of the date hereof among the Borrower,
KeyBank National Association, individually and as Administrative Agent, and the
other Lenders named therein (as the same may be amended or modified, the
“Agreement”) hereinafter referred to, in immediately available funds at the main
office of KeyBank National Association in Cleveland, Ohio, as Administrative
Agent, together with interest on the unpaid principal amount hereof at the rates
and on the dates set forth in the Agreement.  The Borrower shall pay remaining
unpaid principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date or such earlier date as may be required under the
Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Agreement, as it may be amended from time to time, reference is
hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated.  Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.

If there is a Default under the Agreement or any other Loan Document and
Administrative Agent exercises the remedies provided under the Agreement and/or
any of the Loan Documents for the Lenders, then in addition to all amounts
recoverable by the Administrative Agent and the Lenders under such documents,
the Administrative Agent and the Lenders shall be entitled to receive reasonable
attorneys fees and expenses incurred by the Administrative Agent and the Lenders
in connection with the exercise of such remedies.

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefore, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

This Note shall be governed and construed under the internal laws of the State
of Illinois.





B-1



















BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

INLAND WESTERN RETAIL REAL ESTATE TRUST, INC.

By:

Print Name:  Steven P. Grimes

Title:  President and Chief Executive Officer

2901 Butterfield Road

Oak Brook, Illinois  60523

Phone:  630-218-8000

Facsimile:  630-218-4955

Attention:  Steven P. Grimes





B-2



















SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF INLAND WESTERN RETAIL REAL ESTATE TRUST, INC.,

DATED FEBRUARY __, 2011

Maturity

Principal

Maturity

Principal

Amount of

of Interest

Amount

Unpaid

Date

Loan         

Period       

Paid        

Balance














B-3













EXHIBIT C

AMENDMENT REGARDING INCREASE

This Amendment to Credit Agreement (the “Amendment”) is made as of __________,
20__, by and among Inland Western Retail Real Estate Trust, Inc. (the
“Borrower”), KeyBank National Association, as “Administrative Agent,” and one or
more existing or new “Lenders” shown on the signature pages hereof.

R E C I T A L S

A.

Borrower, Administrative Agent and certain other Lenders have entered into an
Amended and Restated Credit Agreement dated as of February 4, 2011 (as amended,
the “Credit Agreement”).  All capitalized terms used herein and not otherwise
defined shall have the meanings given to them in the Credit Agreement.

B.

Pursuant to the terms of the Credit Agreement, the Lenders initially agreed to
provide Borrower with Revolving Commitments in an aggregate principal amount of
up to $350,000,000.  Borrower and the Agent on behalf of the Lenders now desire
to amend the Credit Agreement in order to, among other things (i) increase the
aggregate Revolving Commitments to $___________; and (ii) admit [name of new
banks] as “Lenders” under the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENTS

1.

The foregoing Recitals to this Amendment hereby are incorporated into and made
part of this Amendment.

2.

From and after _________, ____ (the “Effective Date”) (i) [name of new banks]
shall be considered as “Lenders” under the Credit Agreement and the Loan
Documents, and (ii) [name of existing Lenders] shall each be deemed to have
increased its Commitment to the amount shown next to their respective signatures
on the signature pages of this Amendment, each having a Revolving Commitment in
the amount shown next to their respective signatures on the signature pages of
this Amendment.  Borrower shall, on or before the Effective Date, execute and
deliver to each new Lender a Note to evidence the Loans to be made by such
Lender.

3.

From and after the Effective Date, the aggregate Revolving Commitments shall
equal __________ Million Dollars ($___,000,000).

4.

For purposes of Section 13.1 of the Credit Agreement (Giving Notice), the
address(es) and facsimile number(s) for [name of new banks] shall be as
specified below their respective signature(s) on the signature pages of this
Amendment.





C-1



















5.

Borrower hereby represents and warrants that, as of the Effective Date, there is
no Default or Unmatured Default, the representations and warranties contained in
Article V of the Credit Agreement are true and correct in all material respects
as of such date and Borrower has no offsets or claims against any of the
Lenders.

6.

As expressly modified as provided herein, the Credit Agreement shall continue in
full force and effect.

7.

This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart.

(Remainder of page intentionally left blank.)





C-2



















IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

INLAND WESTERN RETAIL REAL ESTATE TRUST, INC., a Maryland corporation







By:

Print Name:

Title:







KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent







By:

Print Name:

Title:







[NAME OF NEW LENDER]







By:

Print Name:

Title:









Phone:

Facsimile:

Attention:

Amount of Commitment:








C-3













EXHIBIT D

COMPLIANCE CERTIFICATE




KeyBank National Association, as Administrative Agent

127 Public Square

Cleveland, Ohio  44114




Re:

Amended and Restated Credit Agreement dated February 4, 2011 (as amended,
modified, supplemented, restated, or renewed, from time to time, the
“Agreement”) between INLAND WESTERN RETAIL REAL ESTATE TRUST, INC. (the
“Borrower”), and KEYBANK NATIONAL ASSOCIATION, as Administrative Agent for
itself and the other lenders parties thereto from time to time (“Lenders”).

Reference is made to the Agreement.  Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.

Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Lenders pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting periods.

The undersigned hereby further certifies to the Lenders that:

1.

Compliance with Financial Covenants.  Schedule A attached hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct.

2.

Review of Condition.  The undersigned has reviewed the terms of the Agreement,
including, but not limited to, the representations and warranties of the
Borrower set forth in the Agreement and the covenants of the Borrower set forth
in the Agreement, and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
the Borrower through the reporting periods.

3.

Representations and Warranties.  To the undersigned’s actual knowledge, the
representations and warranties of the Borrower contained in the Loan Documents,
including those contained in the Agreement, are true and accurate in all
material respects as of the date hereof and were true and accurate in all
material respects at all times during the reporting period except as expressly
noted on Schedule B hereto.





D-1



















4.

Covenants.  To the undersigned’s actual knowledge, during the reporting period,
the Borrower observed and performed all of the respective covenants and other
agreements under the Agreement and the Loan Documents, and satisfied each of the
conditions contained therein to be observed, performed or satisfied by the
Borrower, except as expressly noted on Schedule B hereto.

5.

No Unmatured Default.  To the undersigned’s actual knowledge, no Default or
Unmatured Default exists as of the date hereof or existed at any time during the
reporting period, except as expressly noted on Schedule B hereto.

IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___ day
of _______________, 201__.

INLAND WESTERN RETAIL REAL ESTATE TRUST, INC.







By:


Name:              
Title:





D-2



















SCHEDULE A TO COMPLIANCE CERTIFICATE

COMPLIANCE CALCULATION METHOD





D-3



















SCHEDULE B TO COMPLIANCE CERTIFICATE

EXCEPTIONS, IF ANY





D-4













EXHIBIT E

ENVIRONMENTAL INVESTIGATION SPECIFICATIONS AND PROCEDURES

Phase I Environmental Site Assessments to be prepared in accordance with the
ASTM Standard Practice for Environmental Site Assessments:  Phase I
Environmental Site Assessment Process (ASTM Designation E1527-94), a summary of
which follows:

This ASTM practice is generally considered the industry standard for conducting
a Phase I Environmental Site Assessment (ESA).  The purpose of this standard is
to “define good commercial and customary practice in the Untied States of
America for conducting an ESA of a parcel of commercial real estate with respect
to the range of contaminants within the scope of the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA) and petroleum products.”  The
ASTM Phase I ESA is intended to permit a user to satisfy one of the requirements
to qualify for the innocent landowner defense to CERCLA liability; that is, the
practice that constitutes “all appropriate inquiry into the previous ownership
and uses of the property consistent with good commercial or customary practices”
as defined in 42 USC 9601(35)(B).

The goal of the ASTM Phase I ESA is to identify “recognized environmental
conditions.”  Recognized environmental conditions means the presence or likely
presence of any hazardous substances or petroleum products on a property under
conditions that indicate an existing release, a past release, or a material
threat of a release of any hazardous substances or petroleum products into
structures on the property or into the ground, groundwater, or surface water of
the property.  The term includes hazardous substances or petroleum products even
under conditions in compliance with laws.  The term is not intended to include
de minimus conditions that generally would not be the subject of an enforcement
action if brought to the attention of appropriate governmental agencies.

The ASTM standard indicates that a Phase I ESA should consist of four main
components:  1) Records Review; 2) Site Reconnaissance; 3) Interviews; and 4)
Report.  The purpose of the records review is to obtain and review records that
will help identify recognized environmental conditions in connection with the
property.  The site reconnaissance involves physical observation of the
property’s exterior and interior, as well as an observation of adjoining
properties.  Interviews with previous and current owners and occupants, and
local government officials provides insight into the presence or absence of
recognized environmental conditions in connection with the property.  The final
component of the ESA, the report, contains the findings of the ESA and
conclusions regarding the presence or absence of recognized environmental
conditions in connection with the property.  It includes documentation to
support the analysis, opinions, and conclusions found in the report.

While the use of this practice is intended to constitute appropriate inquiry for
purposes of CERCLA’s innocent landowner defense, it is not intended that its use
be limited to that purpose.  The ASTM standard is intended to be an approach to
conducting an inquiry designed to identify recognized environmental conditions
in connection with a property, and environmental site assessments.





E-1













EXHIBIT F

FORM OF OPINION OF BORROWER’S COUNSEL




February 4, 2011










KeyBank National Association,

as Administrative Agent for the Lenders

127 Public Square, 8th Floor

Cleveland, Ohio 44114




Re:

Amended and Restated Credit Agreement dated as of February 4, 2011 (the “Credit
Agreement”) by and among Inland Western Retail Real Estate Trust, Inc., a
corporation organized under the laws of the State of Maryland (the “Borrower”),
KeyBank National Association, a national banking association, and the several
banks, financial institutions and other entities from time to time parties to
the Credit Agreement (collectively, the “Lenders”) and KeyBank National
Association, not individually, but as “Administrative Agent”




Ladies and Gentlemen:




We have acted as special counsel to the Borrower and the guarantors identified
on Schedule 1, attached hereto and incorporated herein (each a “Subsidiary
Guarantor”, and collectively the “Subsidiary Guarantors”), in connection with
the Credit Agreement.  Capitalized terms used but not otherwise defined herein
shall have the respective meanings assigned thereto in the Credit Agreement.

We have reviewed the Credit Agreement, the Subsidiary Guaranty and the Notes
(collectively, the “Loan Documents”).

For purposes hereof, we have made certain assumptions hereinafter described
without independent verification.  We have also assumed, without independent
verification, that there are no facts inconsistent with the assumptions
hereinafter set forth.  We know of no facts inconsistent with such assumptions,
but we have not conducted an independent investigation or verification.

The opinion set forth herein is qualified as stated herein and is qualified
further by the following:

A.

This opinion is based upon existing laws, ordinances and regulations in effect
as of the date hereof and as they presently apply.

B.

In rendering the opinion set forth below, we have relied as to matters of fact,
upon (i) certificates or statements of public officials (including Certificates
of Good Standing and





F-1













Existence in Illinois and Maryland for Borrower each dated January 5, 2011, and
the Certificate of Good Standing and Existence in Delaware or Illinois, as
applicable, for each Subsidiary Guarantor as set forth on Schedule 1 hereof, the
validity of which we assume remains unchanged as of the date hereof) and of
officers of the Borrower and each Subsidiary Guarantor and (ii) representations
and warranties contained in the Loan Documents.  Further, we have assumed that
(a) each document submitted to us is accurate and complete, (b) there are no
events, facts or circumstances currently and actually known to the Borrower, the
Subsidiary Guarantors or the Lenders which have not been disclosed to us to the
extent such events, facts or circumstances would render any provision of the
Loan Documents invalid or unenforceable in any material respect, and (c) there
are and have been no agreements or understandings among the Borrower, the
Subsidiary Guarantors and the Lenders, written or oral, and there is and has
been no usage of trade or course of prior dealing among such parties that in
either case would materially define, supplement, amend or qualify the terms of
the Loan Documents so as to render inaccurate any opinion expressed herein.  For
purposes of rendering the first three opinions expressed below, we have relied
exclusively upon certificates issued by governmental authorities in the relevant
jurisdictions, and such opinions are not intended to provide any conclusion or
assurance beyond that conveyed by such certificates.

C.

We express no opinion as to the enforceability, under certain circumstances, of
provisions imposing penalties or forfeitures, late payment charges or an
increase in interest rate upon delinquency in payment or the occurrence of a
default.

D.

We express no opinion as to:

(i)

the existence of any Person’s ownership rights in or title to, the existence or
priority of, any lien or with respect to any property;

(ii)

any agreement by the Borrower or any Subsidiary Guarantor to waive jury trial or
appoint an agent for acceptance of service of process;

(iii)

any provision of the Loan Documents purporting to waive any objection to the
laying of venue or any claim that an action or proceeding has been brought in an
inconvenient forum; and

(iv)

any provision of the Loan Documents which authorizes or permits any purchaser of
a participation interest from any party to set off or apply any deposit or
property or any indebtedness with respect to any participation interest.

E.

We have assumed that (i) the transactions contemplated by the Loan Documents are
within the Lenders’ corporate powers; (ii) the Lenders, the Borrower and the
Subsidiary Guarantors have been in compliance with all applicable laws, rules
and regulations governing and affecting the conduct of their respective
businesses to the extent that non-compliance would have a material adverse
effect on the validity or enforceability of any of the Loan Documents; (iii) the
Loan Documents will be enforced in good faith and in circumstances and in a
manner that are commercially reasonable; (iv) the Lenders are not subject to any
statute, rule or regulation or any impediment that requires them to obtain the
authorization, approval or





F-2













consent of, or to make any declaration or filing with, any governmental
authority or regulatory body, or all of such authorizations, approvals or
filings have been obtained or made, in connection with (A) the transactions
contemplated by the Loan Documents or (B) the due execution, delivery,
recordation, consummation and undertaking of the performance of the Loan
Documents or (C) the exercise of  any rights and remedies under the Loan
Documents; (v) all filings or actions necessary in connection with or for the
effectiveness of the transactions contemplated by the Loan Documents with any
governmental authority or regulatory body have been or will be made with the
appropriate governmental authority or regulatory body and in accordance the
requirements of all applicable laws, codes, ordinances and regulations
(including without limitation the payment of all fees in connection therewith);
and (vi) all material terms, provisions and conditions relating to the
transactions contemplated by the Loan Documents are correctly and completely
reflected in the Loan Documents.

F.

The opinion hereafter expressed is qualified to the extent that: (i) the
characterization of, and the enforceability of any rights or remedies in, any
agreement or instrument may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, equitable
subordination, or similar laws and doctrines affecting the rights of creditors
generally and general equitable principles; (ii) the availability of specific
performance, injunctive relief or any other equitable remedy is subject to the
discretion of a court of competent jurisdiction; and (iii) the provisions of the
Loan Documents that (a) may require indemnification or contribution with respect
to the negligence or wrongful conduct of the indemnified party or its
representatives or agents, (b) purports to confer, waive or consent to the
jurisdiction of any court, or (c) waives any right granted by common or
statutory law, may be unenforceable as against public policy.

G.

Requirements in the Loan Documents specifying that provisions thereof only may
be waived in writing may not be valid, binding or enforceable to the extent that
an oral agreement or an implied agreement by trade practice or course of conduct
has been created modifying any provision of the Loan Documents.

H.

We express no opinion on provisions in the Loan Documents that provide for the
waiver of the statute of limitations, waiver of the right to bring
counterclaims, the appointment of any party as attorney-in-fact, the waiver of
the right to assert lack of consideration, or the waiver of the requirements of
good faith and fair dealing, notice and commercial reasonableness to the extent
such requirements cannot be waived by consent.  We further advise that the
amount of attorneys’ fees are subject to the discretion of the court before
which any proceeding involving the Loan Documents may be brought.

I.

We have not undertaken any independent review of the effect upon the Loan
Documents and the transactions contemplated thereby of any applicable state or
federal environmental, securities or taxation law, code or regulation, and we
render no opinion with respect to any of the foregoing.

J.

We have assumed that: (i) each of the Lenders is duly organized and validly
existing and in good standing under applicable state or federal laws; (ii) the
execution and delivery of the Loan Documents and the undertaking of the
performance by the Lenders of their





F-3













respective obligations thereunder do not contravene (a) their organizational
documents, including the articles of association and any amendments thereto, or
Bylaws, including all amendments thereto, or (b) any law or contractual
restriction affecting the Lenders or their respective properties; and (iii)
there is no pending action or proceeding before any court, governmental agency
or arbitrator against or directly involving the Lenders, and there is no
threatened action or proceeding affecting the Lenders or any of the assets of
the Lenders before any court, governmental agency or arbitrator which, in any
case, would affect the validity or enforceability of any of the Loan Documents.

K.  Whenever our opinion, with respect to the existence or absence of facts, is
qualified by the phrase “to our knowledge” or a phrase of similar import, it
indicates that no information has come to the attention of Drew J. Scott, Esq.,
the attorney who has provided substantive legal representation to the Borrower
and the Subsidiary Guarantors with respect to the Loan Documents, which would
give us current actual knowledge that is inconsistent with the existence or
absence of facts qualified by such phrase.  However, except to the extent
expressly set forth herein, we have not undertaken any independent investigation
to determine, or otherwise attempted to verify, the existence or absence of such
facts, and no inference as to our knowledge of the existence or absence of such
facts should be drawn from the fact of our representation of the Borrower and
the Subsidiary Guarantors or any other matter.  Only the actual knowledge of the
attorney who has worked on this matter for us as described above shall be
imputed or ascribed to us in our capacity as counsel.

L.

We render no opinion with respect to the validity or enforceability under
Illinois law of any provision of any of the Loan Documents which provides for
the compounding of interest or the payment or accrual of interest on interest.
 Please note that the Illinois Supreme Court has held in Bowman v. Neely, 151
Ill. 37 (1894) and 137 Ill. 443 (1891) and its progeny that compounding of
interest and charging interest on interest are contrary to the public policy of
the State of Illinois.

We have investigated such questions of law as in our judgment are necessary or
appropriate to enable us to render the opinion expressed below. In addition, we
have assumed (i) the genuineness of the signatures of, and the authority of,
persons signing all documents in connection with which this opinion is expressed
other than the Borrower and the Subsidiary Guarantors, (ii) the legal capacity
of natural persons, and (iii) that the Loan Documents constitute the legal,
valid and binding obligations of all parties thereto other than the Borrower and
the Subsidiary Guarantors.

Based upon the foregoing and subject to the assumptions, limitations and
qualifications set forth herein, we are of the following opinion:

1.

The Borrower is a Maryland corporation, duly organized and validly existing and
authorized to transact business under the laws of the State of Maryland and is
qualified to transact business in the State of Illinois.  Each Subsidiary
Guarantor identified in numbers 1 through 33, inclusive, on Schedule 1 hereof,
is a limited liability company, duly organized and validly existing and
authorized to transact business under the laws of the State of Delaware.  Each
Subsidiary Guarantor identified in numbers 34 through 37, inclusive, on Schedule
1





F-4













hereof, is a limited partnership, duly formed and validly existing and
authorized to transact business under the laws of the State of Illinois.  The
Subsidiary Guarantor identified in number 38 on Schedule 1 hereof, is a
statutory trust, duly formed and validly existing and authorized to transaction
business under the laws of the State of Delaware.

2.

The execution, delivery and undertaking of performance by the Borrower and the
consummation of the transactions contemplated by the Loan Documents to which it
is a party are within the corporate powers of the Borrower, have been duly
authorized by all necessary corporate action (including any necessary
shareholder or stockholder action, if any) of the Borrower, and do not and will
not (a) conflict with or result in a breach of any of the provisions of the
certificate or articles of incorporation or certificate of existence, as
applicable, and bylaws of the Borrower, or (b) to our knowledge, result in a
breach or violation of or constitute a default under (x) any contractual
obligation to which the Borrower is a party or by which the Borrower or its
properties are bound or (y) any writ, order, judgment or decree of any
governmental authority or (z) any law, regulation, ruling or order binding on
the Borrower.

3.

The execution, delivery and undertaking of performance by the Subsidiary
Guarantors and the consummation of the transactions contemplated by the
Subsidiary Guaranty are within the corporate, company or trust powers of the
Subsidiary Guarantors, as applicable, have been duly authorized by all necessary
limited liability company, partnership or trust action, as applicable (including
any necessary member, manager, partner or trustee action, if any), of the
Subsidiary Guarantors, and do not and will not (a) conflict with or result in a
breach of any of the provisions of the articles of formation, limited
partnership certificate, certificate of trust or certificate of existence, as
applicable, and operating agreement, limited partnership agreement or trust
agreement of any Subsidiary Guarantor, as applicable, or (b) to our knowledge,
result in a breach or violation of or constitute a default under (x) any
contractual obligation to which any Subsidiary Guarantor is a party or by which
any Subsidiary Guarantor or its properties are bound, other than the Credit
Agreement, or (y) any writ, order, judgment or decree of any governmental
authority or (z) any law, regulation, ruling or order binding on any Subsidiary
Guarantor.

4.

The Borrower has duly executed and delivered the Loan Documents to which it is a
named party.  The Loan Documents constitute the legal, valid and binding
obligations of the Borrower, enforceable in accordance with their respective
terms.

5.

The Subsidiary Guarantors have duly executed and delivered the Subsidiary
Guaranty.  The Subsidiary Guaranty constitutes the legal, valid and binding
obligation of the Subsidiary Guarantors, enforceable in accordance with its
terms.

6.

To our knowledge, no authorization, consent or approval or other action by, and
no notice to or filing with, any governmental authority or other Person is
required to be obtained or made by the Borrower for the due execution, delivery
and performance by the Borrower of the Loan Documents to which it is a named
party, except such as have been duly obtained or made and are in full force and
effect.





F-5













7.

Based solely upon a search of our docket and the representations and warranties
of the Borrower contained in the Loan Documents , there are no actions, suits,
or proceedings pending or threatened against the Borrower before any court or
governmental entity or instrumentality which could reasonably be expected to
have a Material Adverse Effect (as defined in the Credit Agreement).



8.



The Loan Documents are governed by the laws of the State of Illinois, and the
Loan, including the interest rate reserved in the Notes and all fees and charges
paid or to be paid by or on behalf of Borrower in connection with such Loan
pursuant to the applicable Loan Documents, is not in violation of the usury laws
of the State of Illinois.

While we are not members of the Bar of the State of Maryland or the Bar of the
State of Delaware, we have reviewed provisions of the Maryland General
Corporation Law (the “Maryland Corporation Law”), the Delaware Limited Liability
Company Act (the “Delaware LLC Act”) and the Delaware Statutory Trust Act (the
“DST Act”).  We are members of the Bar of the State of Illinois, and we express
no opinion herein as to any laws, codes, ordinances or regulations or the
effects thereof upon the Loan Documents or the transactions contemplated
thereby, other than the Maryland Corporation Law (as to the organization and
existence of the Borrower under the laws of the State of Maryland) and the
Delaware LLC Act and the DST Act (together, as to the organization and existence
of the Subsidiary Guarantors under the laws of the State of Delaware, as
applicable), the laws, codes, ordinances and regulations of the State of
Illinois and the federal laws of the United States of America.  The opinions
expressed herein are limited in all respects to applicable law as existing on
the date hereof.  In rendering this opinion, we do not undertake to advise you
of any change in any applicable law or any fact that may occur after the date
hereof.

[Signature page follows]





F-6













We call your attention to the fact that, although we represent the Borrower in
connection with the Loan Documents and the transactions contemplated thereby,
our engagement has been limited to specific matters as to which we have been
consulted.  This opinion is limited to the matters stated herein, and we do not
express any opinion, either implicitly or otherwise, on any issue not expressly
addressed herein.  We disavow any obligation to update or supplement this
opinion in response to subsequent changes in the law or future events or
circumstances or to advise you of any changes in our opinion in the event
additional or newly discovered information is brought to our attention.  This
opinion is provided to you as a legal opinion only and not as a guaranty or
warranty of the matters discussed herein or in the documents referred to herein.
 No opinion may be inferred or implied beyond the matters expressly stated
herein, and no portion of this opinion may be quoted or in any other way
published without the prior written consent of the undersigned.  Further, this
opinion may be relied upon only by the addressee hereof.  Without our prior
written consent, this opinion may not be: (a) relied upon by you for any purpose
other than that stated and set forth in this opinion; or (b) relied upon by any
other person or entity for any purpose other than permitted successors, assigns
and participants under the Loan Documents.

Very truly yours,

SCOTT & KRAUS, LLC





F-7













Schedule 1

Subsidiary Guarantors

Entity Name

Certificates of Good Standing

1.

Inland Western Atlanta Cascade Avenue, L.L.C., a Delaware limited liability
company

Delaware – January 24, 2011

Georgia – January 24, 2011

2.

Inland Western Iowa City Alexander, L.L.C., a Delaware limited liability company

Delaware – January 24, 2011

Iowa – January 24, 2011

3.

Inland Western Mesa Fiesta, L.L.C., a Delaware limited liability company

Delaware – January 24, 2011

Arizona – January 24, 2011

4.

Inland Western New Britain Main, L.L.C., a Delaware limited liability company

Delaware – January 24, 2011

Connecticut – January 24, 2011

5.

Inland Western Phoenix 19th Avenue, L.L.C, a Delaware limited liability company

Delaware – January 24, 2011

Arizona – January 24, 2011

6.

Inland Western RC-I GP, LLC, a Delaware limited liability company

Delaware – January 20, 2011

7.

Inland Western RC-I LP, LLC, a Delaware limited liability company

Delaware – January 20, 2011

8.

Inland Western Stockton Airport Way II, L.L.C., a Delaware limited liability
company

Delaware – January 7, 2011

California – January 7, 2011

9.

Inland Western Hartford New Park, L.L.C., a Delaware limited liability company

Delaware – January 5, 2011

Connecticut – January 5, 2011

10.

Inland Western Cave Creek Tatum Boulevard, L.L.C., a Delaware limited liability
company

Delaware – January 5, 2011

Arizona – January 6, 2011

11.

Inland Western Green Global Gateway, L.L.C., a Delaware limited liability
company

Delaware – January 5, 2011

Ohio – January 5, 2011

12.

Inland Western Greenville Five Forks Outlot, L.L.C., a Delaware limited
liability company

Delaware – January 5, 2011

South Carolina – January 14, 2011

13.

Inland Western Greenville Five Forks, L.L.C., a Delaware limited liability
company

Delaware – January 5, 2011

South Carolina – January 14, 2011

14.

Inland Western Oswego Gerry Centennial, L.L.C., a Delaware limited liability
company

Delaware – January 5, 2011

Illinois – January 5, 2011

15.

Inland Western Altamonte Springs State Road, L.L.C., a Delaware limited
liability company

Delaware – January 5, 2011

Florida – January 5, 2011

16.

Inland Western Phillipsburg Greenwich, L.L.C., a Delaware limited liability
company

Delaware – January 5, 2011

New Jersey – January 5, 2011

17.

Inland Western Maple Grove Wedgwood, L.L.C., a Delaware limited liability
company

Delaware – January 5, 2011

Minnesota – January 5, 2011

18.

Inland Western Concord Northlite, L.L.C., a Delaware limited liability company

Delaware – January 5, 2011

North Carolina – January 5, 2011

19.

Inland Western Georgetown Magnolia, L.L.C., a Delaware limited liability company

Delaware – January 5, 2011

Kentucky – January 5, 2011

20.

Inland Western Town and Country Manchester, L.L.C., a Delaware limited liability
company

Delaware – January 5, 2011

Missouri – January 5, 2011

21.

Inland Western Thousand Oaks, L.L.C., a Delaware limited liability company

Delaware – January 5, 2011

California – January 5, 2011

22.

Inland Western Gilroy I, L.L.C., a Delaware limited liability company

Delaware – January 5, 2011

California – January 6, 2011

23.

Inland Western Fort Myers Page Field, L.L.C., a Delaware limited liability
company

Delaware – January 5, 2011

Florida – January 5, 2011

24.

Inland Western Ottawa Dayton, L.L.C., a Delaware limited liability company

Delaware – January 5, 2011

Illinois – January 5, 2011

25.

Inland Western Kalamazoo WMU, L.L.C., a Delaware limited liability company

Delaware – January 5, 2011

Michigan – January 5, 2011

26.

Inland Western Cambridge Brick Church, L.L.C., a Delaware limited liability
company

Delaware – January 5, 2011

Ohio – January 5, 2011

27.

Inland Western Westerville Cleveland, L.L.C., a Delaware limited liability
company

Delaware – January 5, 2011

Ohio – January 5, 2011

28.

Inland Western Kansas City Stateline, L.L.C., a Delaware limited liability
company

Delaware – January 5, 2011

Missouri – January 5, 2011

29.

Inland Western Temecula Commons, L.L.C., a Delaware limited liability company

Delaware – January 5, 2011

California – January 6, 2011

30.

Stroud Commons, LLC, a Delaware limited liability company

Delaware – January 5, 2011

Pennsylvania – January 6, 2011

31.

Inland Western Blytheville, L.L.C., a Delaware limited liability company

Delaware – January 5, 2011

Arkansas – January 5, 2011

32.

Inland Western San Antonio Fountainhead Drive Limited Partnership, an Illinois
limited partnership

Illinois – January 25, 2011

Texas – January 24, 2011

33.

Inland Western Grand Prairie Carrier Limited Partnership, an Illinois limited
partnership

Illinois – January 5, 2011

Texas – January 5, 2011

34.

Inland Western Austin Southpark Meadows II Limited Partnership, an Illinois
limited partnership

Illinois – January 5, 2011

Texas – January 6, 2011

35.

Inland Western Fort Worth Southwest Crossing Limited Partnership, an Illinois
limited partnership

Illinois – January 5, 2011

Texas – January 6, 2011

36.

Inland Western State College Science Park DST, a Delaware statutory trust

Delaware – January 5, 2011

Pennsylvania – January 6, 2011











F-9













EXHIBIT G

BORROWING NOTICE




Date:




KeyBank National Association

Real Estate Capital

127 Public Square

Cleveland, Ohio   44114

Attention:  John Hyland




Borrowing Notice

Inland Western Retail Real Estate Trust, Inc. hereby requests a Loan Advance
pursuant to Section 2.9 of the Amended and Restated Credit Agreement dated as of
February 4, 2011 (as amended or modified from time to time, the “Credit
Agreement”), among Inland Western Retail Real Estate Trust, Inc., the Lenders
referenced therein, and you, as Agent for the Lenders.

An Advance is requested to be made in the amount of $__________, to be made on
_____________.  Such Loan shall be a [LIBOR] [Floating] [Swingline] Rate
Advance.  [The applicable LIBOR Interest Period shall be _____________.]

The proceeds of this Advance will be used either: (check one)

(i)

to refinance the Original Credit Agreement

(ii)

for working capital purposes,

(iii)

for bridge debt financing purposes,

(iv)

for the development or redevelopment of the following Project, including tenant

  improvements, capital expenditures or leasing commissions related thereto, or

(v)

for the acquisition of the following Project:

Name of Project:

Address of Project:

Description of Project:




For further information see Schedule I and the one page Project summary attached
to this Borrowing Notice.








G-1













The proceeds of the requested Advance shall be directed to the following
account:

Wiring Instructions:

(Bank Name)

(ABA No.)

(Beneficiary)

(Account No. to Credit)

(Notification Requirement)




In support of this request, Inland Western Retail Real Estate Trust, Inc. hereby
represents and warrants to the Agent and the Lenders that all requirements of
Section 4.2 of the Credit Agreement in connection with such Advance have been
satisfied at the time such proceeds are disbursed.

Date:_________________________________




For Borrower:  Inland Western Retail Real Estate Trust, Inc.




By:  

_________________________________

Name:

_________________________________

Its:

_________________________________








G-2













Inland Western Retail Real Estate Trust, Inc.

Acquisition Property / Schedule 1 to Borrowing Notice




Acquisition
Date

Property
Name

Location

Property
Type

Acquisition
Cos

% Owned

100% of Acquisition
Cost

Secured Indebtedness, If Any

Ground Lease?

Stabilized?

Occupancy

12-month NOI

 

 

 

 

 

 

 

 

 

 

 

 










EXHIBIT H

AMENDED AND RESTATED SUBSIDIARY GUARANTY

This Amended and Restated Subsidiary Guaranty is made as of February 4, 2011 by
the parties identified in the signature pages thereto, and any Joinder to
Guaranty hereafter delivered (collectively, the “Subsidiary Guarantors”), to and
for the benefit of KeyBank National Association, individually (“KeyBank”) and as
administrative agent (“Administrative Agent”) for itself and the lenders under
the Credit Agreement (as defined below) and their respective successors and
assigns (collectively, the “Lenders”).

RECITALS

A.

Inland Western Retail Real Estate Trust, Inc., a corporation organized under the
laws of the State of Maryland (“Borrower”), and Subsidiary Guarantors have
requested that the Lenders make a combined term loan and revolving credit
facility available to Borrower in an aggregate principal amount of $585,000,000,
subject to possible future increase to an aggregate of $650,000,000 (the
“Facility”).

B.

The Lenders have agreed to make available the Facility to Borrower pursuant to
the terms and conditions set forth in an Amended and Restated Credit Agreement
dated of even date herewith among Borrower, KeyBank, individually, and as
Administrative Agent, and the Lenders named therein (as amended, modified or
restated from time to time, the “Credit Agreement”).  All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement.

C.

Borrower has executed and delivered or will execute and deliver to the Lenders
promissory notes in the principal amount of each Lender’s Commitment and
promissory notes in the principal amount, if any, of each Lender’s Loan as
evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).

D.

Subsidiary Guarantors are subsidiaries of Borrower.  Subsidiary Guarantors
acknowledge that the extension of credit by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement will benefit Subsidiary
Guarantors by making funds available to Subsidiary Guarantors through Borrower
and by enhancing the financial strength of the consolidated group of which
Subsidiary Guarantors and Borrower are members.  The execution and delivery of
this Guaranty by Subsidiary Guarantors are conditions precedent to the
performance by the Lenders of their obligations under the Credit Agreement.

E.

This Guaranty amends and restates in its entirety that certain Subsidiary
Guaranty dated as of April 17, 2009 made by certain of the Guarantors for the
benefit of the Administrative Agent on behalf of the Lenders party to the
Original Credit Agreement. This Guaranty constitutes an amendment and
restatement of such prior Subsidiary Guaranty and not a novation, and the
parties intend that all amounts guarantied thereunder shall continue to be





G-1













guarantied hereunder until repaid, and that the obligations of those Subsidiary
Guarantors who were parties to such prior Subsidiary Guaranty with respect to
the Borrower’s obligations under the Original Credit Agreement and are
continuing as Subsidiary Guarantors hereunder shall continue in effect and
relate back to the date such obligations were first undertaken, as such
obligations may be expressly amended and restated hereunder.

AGREEMENTS

NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:

1.

Subsidiary Guarantors absolutely, unconditionally, and irrevocably guaranty to
each of the Lenders:

(a)

the full and prompt payment of the principal of and interest on the Notes when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;

(b)

the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(c)

the full, complete, and punctual observance, performance, and satisfaction of
all of the obligations, duties, covenants, and agreements of Borrower under the
Credit Agreement and the Loan Documents.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.”  All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”  Subsidiary Guarantors
and Lenders agree that Subsidiary Guarantors’ obligations hereunder shall not
exceed the greater of:  (i) the aggregate amount of all monies received,
directly or indirectly, by Subsidiary Guarantors from Borrower after the date
hereof (whether by loan, capital infusion or other means), or (ii) the maximum
amount of the Facility Indebtedness not subject to avoidance under Title 11 of
the United States Code, as same may be amended from time to time, or any
applicable state law (the “Bankruptcy Code”).  To that end, to the extent such
obligations would otherwise be subject to avoidance under the Bankruptcy Code if
Subsidiary Guarantors are not deemed to have received valuable consideration,
fair value or reasonably equivalent value for its obligations hereunder, each
Subsidiary Guarantor’s obligations hereunder shall be reduced to that amount
which, after giving effect thereto, would not render such Subsidiary Guarantor
insolvent, or leave such Subsidiary Guarantor with an unreasonably small capital
to conduct its business, or cause such Subsidiary Guarantor to have incurred
debts (or intended to have incurred debts) beyond its ability to pay such debts
as they mature, as such terms are determined, and at the time such obligations
are deemed to have been incurred, under the Bankruptcy Code.  In the event a
Subsidiary Guarantor shall make any





H-2













payment or payments under this Guaranty each other Subsidiary Guarantor of the
Facility Indebtedness shall contribute to such Subsidiary Guarantor an amount
equal to such non-paying Subsidiary Guarantor’s pro rata share (based on their
respective maximum liabilities hereunder) of such payment or payments made by
such Subsidiary Guarantor, provided that such contribution right shall be
subordinate and junior in right of payment in full of all the Facility
Indebtedness to Lenders. Subsidiary Guarantors and Lenders further agree that
Subsidiary Guarantors’ obligations hereunder with regard to the Facility
Obligations shall be determined in accordance with the terms hereof and
Subsidiary Guarantors’ obligations hereunder are not intended to be determined
by or subject to the definition of “Guarantee Obligations” in the Credit
Agreement.

2.

In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Subsidiary Guarantors
agree, on demand by the Administrative Agent or the holder of a Note, to pay all
the Facility Indebtedness and to perform all the Obligations as are then or
thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents.

3.

Subsidiary Guarantors do hereby waive (i) notice of acceptance of this Guaranty
by the Administrative Agent and the Lenders and any and all notices and demands
of every kind which may be required to be given by any statute, rule or law,
(ii) any defense, right of set-off or other claim which Subsidiary Guarantors
may have against Borrower or which Subsidiary Guarantors or Borrower may have
against the Administrative Agent or the Lenders or the holder of a Note, (iii)
presentment for payment, demand for payment (other than as provided for in
Paragraph 2 above), notice of nonpayment (other than as provided for in
Paragraph 2 above) or dishonor, protest and notice of protest, diligence in
collection and any and all formalities which otherwise might be legally required
to charge Subsidiary Guarantors with liability, (iv) any failure by the
Administrative Agent and the Lenders to inform Subsidiary Guarantors of any
facts the Administrative Agent and the Lenders may now or hereafter know about
Borrower, the Facility, or the transactions contemplated by the Credit
Agreement, it being understood and agreed that the Administrative Agent and the
Lenders have no duty so to inform and that Subsidiary Guarantors are fully
responsible for being and remaining informed by Borrower of all circumstances
bearing on the existence or creation, or the risk of nonpayment of the Facility
Indebtedness or the risk of nonperformance of the Obligations, (v) any and all
right to cause a marshalling of assets of Borrower or any other action by any
court or governmental body with respect thereto, or to cause the Administrative
Agent and the Lenders to proceed against any other security given to a Lender in
connection with the Facility Indebtedness or the Obligations, (vi) any
invalidity or unenforceability of the Facility Indebtedness, (vii) any amendment
or waiver of the Facility Indebtedness, including without limitation any of the
actions described in Paragraph 4 below, and (viii) any failure to perfect any
security interest in the Collateral securing the Facility Indebtedness or any
release of such Collateral, including without limitation any of the actions with
respect to the Collateral described in Paragraph 4 below.  Credit may be granted
or continued from time to time by the Lenders to Borrower without notice to or
authorization from Subsidiary Guarantors, regardless of the financial or other
condition of Borrower at the time of any such grant or continuation.  The
Administrative Agent and the Lenders shall have no





H-3













obligation to disclose or discuss with Subsidiary Guarantors the Lenders’
assessment of the financial condition of Borrower.  Subsidiary Guarantors
acknowledge that no representations of any kind whatsoever have been made by the
Administrative Agent and the Lenders to Subsidiary Guarantors.  No modification
or waiver of any of the provisions of this Guaranty shall be binding upon the
Administrative Agent and the Lenders except as expressly set forth in a writing
duly signed and delivered on behalf of the Administrative Agent and the Lenders.
 Subsidiary Guarantors further agree that any exculpatory language contained in
the Credit Agreement, the Notes, and the other Loan Documents shall in no event
apply to this Guaranty, and will not prevent the Administrative Agent and the
Lenders from proceeding against Subsidiary Guarantors to enforce this Guaranty.

4.

Subsidiary Guarantors further agree that Subsidiary Guarantors’ liability as
guarantor shall in no way be impaired by any renewals or extensions which may be
made from time to time, with or without the knowledge or consent of Subsidiary
Guarantors of the time for payment of interest or principal under a Note or by
any forbearance or delay in collecting interest or principal under a Note, or by
any waiver by the Administrative Agent and the Lenders under the Credit
Agreement, or any other Loan Documents, or by the Administrative Agent or the
Lenders’ failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Documents, or by the acceptance by the
Administrative Agent or the Lenders of any security or any increase,
substitution or change therein, or by the release by the Administrative Agent
and the Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Facility Indebtedness, even though a Lender might
lawfully have elected to apply such payments to any part or all of the Facility
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Facility Indebtedness and performance of
the Obligations until all indebtedness has been paid in full and the other
terms, covenants and conditions of the Credit Agreement, and other Loan
Documents and this Guaranty have been performed, notwithstanding any act or
thing which might otherwise operate as a legal or equitable discharge of a
surety.  Subsidiary Guarantors further understand and agree that the
Administrative Agent and the Lenders may at any time enter into agreements with
Borrower to amend and modify a Note, the Credit Agreement or any of the other
Loan Documents, or any other documents related thereto, and may waive or release
any provision or provisions of a Note, the Credit Agreement, or any other Loan
Document and, with reference to such instruments, may make and enter into any
such agreement or agreements as the Administrative Agent, the Lenders and
Borrower may deem proper and desirable, without in any manner impairing this
Guaranty or any of the Administrative Agent and the Lenders’ rights hereunder or
any of Subsidiary Guarantors’ obligations hereunder. Each of the Subsidiary
Guarantors agrees not to assert any claim any claim against the Administrative
Agent or any Lender, any of their respective Affiliates, or any of their or
their respective Affiliates, officers, directors, employees, attorneys and
agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to any facility hereunder,
the actual or proposed use of the Loans or any Letter of Credit, the Loan
Documents or the transactions contemplated thereby.





H-4













5.

This is an absolute, unconditional, complete, present and continuing guaranty of
payment and performance and not of collection.  Subsidiary Guarantors agree that
its obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facility from time to time.  Subsidiary
Guarantors agree that this Guaranty may be enforced by the Administrative Agent
and the Lenders without the necessity at any time of resorting to or exhausting
any security or collateral, if any, given in connection herewith or with a Note,
the Credit Agreement, or any of the other Loan Documents or by or resorting to
any other guaranties, and Subsidiary Guarantors hereby waive the right to
require the Administrative Agent and the Lenders to join Borrower in any action
brought hereunder or to commence any action against or obtain any judgment
against Borrower or to pursue any other remedy or enforce any other right.
 Subsidiary Guarantors further agree that nothing contained herein or otherwise
shall prevent the Administrative Agent and the Lenders from pursuing
concurrently or successively all rights and remedies available to them at law
and/or in equity or under a Note, the Credit Agreement or any other Loan
Documents, and the exercise of any of their rights or the completion of any of
their remedies shall not constitute a discharge of any of Subsidiary Guarantors’
obligations hereunder, it being the purpose and intent of Subsidiary Guarantors
that the obligations of such Subsidiary Guarantors hereunder shall be primary,
absolute, independent and unconditional under any and all circumstances
whatsoever.  Neither Subsidiary Guarantors’ obligations under this Guaranty nor
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Credit
Agreement or any other Loan Document or by reason of Borrower’s bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower.  This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to a Note, the Credit
Agreement or any other Loan Document is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to such Lender had not been made, regardless
of whether such Lender contested the order requiring the return of such payment.
 The obligations of Subsidiary Guarantors pursuant to the preceding sentence
shall survive any termination, cancellation, or release of this Guaranty.

6.

This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents.

7.

If:  (i) this Guaranty, a Note, or any of the Loan Documents are placed in the
hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property subject thereto (other
than any





H-5













action or proceeding brought by any Lender or participant against the
Administrative Agent alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Subsidiary Guarantors shall pay to the
Administrative Agent or such Lender upon demand all reasonable attorney’s fees,
costs and expenses, including, without limitation, court costs, filing fees and
all other costs and expenses incurred in connection therewith (all of which are
referred to herein as “Enforcement Costs”), in addition to all other amounts due
hereunder.

8.

The parties hereto intend that each provision in this Guaranty comports with all
applicable local, state and federal laws and judicial decisions.  However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Administrative Agent and
the Lender or the holder of a Note under the remainder of this Guaranty shall
continue in full force and effect.

9.

Any indebtedness of Borrower to Subsidiary Guarantors now or hereafter existing
is hereby subordinated to the Facility Indebtedness.  Subsidiary Guarantors will
not seek, accept, or retain for Subsidiary Guarantors’ own account, any payment
from Borrower on account of such subordinated debt at any time when a Default or
Event of Default exists under the Credit Agreement or the Loan Documents, and
any such payments to Subsidiary Guarantors made while any Default or Event of
Default then exists under the Credit Agreement or the Loan Documents on account
of such subordinated debt shall be collected and received by Subsidiary
Guarantors in trust for the Lenders and shall be paid over to the Administrative
Agent on behalf of the Lenders on account of the Facility Indebtedness without
impairing or releasing the obligations of Subsidiary Guarantors hereunder.

10.

Subsidiary Guarantors hereby subordinate to the Facility Indebtedness any and
all claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Subsidiary
Guarantors may have against Borrower arising from a payment made by Subsidiary
Guarantors under this Guaranty and agree that, until the entire Facility
Indebtedness is paid in full, not to assert or take advantage of any subrogation
rights of Subsidiary Guarantors or the Lenders or any right of Subsidiary
Guarantors or the Lenders to proceed against (i) Borrower for reimbursement, or
(ii) any other guarantor or any collateral security or guaranty or right of
offset held by the Lenders for the payment of the Facility Indebtedness and
performance of the Obligations, nor shall Subsidiary Guarantors seek or be
entitled to seek any contribution or reimbursement from Borrower or any other
guarantor in respect of payments made by Subsidiary Guarantors hereunder.  It is
expressly understood that the agreements of Subsidiary Guarantors set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.





H-6













11.

Any amounts received by a Lender from any source on account of any indebtedness
may be applied by such Lender toward the payment of such indebtedness, and in
such order of application, as a Lender may from time to time elect.

12.

Subsidiary Guarantors hereby submit to personal jurisdiction in the State of
Illinois for the enforcement of this Guaranty and waive any and all personal
rights to object to such jurisdiction for the purposes of litigation to enforce
this Guaranty.  Subsidiary Guarantors hereby consent to the jurisdiction of
either the Circuit Court of Cook County, Illinois, or the United States District
Court for the Northern District of Illinois, in any action, suit, or proceeding
which the Administrative Agent or a Lender may at any time wish to file in
connection with this Guaranty or any related matter.  Subsidiary Guarantors
hereby agree that an action, suit, or proceeding to enforce this Guaranty may be
brought in any state or federal court in the State of Illinois and hereby waives
any objection which Subsidiary Guarantors may have to the laying of the venue of
any such action, suit, or proceeding in any such court; provided, however, that
the provisions of this Paragraph shall not be deemed to preclude the
Administrative Agent or a Lender from filing any such action, suit, or
proceeding in any other appropriate forum.

13.

All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties.  Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted.  Notice may be given as
follows:

To Subsidiary Guarantors:




c/o Inland Western Retail Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention:  Steven P. Grimes

Telephone:  630-218-8000

Facsimile:  630-368-2308




With a copy to:




Inland Western Retail Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention:  Dennis Holland

Telephone:  630-368-2861

Facsimile:  630-586-6446








H-7













To KeyBank as Administrative Agent and as a Lender:




KeyBank National Association

KeyBank Real Estate Capital

1200 Abernathy Road NE, Suite 1550

Atlanta, Georgia  30328

Attention:  Kevin P. Murray

Phone:  770-510-2168

Facsimile:  770-510-2195




With a copy to:




SNR Denton LLP

233 South Wacker Drive, Suite 7800

Chicago, Illinois  60606

Attention:  Patrick G. Moran, Esq.

Telephone:  312-876-8132

Facsimile:  312-876-7934




If to any other Lender, to its address set forth in the Credit Agreement.

14.

This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Subsidiary Guarantors and shall inure
to the benefit of the Administrative Agent and the Lenders’ successors and
assigns.

15.

This Guaranty shall be construed and enforced under the internal laws of the
State of Illinois.

16.

SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR
ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH
IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

17.

Neither the execution and delivery by the Subsidiary Guarantors of this
Guaranty, nor the consummation of the transactions contemplated by the Credit
Agreement, nor compliance with the provisions thereof will violate any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
any of the Subsidiary Guarantors or their respective articles of organization,
articles of formation, certificates of trust, limited partnership certificates,
operating agreements, trust agreements, or limited partnership agreements, or
the provisions of any indenture, instrument or agreement to which any of the
Subsidiary Guarantors is a party or is subject, or by which it, or its Property,
is bound, or conflict with or constitute a default thereunder, except where such
violation, conflict or default would not have a Material Adverse Effect, or
result in the creation or imposition of any Lien (other the Liens created





H-8













pursuant to the Credit Agreement) in, of or on the Property of such Subsidiary
Guarantor pursuant to the terms of any such indenture, instrument or agreement.
 No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with the execution, delivery and performance of, or
the legality, validity, binding effect or enforceability of, this Guaranty.

18.

From time to time, additional parties may execute a joinder substantially in the
form of Exhibit A hereto, and thereby become a party to this Guaranty.  From and
after delivery of such joinder, the Subsidiary delivering such joinder shall be
a Subsidiary Guarantor, and be bound by all of the terms and provisions of this
Guaranty.  From time to time certain Subsidiary Guarantors shall automatically
be released from their obligations under this Guaranty upon satisfaction of the
conditions to such release established pursuant to Section 6.27 of the Credit
Agreement.





H-9













IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Guaranty in the
State of Illinois as of the date first written above.

INLAND WESTERN ATLANTA CASCADE AVENUE, L.L.C., a Delaware limited liability
company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-2479009







INLAND WESTERN IOWA CITY ALEXANDER, L.L.C., a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

Member







By:

Name:

Title:




FEIN:  20-2094333











H-10













INLAND WESTERN MESA FIESTA, L.L.C., a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

Member







By:

Name:

Title:




FEIN:  20-2058031







INLAND WESTERN NEW BRITAIN MAIN, L.L.C., a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

Member







By:

Name:

Title:




FEIN:  20-0516778











H-11













INLAND WESTERN PHOENIX 19TH AVENUE, L.L.C., a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

Member







By:

Name:

Title:




FEIN:  20-1907942







INLAND WESTERN RC-I GP, LLC, a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  27-3127247







INLAND WESTERN RC-I LP, LLC, a Delaware limited liability company




By:

Inland Western Retail Real Estate

Trust, Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  27-3127325





H-12













INLAND WESTERN SAN ANTONIO FOUNTAINHEAD DRIVE LIMITED PARTNERSHIP, an Illinois
limited partnership




By:

Inland Western San Antonio Fountainhead

Drive GP, L.L.C., a Delaware limited liability

company, its general partner







By:

Inland Western Retail Real Estate

Trust, Inc., a Maryland corporation,

its sole member







By:

Name:

Title:




FEIN:  20-2496988







INLAND WESTERN GRAND PRAIRIE CARRIER LIMITED PARTNERSHIP, an Illinois limited
partnership




By:

Inland Western Grand Prairie Carrier GP,

L.L.C., a Delaware limited liability company,

its general partner




By:

Inland Western Retail Real Estate

Trust, Inc., a Maryland corporation,

its sole member







By:

Name:

Title:




FEIN:  20-3964607











H-13













INLAND WESTERN STOCKTON AIRPORT WAY II, L.L.C., a Delaware limited liability
company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  26-0504973







INLAND WESTERN HARTFORD NEW PARK, L.L.C., a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-2785007











H-14













INLAND WESTERN CAVE CREEK TATUM BOULEVARD, L.L.C., a Delaware limited liability
company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-3985184







INLAND WESTERN GREEN GLOBAL GATEWAY, L.L.C., a Delaware limited liability
company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-3266085







INLAND WESTERN GREENVILLE FIVE FORKS OUTLOT, L.L.C., a Delaware limited
liability company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN: 20-2409857





H-15













INLAND WESTERN GREENVILLE FIVE FORKS, L.L.C., a Delaware limited liability
company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-1879070







INLAND WESTERN OSWEGO GERRY CENTENNIAL, L.L.C., a Delaware limited liability
company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  26-2934910







INLAND WESTERN ALTAMONTE SPRINGS STATE ROAD, L.L.C., a Delaware limited
liability company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-3532521





H-16













INLAND WESTERN PHILLIPSBURG GREENWICH, L.L.C., a Delaware limited liability
company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-2729764







INLAND WESTERN MAPLE GROVE WEDGWOOD, L.L.C., a Delaware limited liability
company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-1317375







INLAND WESTERN CONCORD NORTHLITE, L.L.C., a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-1609557





H-17













INLAND WESTERN GEORGETOWN MAGNOLIA, L.L.C., a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-3470630







INLAND WESTERN TOWN AND COUNTRY MANCHESTER, L.L.C., a Delaware limited liability
company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-1431000







INLAND WESTERN THOUSAND OAKS, L.L.C., a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-0512815





H-18













INLAND WESTERN GILROY I, L.L.C., a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member




By:

Name:

Title:




FEIN:  20-3256133







INLAND WESTERN FORT MYERS PAGE FIELD, L.L.C., a Delaware limited liability
company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-2642617





H-19













INLAND WESTERN OTTAWA DAYTON, L.L.C., a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-2986004







INLAND WESTERN STATE COLLEGE SCIENCE PARK DST, a Delaware statutory trust




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its depositor

and signatory trustee







By:

Name:

Title:




FEIN:  20-3570507







INLAND WESTERN KALAMAZOO WMU, L.L.C., a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-2885935





H-20













INLAND WESTERN CAMBRIDGE BRICK CHURCH, L.L.C., a Delaware limited liability
company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-3714218







TOWN SQUARE VENTURES V, L.P., a Texas limited partnership




By:

Town Square Ventures V GP, L.L.C., a

Delaware limited liability company, its

general partner




By:

Inland Western Retail Real Estate

Trust, Inc., a Maryland corporation,

its sole member







By:

Name:

Title:




FEIN:  26-3303640











H-21













INLAND WESTERN AUSTIN SOUTHPARK MEADOWS II LIMITED PARTNERSHIP, an Illinois
limited partnership




By:

Inland Western Austin Southpark Meadows

II GP, L.L.C., a Delaware limited liability

company




By:

Inland Western Retail Real Estate

Trust, Inc., a Maryland corporation,

its sole member







By:

Name:

Title:




FEIN:  20-8574543







INLAND WESTERN FORT WORTH SOUTHWEST CROSSING LIMITED PARTNERSHIP, an Illinois
limited partnership




By:

Inland Western Fort Worth Southwest

Crossing GP, L.L.C., a Delaware limited

liability company




By:

Inland Western Retail Real Estate

Trust, Inc., a Maryland corporation,

its sole member







By:

Name:

Title:




FEIN:  20-2989169











H-22













INLAND WESTERN WESTERVILLE CLEVELAND, L.L.C., a Delaware limited liability
company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-2216129







INLAND WESTERN KANSAS CITY STATELINE, L.L.C., a Delaware limited liability
company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-2409962







INLAND WESTERN TEMECULA COMMONS, L.L.C., a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-2642339











H-23













STROUD COMMONS, LLC, a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  26-0101120







INLAND WESTERN BLYTHEVILLE, L.L.C., a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust,

Inc., a Maryland corporation, its sole

member







By:

Name:

Title:




FEIN:  20-1198854











H-24













EXHIBIT A TO SUBSIDIARY GUARANTY


FORM OF JOINDER TO GUARANTY

THIS JOINDER is executed as of ___________, 20__ by the undersigned, each of
which hereby agrees as follows:

1.

All capitalized terms used herein and not defined in this Joinder shall have the
meanings provided in that certain Amended and Restated Subsidiary Guaranty (the
“Guaranty”) dated as of February 4, 2011 executed for the benefit of KeyBank
National Association, as agent for itself and certain other lenders, with
respect to a loan from the Lenders to Inland Western Retail Real Estate Trust,
Inc. (“Borrower”).

2.

As required by the Credit Agreement described in the Guaranty, each of the
undersigned is executing this Joinder to become a party to the Guaranty.

3.

Each and every term, condition, representation, warranty, and other provision of
the Guaranty, by this reference, is incorporated herein as if set forth herein
in full and the undersigned agrees to fully and timely perform each and every
obligation of a Subsidiary Guarantor under such Guaranty.

[INSERT SUBSIDIARY GUARANTOR SIGNATURE BLOCKS AND FEIN NUMBER]







FEIN NO. ______________________

By:




By:

Its:











H-25













EXHIBIT I

FORM OF MORTGAGE





I-1











































MORTGAGE




MADE BY

INLAND WESTERN [     ], L.L.C.,
a [Delaware limited liability company],

as Mortgagor

to

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent for itself
and one or more Lenders,

as Mortgagee

Dated as of:  [   , 2011]

[If applicable, add legend limiting maximum principal
liability of Mortgagor as needed to address state mortgage tax.]





I-1













MORTGAGE,
ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND


FIXTURE FILING

Project Commonly Known As
[“     ”]

THIS MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING (this
“Mortgage”) is made as of [_____________ __, 2011], by INLAND WESTERN
[________________________], L.L.C., a Delaware limited liability company
(“Mortgagor”) whose address is c/o Inland Western Retail Real Estate Trust,
Inc., 2901 Butterfield Road, Oak Brook, Illinois 60523, for the benefit of
KEYBANK NATIONAL ASSOCIATION, as administrative agent (together with its
successors and assigns in such capacity, the “Mortgagee”) for itself and one or
more Lenders (as defined in the Credit Agreement described below), whose address
is 127 Public Square, Cleveland, Ohio 44114.

1.

Grant and Secured Obligations.

1.1

Grant.  Inland Western Retail Real Estate Trust, Inc., a corporation organized
under the laws of the State of Maryland (the “Borrower”), KeyBank National
Association, individually and as administrative agent, and certain other lenders
are parties to that certain Amended and Restated Credit Agreement dated as of
February __, 2011 (the “Credit Agreement”).  All capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.  Borrower has executed and delivered to the Lenders certain
promissory notes and may in the future execute and deliver to the Lenders
additional promissory notes (the promissory notes, made in favor of the Lenders,
together with any amendments or allonges thereto, or restatements, replacements
or renewals thereof, or new promissory notes to new Lenders under the Credit
Agreement, are collectively referred to herein as the “Notes”), in and by which
the Borrower promises to pay the principal of all Loans under such Credit
Agreement and interest at the rate and in installments as provided in the Credit
Agreement, with a final payment of the outstanding principal balance and accrued
and unpaid interest being due on or before an initial maturity date of February
___, 2013, subject to extension to a final maturity date of February ___, 2014
in accordance with the terms of the Credit Agreement.  Mortgagor has guaranteed
payment and performance of Borrower’s obligations under the Notes and the Credit
Agreement pursuant to an Amended and Restated Subsidiary Guaranty (the
“Guaranty”) dated as of February __, 2011.  The maximum aggregate principal
amount of the Loans evidenced by the Notes shall be $585,000,000, subject to
increase up to $650,000,000.  The indebtedness secured hereby shall be governed
by the terms and conditions of the Credit Agreement.

In consideration of the debt evidenced by the Notes and the Commitments
evidenced by the Credit Agreement and to secure the timely payment of both
principal and interest in accordance with the terms and provisions of the Notes
and the Guaranty and in accordance with the terms, provisions and limitations of
this Mortgage, to secure the payment of any and all amounts advanced by the
Mortgagee with respect to the Premises for the payment of taxes, assessments,
insurance premiums or any other costs incurred in the protection of the
Premises,





I-1













and to secure the performance of the covenants and agreements contained herein
and in the Notes, the Credit Agreement, the Guaranty, the Security Documents and
any other documents evidencing or securing the loans secured hereby or delivered
to Mortgagee pursuant to the Credit Agreement (collectively, the “Loan
Documents”) to be performed by Borrower or any Guarantor, and for the purpose of
securing payment and performance of the Secured Obligations defined and
described in Section 1.2 below, Mortgagor hereby irrevocably and unconditionally
grants, bargains, sells, conveys, mortgages and warrants to Mortgagee, with
power of sale and with right of entry and possession, all estate, right, title
and interest which Mortgagor now has or may later acquire in and to the
following property (all or any part of such property, or any interest in all or
any part of it, as the context may require, the “Property”):

(a)

The real property described in Exhibit A, together with all existing and future
easements and rights affording access to it (the “Premises”); together with

(b)

All buildings, structures and improvements now located or later to be
constructed on the Premises (the “Improvements”); together with

(c)

All existing and future appurtenances, privileges, easements, franchises and
tenements of the Premises, including all minerals, oil, gas, other hydrocarbons
and associated substances, sulphur, nitrogen, carbon dioxide, helium and other
commercially valuable substances which may be in, under or produced from any
part of the Premises, all development rights and credits, air rights, water,
water rights (whether riparian, appropriative or otherwise, and whether or not
appurtenant) and water stock, and any Premises lying in the streets, roads or
avenues, open or proposed, in front of or adjoining the Premises and
Improvements; together with

(d)

All existing and future leases, subleases, subtenancies, licenses, occupancy
agreements and concessions (“Leases”) relating to the use and enjoyment of all
or any part of the Premises and Improvements, and any and all guaranties and
other agreements relating to or made in connection with any of such Leases;
together with

(e)

All real property and improvements on it, and all appurtenances and other
property and interests of any kind or character, whether described in Exhibit A
or not, which may be reasonably necessary or desirable to promote the present
and any reasonable future beneficial use and enjoyment of the Premises and
Improvements; together with

(f)

All goods, materials, supplies, chattels, furniture, fixtures, equipment and
machinery now or later to be attached to, placed in or on, or used in connection
with the use, enjoyment, occupancy or operation of all or any part of the
Premises and Improvements, whether stored on the Premises or elsewhere,
including all pumping plants, engines, pipes, ditches and flumes, and also all
gas, electric, cooking, heating, cooling, air conditioning, lighting,
refrigeration and plumbing fixtures and equipment, all of which shall be
considered to the fullest extent of the law to be real property for purposes of
this Mortgage and any manufacturer’s warranties with respect thereto; together
with





I-2













(g)

All building materials, equipment, work in process or other personal property of
any kind, whether stored on the Premises or elsewhere, which have been or later
will be acquired for the purpose of being delivered to, incorporated into or
installed in or about the Premises or Improvements; together with

(h)

All of Mortgagor’s interest in and to all operating accounts pertaining to the
Property; together with

(i)

All rights to the payment of money, accounts, accounts receivable, reserves,
deferred payments, refunds (including real estate tax refunds), cost savings,
payments and deposits, whether now or later to be received from third parties
(including all earnest money sales deposits) or deposited by Mortgagor with
third parties (including all utility deposits), contract rights (including any
property management agreements), development and use rights, governmental
permits and licenses, applications, architectural and engineering plans,
specifications and drawings, as-built drawings, chattel paper, instruments,
documents, notes, drafts and letters of credit (other than letters of credit in
favor of Mortgagee), which arise from or relate to construction on the Premises
or to any business now or later to be conducted on it, or to the Premises and
Improvements generally and any builder’s or manufacturer’s warranties with
respect thereto; together with

(j)

All insurance policies pertaining to the Premises and all proceeds, including
all claims to and demands for them, of the voluntary or involuntary conversion
of any of the Premises, Improvements or the other property described above into
cash or liquidated claims, including proceeds of all present and future fire,
hazard or casualty insurance policies and all condemnation awards or payments
now or later to be made by any public body or decree by any court of competent
jurisdiction for any taking or in connection with any condemnation or eminent
domain proceeding, and all causes of action and their proceeds for any damage or
injury to the Premises, Improvements or the other property described above or
any part of them, or breach of warranty in connection with the construction of
the Improvements, including causes of action arising in tort, contract, fraud or
concealment of a material fact; together with

(k)

All books and records pertaining to any and all of the property described above,
including computer-readable memory and any computer hardware or software
necessary to access and process such memory (“Books and Records”); together with

(l)

All proceeds of, additions and accretions to, substitutions and replacements
for, and changes in any of the property described above.

1.2

Secured Obligations.

(a)

Mortgagor makes the grant, conveyance, and mortgage set forth in Section 1.1
above, and grants the security interest set forth in Section 3 below for the
purpose of securing the following obligations (the “Secured Obligations”) in any
order of priority that Mortgagee may choose:





I-3













(i)

Payment of all obligations at any time owing under the Notes under the terms of
the Credit Agreement; and

(ii)

Payment and performance of all obligations of Mortgagor under this Mortgage; and

(iii)

Payment and performance of all other obligations of the Borrower and/or any
other Guarantors under the other Loan Documents; and

(iv)

Payment and performance of all future advances and other obligations that
Mortgagor or any successor in ownership of all or part of the Property may agree
to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Mortgagee, when a writing evidences the parties’ agreement that the
advance or obligation be secured by this Mortgage; and

(v)

Payment and performance of all modifications, amendments, extensions, and
renewals, however evidenced, of any of the Secured Obligations.

(b)

All persons who may have or acquire an interest in all or any part of the
Property will be considered to have notice of, and will be bound by, the terms
of the Secured Obligations and each other agreement or instrument made or
entered into in connection with each of the Secured Obligations.  Such terms
include any provisions in the Note or the Credit Agreement which permit
borrowing, repayment and reborrowing, or which provide that the interest rate on
one or more of the Secured Obligations may vary from time to time.

2.

Assignment of Rents.

2.1

Assignment.  Mortgagor hereby irrevocably, absolutely, presently and
unconditionally assigns to Mortgagee all of Mortgagor’s title and interest, if
any, in all existing and future Leases relating to the use and enjoyment of all
or any part of the Premises and Improvements, and any and all guaranties and
other agreements relating to or made in connection with any of such Leases.
 Such assignment to Mortgagee shall not be construed to bind Mortgagee to the
performance of any of the covenants, conditions or provisions contained in any
such Leases or otherwise impose any obligation on Mortgagee. Mortgagor hereby
irrevocably, absolutely, presently and unconditionally assigns to Mortgagee all
rents, sublease rents, royalties, issues, profits, revenue, income, accounts,
proceeds and other benefits of the Property, whether now due, past due or to
become due, including all prepaid rents and security deposits, and including any
termination payments under any Lease or sublease (some or all collectively, as
the context may require, “Rents”).  This is an absolute assignment, not an
assignment for security only.

2.2

Grant of License.  Mortgagee hereby confers upon Mortgagor a license (“License”)
to collect and retain the Rents as they become due and payable, so long as no
Default, as defined in Section 6.2 below, shall exist and be continuing.  If a
Default has occurred and is continuing, Mortgagee shall have the right, which it
may choose to exercise in its sole





I-4













discretion, to terminate this License without notice to or demand upon
Mortgagor, and without regard to the adequacy of Mortgagee’s security under this
Mortgage.

2.3

Collection and Application of Rents.  Subject to the License granted to
Mortgagor under Section 2.2 above, Mortgagee has the right, power and authority
to collect any and all Rents.  Mortgagor hereby appoints Mortgagee its
attorney-in-fact to perform any and all of the following acts, if and at the
times when Mortgagee in its sole discretion may so choose:

(a)

Demand, receive and enforce payment of any and all Rents; or

(b)

Give receipts, releases and satisfactions for any and all Rents; or

(c)

Sue either in the name of Mortgagor or in the name of Mortgagee for any and all
Rents.

Mortgagee and Mortgagor agree that the mere recordation of the assignment
granted herein entitles Mortgagee immediately to collect and receive rents upon
the occurrence of a Default, as defined in Section 6.2, without first taking any
acts of enforcement under applicable law, such as, but not limited to, providing
notice to Mortgagor, filing foreclosure proceedings, or seeking and/or obtaining
the appointment of a receiver.  Further, Mortgagee’s right to the Rents does not
depend on whether or not Mortgagee takes possession of the Property as permitted
under Subsection 6.3(c).  In Mortgagee’s sole discretion, Mortgagee may choose
to collect Rents either with or without taking possession of the Property.
 Mortgagee shall apply all Rents collected by it in the manner provided under
Section 6.6.  If a Default occurs while Mortgagee is in possession of all or
part of the Property and is collecting and applying Rents as permitted under
this Mortgage, Mortgagee and any receiver shall  nevertheless be entitled to
exercise and invoke every right and remedy afforded any of them under this
Mortgage and at law or in equity.

2.4.

Mortgagee Not Responsible.  Under no circumstances shall Mortgagee have any duty
to produce Rents from the Property.  Regardless of whether or not Mortgagee, in
person or by agent, takes actual possession of the Premises and Improvements,
unless Mortgagee agrees in writing to the contrary, Mortgagee is not and shall
not be deemed to be:

(a)

A “mortgagee in possession” for any purpose; or

(b)

Responsible for performing any of the obligations of the lessor under any Lease;
or

(c)

Responsible for any waste committed by lessees or any other parties, any
dangerous or defective condition of the Property, or any negligence in the
management, upkeep, repair or control of the Property, unless caused by the
gross negligence, willful misconduct or bad faith of Mortgagee; or

(d)

Liable in any manner for the Property or the use, occupancy, enjoyment or
operation of all or any part of it.





I-5













2.5

Leasing.  Mortgagor shall not accept any deposit or prepayment of rents under
the Leases for any rental period exceeding one (1) month without Mortgagee’s
prior written consent.  Mortgagor covenants and agrees that it shall not enter
into, modify, waive or release any party from the performance or observance of
any material obligation or condition, or terminate or accept the surrender, of
any Lease (including, but not limited to, any guaranty, letter of credit or
other credit support thereof) (each of the foregoing circumstances being a
“Material Lease Event”) which affects any one space comprising 10,000 square
feet or more of gross leaseable area (a “Major Lease”), without the prior
written approval of Mortgagee in each instance, which approval shall not be
unreasonably withheld.  Each request for approval shall be made in writing to
Mortgagee and shall include the following in all capital, bold and block
letters:

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN 15 DAYS OF RECEIPT.  FAILURE
TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

Failure of Mortgagee to approve or disapprove a Material Lease Event within
fifteen (15) days after receipt of such written request and all documents and
information reasonably required by Mortgagee, shall be deemed approval, provided
that the written request for approval specifically mentioned the same as
required above.

3.

Grant of Security Interest.

3.1

Security Agreement.  The parties intend for this Mortgage to create a lien on
the Property, and an absolute assignment of the Leases and Rents, all in favor
of Mortgagee.  The parties acknowledge that some of the Property and some or all
of the Rents may be determined under applicable law to be personal property or
fixtures.  To the extent that any Property, Leases or Rents may be or be
determined to be personal property, Mortgagor as debtor hereby grants Mortgagee
as secured party a security interest in all such Property, Leases and Rents, to
secure payment and performance of the Secured Obligations.  This Mortgage
constitutes a security agreement under the Uniform Commercial Code of the State
in which the Property is located, covering all such Property, Leases and Rents.

3.2

Financing Statements.  Mortgagor hereby authorizes Mortgagee to file one or more
financing statements.  In addition, Mortgagor shall execute such other documents
as Mortgagee may from time to time require to perfect or continue the perfection
of Mortgagee’s security interest in any Property, Leases or Rents.  As provided
in Section 5.10 below, Mortgagor shall pay all fees and costs that Mortgagee may
incur in filing such documents in public offices and in obtaining such record
searches as Mortgagee may reasonably require.  In case Mortgagor fails to
execute any financing statements or other documents for the perfection or
continuation of any security interest, Mortgagor hereby appoints Mortgagee as
its true and lawful attorney-in-fact to execute any such documents on its
behalf.  If any financing statement or other document is filed in the records
normally pertaining to personal property, that filing shall never be construed
as in any way derogating from or impairing this Mortgage or the rights or
obligations of the parties under it.





I-6













4.

Fixture Filing.

This Mortgage constitutes a financing statement filed as a fixture filing under
Article 9 of the Uniform Commercial Code in the State in which the Property is
located, as amended or recodified from time to time, covering any Property which
now is or later may become fixtures attached to the Premises or Improvements.
 For this purpose, the respective addresses of Mortgagor, as debtor, and
Mortgagee, as secured party, are as set forth in the preamble of this Mortgage.

5.

Rights and Duties of the Parties.

5.1

Representations and Warranties.  Mortgagor represents and warrants that:

(a)

Mortgagor lawfully possesses and holds fee simple title to all of the Premises
and Improvements;

(b)

Mortgagor has or will have good title to all Property other than the Premises
and Improvements;

(c)

Mortgagor has the full and unlimited power, right and authority to encumber the
Property and assign the Rents;

(d)

This Mortgage creates a first and prior lien on the Property;

(e)

The Property includes all property and rights which may be reasonably necessary
or desirable to promote the present and any reasonable future beneficial use and
enjoyment of the Premises and Improvements;

(f)

Mortgagor owns any Property which is personal property free and clear of any
security agreements, reservations of title or conditional sales contracts, and
there is no financing statement affecting such personal property on file in any
public office;

(g)

Mortgagor’s place of business, or its chief executive office if it has more than
one place of business, is located at the address set forth in the preamble of
this Mortgage;

(h)

There has been no material adverse change in the physical or financial condition
of the Property since the most recent date on which Mortgagor delivered to
Mortgagee rent rolls and other information regarding the physical and financial
condition of the Property.

5.2

Taxes, and Assessments.  Mortgagor shall, prior to delinquency, pay or cause to
be paid each installment of all taxes and special assessments of every kind, now
or hereafter levied against the Property or any part thereof, without notice or
demand, and shall provide Mortgagee with evidence of the payment of same upon
the request of Mortgagee.  Mortgagor shall pay all taxes and assessments which
may be levied upon Mortgagee’s or the Lenders’ interest herein or upon this
Mortgage or the debt secured hereby (excluding any income taxes





I-7













or similar charges imposed upon Mortgagee or the Lenders), without regard to any
law that may be enacted imposing payment of the whole or any part thereof upon
the Mortgagee or any Lender.  Notwithstanding anything contained in this Section
to the contrary, Mortgagor shall have the right to pay or cause to be paid any
such tax or special assessment under protest or to otherwise contest any such
tax or special assessment but only if (i) such contest has the effect of
preventing the collection of such tax or special assessment so contested and
also prevent the sale or forfeiture of the Property or any part thereof or any
interest therein, (ii) Mortgagor promptly notifies Mortgagee in writing of its
intent to contest such tax or special assessment, and (iii) if so requested in
writing by Mortgagee, Mortgagor has deposited security in form and amount
reasonably satisfactory to Mortgagee, and increases the amount of such security
so deposited promptly after Mortgagee’s request therefor.  Mortgagor shall
prosecute or cause the prosecution of all such contest actions in good faith and
with due diligence and, promptly after request from Mortgagee, report to
Mortgagee on the status and results of such contest actions. If any such contest
action is unsuccessful Mortgagor shall promptly pay all sums determined to be
due as required by the final order or ruling in such contest action and in any
event such payment shall be made prior to the date on which the Property may be
sold, lost or forfeited under any writ or order issued pursuant to such final
order or ruling.

5.3

Performance of Secured Obligations.  Mortgagor shall promptly pay and perform
each Secured Obligation in accordance with its terms.

5.4

Liens, Charges and Encumbrances.  Mortgagor shall not permit any lien, charge or
encumbrance on or against the Property other than those permitted under clauses
(i)-(iv) of Section 6.16 of the Credit Agreement and shall immediately discharge
any such unpermitted lien, charge or encumbrance on the Property promptly after
written demand from the Mortgagee.

5.5

Damages, Restoration, and Insurance Proceeds.  As long as no Default has
occurred and is then continuing, all insurance proceeds for losses at the
Property of less than $1,000,000.00 shall be adjusted with and payable to the
Mortgagor.  In case of loss, Mortgagee shall have the right (but not the
obligation) to participate in and reasonably approve the settlement of any
insurance claim in excess of $1,000,000.00, and with respect to claims in excess
of $1,000,000.00, Mortgagee is authorized to collect and receive any insurance
money for such claims.

So long as no Default has occurred and is then continuing, and to the extent
that either (i) Mortgagor is obligated to carry out such repair or restoration
under one or more of the Leases or (ii) the costs of restoration do not exceed
thirty percent (30%) of the value of the Improvements immediately prior to such
casualty, the Mortgagee shall make such insurance proceeds available to pay for
such costs of repair and restoration on a monthly basis during such repair and
restoration. The Premises shall be so restored or rebuilt as to be substantially
the same quality and character as the Premises were prior to such damage or
destruction in accordance with the original plans and specifications or to such
other condition as Mortgagee shall reasonably approve in writing. If the
conditions to Mortgagee’s obligation to make such insurance proceeds are not
satisfied, the Mortgagee shall have the right, if so directed by the





I-8













Required Lenders, to apply such insurance proceeds to payment of the Secured
Obligations, whether due or not.  .

If Mortgagee is holding any such insurance proceeds, any request by Mortgagor
for a disbursement by Mortgagee of fire or casualty insurance proceeds or of
funds deposited by Mortgagor with Mortgagee pursuant to this Section 5.5 shall
be conditioned upon Borrower’s providing to Mortgagee: updated title insurance;
satisfactory evidence, as reasonably determined by Mortgagee, that the Premises
shall be so restored or rebuilt as to be of at least equal value and quality and
substantially the same character as the Premises were prior to such damage or
destruction in accordance with the original plans and specifications or to such
other condition as Mortgagee shall reasonably approve in writing; satisfactory
evidence of the estimated cost of completion thereof; and with such architect’s
certificates, waivers of lien, contractors’ sworn statements and other evidence
of cost and of payments as Mortgagee may reasonably require and approve.  The
undisbursed balance of insurance proceeds shall at all times be sufficient to
pay for the cost of completion of the work free and clear of liens and if such
proceeds are insufficient, Mortgagor shall deposit the amount of such deficiency
with Mortgagee prior to the disbursement by Mortgagee of any insurance proceeds.

5.6

Condemnation Proceeds.  Mortgagor hereby assigns, transfers and sets over unto
Mortgagee its entire interest in the proceeds (the “Condemnation Proceeds”) of
any award or any claim for damages for any of the Property taken or damaged
under the power of eminent domain or by condemnation or any transaction in lieu
of condemnation (“Condemnation”), unless, notwithstanding the foregoing, such
taking, damage or condemnation does not cause a material diminution in the value
of the Premises. So long as the portion of the Premises taken in such
Condemnation does not exceed fifteen percent (15%) of the total square footage
of the Premises and the portion of the Improvements taken in such Condemnation
does not exceed five percent (5%) of the total gross leaseable area of the
Improvements, Mortgagee shall be obligated to make the Condemnation Proceeds
available to Mortgagor for the restoration of the Property, if Mortgagor
satisfies all of the conditions set forth in Section 5.5 hereof for disbursement
of insurance proceeds.  In all other cases Mortgagee shall have the right, if so
directed by the Required Lenders, to apply the Condemnation Proceeds to payment
of the Secured Obligations, whether due or not.  If the Condemnation Proceeds
are required to be used as aforesaid to reimburse Mortgagor for the cost of
rebuilding or restoring buildings or improvements on the Property, or if
Mortgagee elects that the Condemnation Proceeds be so used, and the buildings
and other improvements shall be rebuilt or restored, the Condemnation Proceeds
shall be paid out in the same manner as is provided in Section 5.5 hereof for
the payment of insurance proceeds toward the cost of rebuilding or restoration
of such buildings and other improvements.  Any surplus which may remain out of
the Condemnation Proceeds after payment of such cost of rebuilding or
restoration shall, at the option of Mortgagee, be applied on account of the
indebtedness secured hereby or be paid to any other party entitled thereto.

5.7

Maintenance and Preservation of Property.

(a)

Mortgagor shall keep the Property in good condition and repair, ordinary wear
and tear excepted, as provided in Section 6.8 of the Credit Agreement.





I-9













(b)

Mortgagor shall not remove or demolish the Property or any material part of it
in any way, or materially alter, restore or add to the Property, or initiate or
allow any material change or variance in any zoning or other Premises use
classification which adversely affects the Property or any material part of it,
except with Mortgagee’s express prior written consent in each instance.

(c)

Mortgagor shall not commit or allow any act upon or use of the Property which
would violate:  (i) any applicable Laws or order of any Governmental Authority,
whether now existing or later to be enacted and whether foreseen or unforeseen;
or (ii) any public or private covenant, condition, restriction or equitable
servitude affecting the Property.  Mortgagor shall not bring or keep any article
on the Property or cause or allow any condition to exist on it, if that could
invalidate or would be prohibited by any insurance coverage required to be
maintained by Mortgagor on the Property or any part of it under the Credit
Agreement.

(d)

Mortgagor shall not commit or allow waste of the Property, including those acts
or omissions characterized under the Credit Agreement as waste which arises out
of Materials of Environmental Concern.

(e)

Mortgagor shall perform all other acts which from the character or use of the
Property may be reasonably necessary to maintain and preserve its value.

(f)

Mortgagor shall insure the Property as required by Section 5.17 of the Credit
Agreement and shall also carry worker’s compensation insurance as and to the
extent required by law. During the term of the Credit Agreement, the premium on
each such insurance policy shall be paid on or prior to the date when due and
the policy term renewed annually in the same form and with at least the same
coverage as the preceding year, with Mortgagee to receive notice of renewal at
least thirty (30) days prior to expiration. Further, no such policy shall be
subject to cancellation, nonrenewal or reduction of coverage unless the insurer
has given Mortgagee at least thirty (30) days' (or in the case of non-payment of
premium, ten (10) days) prior written notice of such action.  All policies
described herein must be issued by insurance companies and agencies licensed by
the Insurance Commission (or comparable agency) of the state in which the
Property is located (the "State") to conduct business in the State and approved
by Mortgagee.  Mortgagee shall have the right to approve each and every
insurance carrier and policy (in form and content), such approval not to be
unreasonably withheld. All policies shall include a standard, non-contributory
mortgagee clause naming Mortgagee as additional insured under all liability
insurance policies, as first mortgagee and loss payee on all property insurance
policies and as the loss payee on all loss of rents insurance policies.

5.8

Releases, Extensions, Modifications and Additional Security.  From time to time,
Mortgagee may perform any of the following acts without incurring any liability
or giving notice to any person:

(a)

Release any person liable for payment of any Secured Obligation;





I-10













(b)

Extend the time for payment, or otherwise alter the terms of payment, of any
Secured Obligation;

(c)

Accept additional real or personal property of any kind as security for any
Secured Obligation, whether evidenced by deeds of trust, mortgages, security
agreements or any other instruments of security;

(d)

Alter, substitute or release any property securing the Secured Obligations;

(e)

Consent to the making of any plat or map of the Property or any part of it;

(f)

Join in granting any easement or creating any restriction affecting the
Property; or

(g)

Join in any subordination or other agreement affecting this Mortgage or the lien
of it; or

(h)

Release the Property or any part of it.

5.9

Release.  If (a) Borrower shall fully pay all principal and interest on the
Notes, and all other indebtedness secured hereby and comply with all of the
other terms and provisions hereof to be performed and complied with by
Mortgagor, and terminate the obligations of the Lenders to make additional
advances under the Credit Agreement; or (b) Borrower shall comply with the terms
and conditions as set forth in Section 2.3(b) of the Credit Agreement for
release of this Mortgage, Mortgagee, upon written request of Mortgagor stating
that the requirements of either clause (a) or clause (b) above have been
satisfied, shall release this Mortgage and the lien thereof by proper instrument
upon payment and discharge of the amounts required under the Credit Agreement
and payment of any filing fee in connection with such release.  Mortgagor shall
pay any costs of preparation and recordation of such release.

5.10

Compensation, Exculpation, Indemnification.

(a)

Mortgagor agrees to pay fees required by and pursuant to the Credit Agreement,
for any services that Mortgagee may render in connection with this Mortgage,
including Mortgagee’s providing a statement of the Secured Obligations or
providing the release pursuant to Section 5.9 above.  Mortgagor shall also pay
or reimburse all of Mortgagee’s costs and expenses which may be incurred in
rendering any such services.  Mortgagor further agrees to pay or reimburse
Mortgagee for all costs, expenses and other advances which may be incurred or
made by Mortgagee in any efforts to enforce any terms of this Mortgage,
including any rights or remedies afforded to Mortgagee under Section 6.3,
whether any lawsuit is filed or not, or in defending any action or proceeding
arising under or relating to this Mortgage, including attorneys’ fees and other
legal costs, costs of any Foreclosure Sale (as defined in Subsection 6.3(i)
below) and any cost of evidence of title.  If Mortgagee chooses to dispose of
Property through more than one Foreclosure Sale, Mortgagor shall pay all costs,
expenses or other advances that may be incurred or made by Mortgagee in each





I-11













of such Foreclosure Sales.  In any suit to foreclose the lien hereof or enforce
any other remedy of Mortgagee under this Mortgage or the Note, there shall be
allowed and included as additional indebtedness in the decree for sale or other
judgment or decree all expenditures and expenses which may be paid or incurred
by or on behalf of Mortgagee for attorneys’ costs and fees (including the costs
and fees of paralegals), survey charges, appraiser’s fees, inspecting engineer’s
and/or architect’s fees, fees for environmental studies and assessments and all
additional expenses incurred by Mortgagee with respect to environmental matters,
outlays for documentary and expert evidence, stenographers’ charges, publication
costs, and costs (which may be estimated as to items to be expended after entry
of the decree) of procuring all such abstracts of title, title searches and
examinations, title insurance policies, and similar data and assurances with
respect to title as Mortgagee may deem reasonably necessary either to prosecute
such suit or to evidence to bidders at any sale which may be had pursuant to
such decree the true condition  of the title to, the value of or the
environmental condition of the Property.  All expenditures and expenses of the
nature in this Subsection mentioned, and such expenses and fees as may be
incurred in the protection of the Property and maintenance of the lien of this
Mortgage, including the fees of any attorney (including the costs and fees of
paralegals) employed by Mortgagee in any litigation or proceeding affecting this
Mortgage, the Note or the Property, including probate and bankruptcy
proceedings, or in preparation for the commencement or defense of any proceeding
or threatened suit or proceeding, shall be immediately due and payable by
Mortgagor, with interest thereon at the Default Rate applicable to Floating Rate
Advances and shall be secured by this Mortgage.

(b)

Mortgagee shall not be directly or indirectly liable to Mortgagor or any other
person as a consequence of any of the following:

(i)

Mortgagee’s exercise of or failure to exercise any rights, remedies or powers
granted to Mortgagee in this Mortgage;

(ii)

Mortgagee’s failure or refusal to perform or discharge any obligation or
liability of Mortgagor under any agreement related to the Property or under this
Mortgage; or

(iii)

Any loss sustained by Mortgagor or any third party resulting from Mortgagee’s
failure to lease the Property, or from any other act or omission of Mortgagee in
managing the Property, after a Default, unless the loss is caused by the willful
misconduct, gross negligence, or bad faith of Mortgagee.

Mortgagor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Mortgagee.

(c)

Mortgagor agrees to indemnify Mortgagee against and hold it harmless from all
losses, damages, liabilities, claims, causes of action, judgments, court costs,
attorneys’ fees and other legal expenses, cost of evidence of title, cost of
evidence of





I-12













value, and other costs and expenses which it may suffer or incur, unless caused
by the negligence, willful misconduct or bad faith of the Mortgagee:

(i)

In performing any act required or permitted by this Mortgage or any of the other
Loan Documents or by law;

(ii)

Because of any failure of Mortgagor to perform any of its obligations; or

(iii)

Because of any alleged obligation of or undertaking by Mortgagee to perform or
discharge any of the representations, warranties, conditions, covenants or other
obligations in any document relating to the Property other than the Loan
Documents.

This agreement by Mortgagor to indemnify Mortgagee shall survive the release and
cancellation of any or all of the Secured Obligations and the full or partial
release of this Mortgage.

(d)

Mortgagor shall pay all obligations to pay money arising under this Section 5.10
immediately upon demand by Mortgagee.  Each such obligation shall be added to,
and considered to be part of, the principal of the Note, and shall bear interest
from the date the obligation arises at the Default Rate applicable to Floating
Rate Advances.

5.11

Defense and Notice of Claims and Actions.  At Mortgagor’s sole expense,
Mortgagor shall protect, preserve and defend the Property and title to and right
of possession of the Property, and the security of this Mortgage and the rights
and powers of Mortgagee created under it, against all adverse claims.  Mortgagor
shall give Mortgagee prompt notice in writing if any claim is asserted which
does or could affect any such matters, or if any action or proceeding is
commenced which alleges or relates to any such claim.

5.12

Subrogation.  Mortgagee shall be subrogated to the liens of all encumbrances,
whether released of record or not, which are discharged in whole or in part by
Mortgagee in accordance with this Mortgage or with the proceeds of any loan
secured by this Mortgage.

5.13

Site Visits, Observation and Testing.  Mortgagee and its agents and
representatives shall have the right to enter and visit the Property in
accordance with the terms of Section 6.9 of the Credit Agreement for the purpose
of performing appraisals, observing the Property, and conducting non-invasive
tests (unless Mortgagee has a good faith reason to believe that the taking and
removing soil or groundwater samples is required, and in such case, conducting
such tests) on any part of the Property.  Mortgagee has no duty, however, to
visit or observe the Property or to conduct tests, and no site visit,
observation or testing by Mortgagee, its agents or representatives shall impose
any liability on any of Mortgagee, its agents or representatives.  In no event
shall any site visit, observation or testing by Mortgagee, its agents or
representatives be a representation that Materials of Environmental Concern are
or are not present in, on or under the Property, or that there has been or shall
be compliance with any law, regulation or ordinance pertaining to Materials of
Environmental Concern or any other





I-13













applicable governmental law.  Neither Mortgagor nor any other party is entitled
to rely on any site visit, observation or testing by any of Mortgagee, its
agents or representatives.  Neither Mortgagee, its agents or representatives owe
any duty of care to protect Mortgagor or any other party against, or to inform
 Mortgagor or any other party of, any Materials of Environmental Concern or any
other adverse condition affecting the Property.  Mortgagee shall give Mortgagor
reasonable notice before entering the Property.  Mortgagee shall make reasonable
efforts to avoid interfering with Mortgagor’s use of the Property in exercising
any rights provided in this Section 5.13.  Notwithstanding the foregoing, all
rights granted to Mortgagee under this Section 5.13 are subject to all rights of
tenants to the Property.

5.14

Notice of Change.  Mortgagor shall give Mortgagee prior written notice of any
change in:  (a) the location of its place of business or its chief executive
office if it has more than one place of business; (b) the location of any of the
Property, including the Books and Records; and (c) Mortgagor’s name or business
structure.  Unless otherwise approved by Mortgagee in writing, all Property that
consists of personal property (other than the Books and Records) will be located
on the Premises and all Books and Records will be located at Mortgagor’s place
of business or chief executive office if Mortgagor has more than one place of
business.

6.

Transfers, Default and Remedies.

6.1

Transfers.  Mortgagor acknowledges that Mortgagee is making one or more advances
under the Credit Agreement in reliance on the expertise, skill and experience of
Mortgagor; thus, the Secured Obligations include material elements similar in
nature to a personal service contract.  In consideration of Mortgagee’s
reliance, Mortgagor agrees that Mortgagor shall not make any transfer of the
Property or transfer of its interests therein, except for leases in the ordinary
course (a “Transfer”), unless the Transfer is preceded by Mortgagee’s express
written consent to the particular transaction and transferee.  Mortgagee may
withhold such consent in its sole discretion.

In addition, Mortgagor is not required to first obtain Mortgagee’s written
consent before entering into a grant, restriction, covenant or easement
affecting the Property (collectively, “Grant”) in the ordinary course of
business for access, parking, utilities or a similar purpose, provided such
easement does not materially adversely affect the utility, operation or value of
the Property.   In connection with any such permitted Grant, if requested in
writing, Mortgagee shall within ten (10) business days of receipt of such
request accompanied by a copy of the instrument creating the Grant, execute an
instrument in reasonable form to subordinate the lien of the Mortgage to such
Grant.

6.2

Events of Default.  Mortgagor will be in default under this Mortgage upon the
occurrence of any one or more of the following events (each a “Default”):

(i)

If a default shall occur with respect to covenants, agreements and obligations
of Mortgagor under this Mortgage involving the payment of money and shall
continue for a period of five (5) business days after the due date thereof; or





I-14













(ii)

If there is a failure to perform or observe any of the other covenants,
agreements and conditions contained in this Mortgage in accordance with the
terms hereof, and such default continues unremedied for a period of thirty (30)
days after written notice from Mortgagee to Mortgagor of the occurrence thereof;

(iii)

A “Default” (as defined in the Credit Agreement) occurs under the Credit
Agreement.

6.3

Remedies.  At any time after a Default, Mortgagee shall be entitled to invoke
any and all of the rights and remedies described below, in addition to all other
rights and remedies available to Mortgagee at law or in equity.  All of such
rights and remedies shall be cumulative, and the exercise of any one or more of
them shall not constitute an election of remedies.

(a)

Acceleration.  Upon the occurrence and continuation of any Default, the whole of
said principal sum hereby secured shall, either automatically or at the election
of Mortgagee as described in Section 8.1 of the Credit Agreement, become
immediately due and payable, together with accrued interest thereon, without any
presentment, demand, protest or notice of any kind to Mortgagor.

(b)

Receiver.  Mortgagee shall, as a matter of right, without notice and without
giving bond to Mortgagor or anyone claiming by, under or through Mortgagor, and
without regard for the solvency or insolvency of Mortgagor or the then value of
the Property, to the extent permitted by applicable law, be entitled to have a
receiver appointed for all or any part of the Property and the Rents, and the
proceeds, issues and profits thereof, with the rights and powers referenced
below and such other rights and powers as the court making such appointment
shall confer, and Mortgagor hereby consents to the appointment of such receiver
and shall not oppose any such appointment.  Such receiver shall have all powers
and duties prescribed by applicable law, all other powers which are necessary or
usual in such cases for the protection, possession, control, management and
operation of the Property, and such rights and powers as Mortgagee would have,
upon entering and taking possession of the Property under subsection (c) below.

(c)

Entry.  Mortgagee, in person, by agent or by court-appointed receiver, may
enter, take possession of, manage and operate all or any part of the Property,
and may also do any and all other things in connection with those actions that
Mortgagee may in its sole discretion consider necessary and appropriate to
protect the security of  this Mortgage.  Such other things may include:  taking
and possessing all of Mortgagor’s or the then owner’s Books and Records;
entering into, enforcing, modifying or canceling Leases on such terms and
conditions as Mortgagee may consider proper; obtaining and evicting tenants;
fixing or modifying Rents; collecting and receiving any payment of money owing
to Mortgagee; completing any unfinished construction; and/or contracting for and
making repairs and alterations.  If Mortgagee so requests, Mortgagor shall
assemble all of the Property that has been removed from the Premises and make
all of it available to Mortgagee at the site of the Premises.  Mortgagor hereby
irrevocably





I-15













constitutes and appoints Mortgagee as Mortgagor’s attorney-in-fact to perform
such acts and execute such documents as Mortgagee in its sole discretion may
consider to be appropriate in connection with taking these measures, including
endorsement of Mortgagor’s name on any instruments.

(d)

Cure; Protection of Security.  Mortgagee may cure any breach or default of
Mortgagor, and if it chooses to do so in connection with any such cure,
Mortgagee may also enter the Property and/or do any and all other things which
it may in its sole discretion consider necessary and appropriate to protect the
security of this Mortgage.  Such other things may include: appearing in and/or
defending any action or proceeding which purports to affect the security of, or
the rights or powers of Mortgagee under, this Mortgage; paying, purchasing,
contesting or compromising any encumbrance, charge, lien or claim of lien which
in Mortgagee’s sole judgment is or may be senior in priority to this Mortgage,
such judgment of Mortgagee or to be conclusive as among the parties to this
Mortgage; obtaining insurance and/or paying any premiums or charges for
insurance required to be carried under the Credit Agreement; otherwise caring
for and protecting any and all of the Property; and/or employing counsel,
accountants, contractors and other appropriate persons to assist Mortgagee.
 Mortgagee may take any of the actions permitted under this Subsection 6.3(d)
either with or without giving notice to any person.  Any amounts expended by
Mortgagee under this Subsection 6.3(d) shall be secured by this Mortgage and the
other Loan Documents.

(e)

Uniform Commercial Code Remedies.  Mortgagee may exercise any or all of the
remedies granted to a secured party under the Uniform Commercial Code in the
State in which the Property is located.

(f)

Foreclosure; Lawsuits.  Mortgagee shall have the right, in one or several
concurrent or consecutive proceedings, to foreclose the lien hereof upon the
Property or any part thereof, for the Secured Obligations, or any part thereof,
by any proceedings appropriate under applicable law.  Mortgagee or its nominee
may bid and become the purchaser of all or any part of the Property at any
foreclosure or other sale hereunder, and the amount of Mortgagee’s successful
bid shall be credited on the Secured Obligations.  Without limiting the
foregoing, Mortgagee may proceed by a suit or suits in law or equity, whether
for specific performance of any covenant or agreement herein contained or in aid
of the execution of any power herein granted, or for any foreclosure under the
judgment or decree of any court of competent jurisdiction.  In addition to the
right provided in Subsection 6.3(b), upon, or at any time after the filing of a
complaint to foreclose this Mortgage, Mortgagee shall be entitled to the
appointment of a receiver of the property by the court in which such complaint
is filed, and Mortgagor hereby consents to such appointment.

(g)

Other Remedies.  Mortgagee may exercise all rights and remedies contained in any
other instrument, document, agreement or other writing heretofore, concurrently
or in the future executed by Mortgagor or any other person or entity in favor of
Mortgagee in connection with the Secured Obligations or any part thereof,
without prejudice to the right of Mortgagee thereafter to enforce any
appropriate remedy against





I-16













Mortgagor.  Mortgagee shall have the right to pursue all remedies afforded to a
mortgagee under applicable law, and shall have the benefit of all of the
provisions of such applicable law, including all amendments thereto which may
become effective from time to time after the date hereof.

(h)

Sale of Personal Property.  Mortgagee shall have the discretionary right to
cause some or all of the Property, which constitutes personal property, to be
sold or otherwise disposed of in any combination and in any manner permitted by
applicable law.

(i)

For purposes of this power of sale, Mortgagee may elect to treat as personal
property any Property which is intangible or which can be severed from the
Premises or Improvements without causing structural damage.  If it chooses to do
so, Mortgagee may dispose of any personal property, in any manner permitted by
Article 9 of the Uniform Commercial Code of the State in which the Property is
located, including any public or private sale, or in any manner permitted by any
other applicable law.

(ii)

In connection with any sale or other disposition of such Property, Mortgagor
agrees that the following procedures constitute a commercially reasonable sale:
 Mortgagee shall mail written notice of the sale to Mortgagor not later than
thirty (30) days prior to such sale.  Mortgagee will publish notice of the sale
in a local daily newspaper of general circulation.  Upon receipt of any written
request, Mortgagee will make the Property available to any bona fide prospective
purchaser for inspection during reasonable business hours.  Notwithstanding,
Mortgagee shall be under no obligation to consummate a sale if, in its judgment,
none of the offers received by it equals the fair value of the Property offered
for sale.  The foregoing procedures do not constitute the only procedures that
may be commercially reasonable.

(i)

Single or Multiple Foreclosure Sales.  If the Property consists of more than one
lot, parcel or item of property,  Mortgagee may:

(i)

Designate the order in which the lots, parcels and/or items shall be sold or
disposed of or offered for sale or disposition; and

(ii)

Elect to dispose of the lots, parcels and/or items through a single consolidated
sale or disposition to be held or made under or in connection with judicial
proceedings, or by virtue of a judgment and decree of foreclosure and sale; or
through two or more such sales or dispositions; or in any other manner Mortgagee
may deem to be in its best interests (any such sale or disposition, a
“Foreclosure Sale;” and any two or more, “Foreclosure Sales”).

If Mortgagee chooses to have more than one Foreclosure Sale, Mortgagee at its
option may cause the Foreclosure Sales to be held simultaneously or
successively, on the same day, or on such different days and at such different





I-17













times and in such order as Mortgagee may deem to be in its best interests.  No
Foreclosure Sale shall terminate or affect the liens of this Mortgage on any
part of the Property which has not been sold, until all of the Secured
Obligations have been paid in full.

6.4

Credit Bids.  At any Foreclosure Sale, any person, including Mortgagor or
Mortgagee, may bid for and acquire the Property or any part of it to the extent
permitted by then applicable law.  Instead of paying cash for such property,
Mortgagee may settle for the purchase price by crediting the sales price of the
property against the following obligations:

(a)

First, the portion of the Secured Obligations attributable to the expenses of
sale, costs of any action and any other sums for which Mortgagor is obligated to
pay or reimburse Mortgagee under Section 5.10 of this Mortgage; and

(b)

Second, all other Secured Obligations in any order and proportions as Mortgagee
in its sole discretion may choose.

6.5

Application of Foreclosure Sale Proceeds.  Mortgagee shall apply the proceeds of
any Foreclosure Sale in the following manner:

(a)

First, to pay the portion of the Secured Obligations attributable to the
expenses of sale, costs of any action and any other sums for which Mortgagor is
obligated to reimburse Mortgagee under Section 5.10 of this Mortgage;

(b)

Second, to pay the portion of the Secured Obligations attributable to any sums
expended or advanced by Mortgagee under the terms of this Mortgage which then
remain unpaid;

(c)

Third, to pay all other Secured Obligations in any order and proportions as
Mortgagee in its sole discretion may choose; and

(d)

Fourth, to remit the remainder, if any, to the person or persons entitled to it.

6.6

Application of Rents and Other Sums.  Mortgagee shall apply any and all Rents
collected by it, and any and all sums other than proceeds of a Foreclosure Sale
which Mortgagee may receive or collect under Section 6.3 above, in the following
manner:

(a)

First, to pay the portion of the Secured Obligations attributable to the costs
and expenses of operation and collection that may be incurred by Mortgagee or
any receiver;

(b)

Second, to pay all other Secured Obligations in any order and proportions as
Mortgagee in its sole discretion may choose; and

(c)

Third, to remit the remainder, if any, to the person or persons entitled to it.





I-18













Mortgagee shall have no liability for any funds which it does not actually
receive.

7.

Miscellaneous Provisions.

7.1

Additional Provisions.  The Loan Documents fully state all of the terms and
conditions of the parties’ agreement regarding the matters mentioned in or
incidental to this Mortgage.  The Loan Documents also grant further rights to
Mortgagee and contain further agreements and affirmative and negative covenants
by Borrower and Mortgagor which apply to this Mortgage and to the Property.

7.2

No Waiver or Cure.

(a)

Each waiver by Mortgagee must be in writing, and no waiver shall be construed as
a continuing waiver.  No waiver shall be implied from any delay or failure by
Mortgagee to take action on account of any default of Mortgagor.  Consent by
Mortgagee to any act or omission by Mortgagor shall not be construed as a
consent to any other or subsequent act or omission or to waive the requirement
for Mortgagee’s consent to be obtained in  any future or other instance.

(b)

If any of the events described below occurs, that event alone shall not:  cure
or waive any breach, Default or notice of default under this Mortgage or
invalidate any act performed pursuant to any such default or notice; or nullify
the effect of any notice of default or sale (unless all Secured Obligations then
due have been paid and performed and all other defaults under the Loan Documents
have been cured); or impair the security of this Mortgage; or prejudice
Mortgagee or any receiver in the exercise of any right or remedy afforded any of
them under this Mortgage; or be construed as an affirmation by Mortgagee of any
tenancy, lease or option, or a subordination of the lien of this Mortgage.

(i)

Mortgagee, its agent or a receiver takes possession of all or any part of the
Property in the manner provided in Subsection 6.3(c).

(ii)

Mortgagee collects and applies Rents as permitted under Sections 2.3 and 6.6
above, either with or without taking possession of all or any part of the
Property.

(iii)

Mortgagee receives and applies to any Secured Obligation any proceeds of any
Property, including any proceeds of insurance policies, condemnation awards, or
other claims, property or rights assigned to Mortgagee under Section 5.5 and
Section 5.6 above.

(iv)

Mortgagee makes a site visit, observes the Property and/or conducts tests as
permitted under Section 5.13 above.

(v)

Mortgagee receives any sums under this Mortgage or any proceeds of any
collateral held for any of the Secured Obligations, and applies them to one or
more Secured Obligations.





I-19













(vi)

Mortgagee or any receiver invokes any right or remedy provided under this
Mortgage.

7.3

Powers of Mortgagee.

(a)

If Mortgagee performs any act which it is empowered or authorized to perform
under this Mortgage, including any act permitted by Section 5.8 or Subsection
6.3(d) of this Mortgage, that act alone shall not release or change the personal
liability of any person for the payment and performance of the Secured
Obligations then outstanding, or the lien of this Mortgage on all or the
remainder of the Property for full payment and performance of all outstanding
Secured Obligations.  The liability of the original Mortgagor shall not be
released or changed if Mortgagee grants any successor in interest to Mortgagor
any extension of time for payment, or modification of the terms of payment, of
any Secured Obligation.  Mortgagee shall not be required to comply with any
demand by the original Mortgagor that Mortgagee refuse to grant such an
extension or modification to, or commence proceedings against, any such
successor in interest.

(b)

Mortgagee may take any of the actions permitted under Subsections 6.3(b) and/or
6.3(c) regardless of the adequacy of the security for the Secured Obligations,
or whether any or all of the Secured Obligations have been declared to be
immediately due and payable, or whether notice of default and election to sell
has been given under this Mortgage.

(c)

From time to time, Mortgagee may apply to any court of competent jurisdiction
for aid and direction in executing and enforcing the rights and remedies created
under this Mortgage.  Mortgagee may from time to time obtain orders or decrees
directing, confirming or approving acts in executing and enforcing these rights
and remedies.

7.4

Merger.  No merger shall occur as a result of Mortgagee’s acquiring any other
estate in or any other lien on the Property unless Mortgagee consents to a
merger in writing.

7.5

Joint and Several Liability.  If Mortgagor consists of more than one person,
each shall be jointly and severally liable for the faithful performance of all
of Mortgagor’s obligations under this Mortgage.

7.6

Applicable Law. The creation, perfection and enforcement of the lien of this
Mortgage shall be governed by the law of the State in which the Property is
located.  Subject to the foregoing, in all other respects, this Mortgage shall
be governed by the substantive laws of the State of Illinois.

7.7

Successors in Interest.  The terms, covenants and conditions of this Mortgage
shall be binding upon and inure to the benefit of the heirs, successors and
assigns of the parties.  However, this Section 7.7 does not waive the provisions
of Section 6.1 above.





I-20













7.8

Interpretation.

(a)

Whenever the context requires, all words used in the singular will be construed
to have been used in the plural, and vice versa, and each gender will include
any other gender.  The captions of the sections of this Mortgage are for
convenience only and do not define or limit any terms or provisions.  The word
“include(s)” means “include(s), without limitation,” and the word “including”
means “including, but not limited to.”

(b)

The word “obligations” is used in its broadest and most comprehensive sense, and
includes all primary,  secondary, direct, indirect, fixed and contingent
obligations.  It further includes all principal, interest, prepayment charges,
late charges, loan fees and any other fees and charges accruing or assessed at
any time, as well as all obligations to perform acts or satisfy conditions.

(c)

No listing of specific instances, items or matters in any way limits the scope
or generality of any language of this Mortgage.  The Exhibits to this Mortgage
are hereby incorporated in this Mortgage.

7.9

Waiver of Statutory Rights.  To the extent permitted by law, Mortgagor hereby
agrees that it shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Mortgage, but hereby waives the
benefit of such laws.  Mortgagor for itself and all who may claim through or
under it waives any and all right to have the property and estates comprising
the Property marshaled upon any foreclosure of the lien hereof and agrees that
any court having jurisdiction to foreclose such lien may order the Property sold
as an entirety. Mortgagor hereby waives any and all rights of redemption from
sale under any judgment of foreclosure of this Mortgage on behalf of Mortgagor
and on behalf of each and every person acquiring any interest in or title to the
Property of any nature whatsoever, subsequent to the date of this Mortgage.  The
foregoing waiver of right of redemption is made pursuant to the provisions of
applicable law.

7.10

Severability.  If any provision of this Mortgage should be held unenforceable or
void, that provision shall be deemed severable from the remaining provisions and
shall in no way affect the validity of this Mortgage except that if such
provision relates to the payment of any monetary sum, then Mortgagee may, at its
option, declare all Secured Obligations immediately due and payable.

7.11

Notices. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing and
shall be deemed to have been properly given if given in accordance with Section
13.1 of the Credit Agreement and Section 13 of the Guaranty.

Any notice or demand delivered to the person or entity named above to accept
notices and demands for Mortgagor shall constitute notice or demand duly
delivered to Mortgagor, even if delivery is refused.





I-21













7.12

Future Advances. This Mortgage is given to, and the parties intend that it shall
secure indebtedness, exclusive of interest thereon, in a maximum amount equal to
the Aggregate Commitment from time to time under the Credit Agreement which
shall be an amount up to $585,000,000 which indebtedness may include advances
made at the request of Borrower or Mortgagor or its respective successor(s) in
title after this Mortgage is filed of record to the fullest extent and with the
highest priority contemplated by law (including disbursements that the Lenders
may, but shall not be obligated to, make under this Mortgage, the Loan Documents
or any other document with respect thereto) plus interest thereon, and any
disbursements made for the enforcement of this Mortgage and any remedies
hereunder, payment of taxes, special assessments, utilities or insurance on the
Property and interest on such disbursements and all disbursements by Mortgagee
pursuant to applicable law (all such indebtedness being hereinafter referred to
as the maximum amount secured hereby). This Mortgage shall be valid and have
priority to the extent of the maximum amount secured hereby over all subsequent
liens and encumbrances, including statutory liens, excepting solely taxes and
assessments levied on the Property given priority by law.  All future advances
under the Credit Agreement, the Notes, this Mortgage and the other Loan
Documents shall have the same priority as if the future advance was made on the
date that this Mortgage was recorded.

7.13

Mortgagee’s Lien for Service Charge and Expenses.  At all times, regardless of
whether any Loan proceeds have been disbursed, this Mortgage secures the payment
of any and all loan commissions, service charges, liquidated damages, expenses
and advances due to or incurred by Mortgagee not to exceed the maximum amount
secured hereby.

7.14

Advances.  A portion of the loan evidenced by the Notes is a “revolving credit
loan”.  The lien of the Mortgage shall secure all advances made pursuant to the
terms of the Agreement to the same extent as if such future advances were made
on the date of execution of the Mortgage, provided that such advances are made
within twenty (20) years from the date hereof.  Although there may be no
indebtedness outstanding on the Note at the time any such advance is made, the
lien of the Mortgage as to third persons without actual notice thereof, shall be
valid as to all such indebtedness and future advances from the time this
Mortgage is filed for record.  The total amount of the indebtedness evidenced by
the Notes and secured by the Mortgage may increase or decrease from time to
time, but the total unpaid balance so secured at any one time shall not exceed
the maximum amount specified in Section 7.12 plus interest thereon and any
disbursements made for the payment of taxes, special assessments, insurance or
other disbursements made pursuant to the terms of this Mortgage, the Credit
Agreement, or the other Loan Documents.

7.15

WAIVER OF TRIAL BY JURY.  MORTGAGOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS MORTGAGE, THE NOTE, OR ANY
OF THE OTHER LOAN DOCUMENTS, THE LOAN OR ANY OTHER STATEMENTS OR ACTIONS OF
MORTGAGOR OR MORTGAGEE.  MORTGAGOR ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN
THE SIGNING OF THIS MORTGAGE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS
WAIVER WITH SUCH LEGAL COUNSEL.  MORTGAGOR FURTHER ACKNOWLEDGES





I-22













THAT (i) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER, (ii) THIS WAIVER IS A MATERIAL INDUCEMENT FOR MORTGAGEE TO MAKE THE
LOAN, ENTER INTO THIS MORTGAGE AND EACH OF THE OTHER LOAN DOCUMENTS, AND (iii)
THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS IF
FULLY INCORPORATED THEREIN.

7.16

Incorporation of Credit Agreement.  The terms and provisions of the Credit
Agreement are incorporated herein by express reference.  All advances and
indebtedness arising and accruing under the Credit Agreement from time to time,
whether or not the resulting indebtedness secured hereby may exceed the face
amount of the Notes, shall be secured hereby to the same extent as though said
Credit Agreement were fully incorporated in this Mortgage, and the occurrence of
any Default under said Credit Agreement shall constitute a Default under this
Mortgage entitling Mortgagee to all of the rights and remedies conferred upon
Mortgagee by the terms of both this Mortgage and the Credit Agreement.
 Mortgagor hereby agrees to comply with all covenants and fulfill all
obligations set forth in the Credit Agreement which pertain to the Premises as
if Mortgagor were a party to such documents.  In the event of any conflict or
inconsistency between the terms of this Mortgage and the Credit Agreement, the
terms and provisions of the Credit Agreement shall in each instance govern and
control.

7.17

Inconsistencies.  In the event of any inconsistency between this Mortgage and
the Credit Agreement, the terms hereof shall be controlling as necessary to
create, preserve and/or maintain a valid security interest upon the Property,
otherwise the provisions of the Credit Agreement shall be controlling.

7.18

Partial Invalidity; Maximum Allowable Rate of Interest.  Mortgagor and Mortgagee
intend and believe that each provision in this Mortgage and the Notes comports
with all applicable local, state and federal laws and judicial decisions.
 However, if any provision or provisions, or if any portion of any provision or
provisions, in this Mortgage or the Notes is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Mortgage and the Notes to
be illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent both of Mortgagor and Mortgagee that such portion, provision or
provisions shall be given force to the fullest possible extent that they are
legal, valid and enforceable, that the remainder of this Mortgage and the Notes
shall be construed as if such illegal, invalid, unlawful, void or unenforceable
portion, provision or provisions were not contained therein, and that the
rights, obligations and interest of Mortgagor and Mortgagee under the remainder
of this Mortgage and the Notes shall continue in full force and effect.  All
agreements herein and in the Notes are expressly limited so that in no
contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof, acceleration of maturity of the unpaid principal balance of the
Notes, or otherwise, shall the amount paid or agreed to be paid to the Lenders
for the use, forbearance or detention of the money to be advanced hereunder
exceed the highest lawful rate permissible under applicable usury laws.  If,
from any circumstances whatsoever, fulfillment of any provision hereof or of the
Notes or any other agreement referred to herein, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law which a court of competent jurisdiction may deem applicable
hereto, then, ipso facto, the obligation to be fulfilled





I-23













shall be reduced to the limit of such validity and if from any circumstance the
Lenders shall ever receive as interest an amount which would exceed the highest
lawful rate, such amount which would be excessive interest shall be applied to
the reduction of the unpaid principal balance due under the Notes and not to the
payment of interest.

7.19

UCC Financing Statements.  Mortgagor hereby authorizes Mortgagee to file UCC
financing statements to perfect Mortgagee’s security interest in any part of the
Property.  In addition, Mortgagor agrees to sign any and all other documents
that Mortgagee deems necessary in its sole discretion to perfect, protect, and
continue Mortgagee’s lien and security interest on the Property.

7.20

Declaration of Subordination.  At the option of Mortgagee, this Mortgage shall
become subject and subordinate, in whole or in part (but not with respect to
priority of entitlement to insurance proceeds or any Condemnation Proceeds), to
any and all Leases of all or any part of the Premises upon the execution by
Mortgagee and recording thereof, at any time hereafter in the appropriate
official records of the County wherein the Premises are situated, of a
unilateral declaration to that effect.

7.21

Certain Matters Relating to the State.  Notwithstanding anything contained
herein to the contrary the provisions contained in the Rider attached hereto as
Exhibit B (the “Rider”) are incorporated by reference as if fully set forth
herein.  If there is any inconsistency between the terms contained in this
Mortgage and the terms contained in the Rider, the terms in the Rider shall
prevail.

[remainder of this page intentionally left blank]





I-24













IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the date first
above written.




Mortgagor:




INLAND WESTERN

, L.L.C.,

a [Delaware limited liability company]




By:

Inland Western Retail Real Estate Trust, Inc..

a Maryland corporation, its sole member







By:

Its:





I-25













STATE OF _____________

)

)  ss.:

COUNTY OF ___________

)




On this _____ day of [____________], 2011, before me personally came
_____________________, to me known, who, being by me duly sworn, did depose and
say that s/he is the __________ of INLAND WESTERN RETAIL REAL ESTATE TRUST,
INC., a Maryland Corporation, as the sole member of INLAND WESTERN       ,
L.L.C., a [Delaware limited liability company], the limited liability company
described in and which executed the foregoing instrument; and that s/he signed
his name thereto as the authorized act of said corporation in its capacity as
sole member of said limited liability company.




Notary Public in and for said
County and State





My Commission Expires:




PREPARED BY AND UPON
RECORDATION RETURN TO:

SNR DENTON US LLP
233 South Wacker Drive, Suite 7800
Chicago, Illinois 60606
Attention:  Patrick G. Moran, Esq.





I-26













EXHIBIT A

DESCRIPTION OF PREMISES







Parcel ID:




Street Address:





I-27













EXHIBIT B

SPECIFIC STATE PROVISIONS RIDER

Principles of Construction.  In the event of any inconsistencies between the
terms and conditions of this Exhibit B and the other terms and conditions of
this Mortgage, the terms and conditions of this Exhibit B shall control and be
binding.





I-28













EXHIBIT J

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment Agreement”) between KEYBANK NATIONAL
ASSOCIATION (the “Assignor”) and _________________________ (the “Assignee”) is
dated as of _____________, 20__.  The parties hereto agree as follows:

1.

PRELIMINARY STATEMENT.  The Assignor is a party to an Amended and Restated
Credit Agreement dated February 4, 2011 (which, as it may be amended, modified,
renewed or extended from time to time is herein called the “Credit Agreement”)
described in Item 1 of Schedule 1 attached hereto (“Schedule 1”).  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the Credit Agreement.

2.

ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents.  The Commitment
purchased by the Assignee hereunder is set forth in Item 4 of Schedule 1.

3.

EFFECTIVE DATE.  The effective date of this Assignment Agreement (the “Effective
Date”) shall be the later of the date specified in Item 5 of Schedule 1 or two
(2) Business Days (or such shorter period agreed to by the Agent) after a Notice
of Assignment substantially in the form of Exhibit “I” attached hereto has been
delivered to the Agent.  Such Notice of Assignment must include the consent of
the Agent required by Section 12.3(i) of the Credit Agreement.  In no event will
the Effective Date occur if the payments required to be made by the Assignee to
the Assignor on the Effective Date under Section 4 hereof are not made on the
proposed Effective Date.  The Assignor will notify the Assignee of the proposed
Effective Date no later than the Business Day prior to the proposed Effective
Date.  As of the Effective Date, (i) the Assignee shall have the rights and
obligations of a Lender under the Loan Documents with respect to the rights and
obligations assigned to the Assignee hereunder and (ii) the Assignor shall
relinquish its rights and be released from its corresponding obligations under
the Loan Documents with respect to the rights and obligations assigned to the
Assignee hereunder.

4.

PAYMENTS OBLIGATIONS.  On and after the Effective Date, the Assignee shall be
entitled to receive from the Agent all payments of principal, interest and fees
with respect to the interest assigned hereby.  The Assignee shall advance funds
directly to the Agent with respect to all Loans and reimbursement payments made
on or after the Effective Date with respect to the interest assigned hereby.  In
consideration for the sale and assignment of Loans hereunder, the Assignee shall
pay the Assignor, on the Effective Date, an amount equal to the principal amount
of the portion of all Loans assigned to the Assignee hereunder which is
outstanding on the Effective Date.  The Assignee will promptly remit to the
Assignor (i) the portion of any principal payments assigned hereunder and
received from the Agent and (ii) any





J-1













amounts of interest on Loans and fees received from the Agent to the extent
either (i) or (ii) relate to the portion of the Loans assigned to the Assignee
hereunder for periods prior to the Effective Date and have not been previously
paid by the Assignee to the Assignor.  In the event that either party hereto
receives any payment to which the other party hereto is entitled under this
Assignment Agreement, then the party receiving such amount shall promptly remit
it to the other party hereto.

5.

REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY.  The
Assignor represents and warrants:  (a) that it is the legal and beneficial owner
of the interest being assigned by it hereunder, (b) that such interest is free
and clear of any adverse claim created by the Assignor, and (c) that it has all
necessary right and authority to enter into this Assignment.  It is understood
and agreed that the assignment and assumption hereunder is made without recourse
to the Assignor and that the Assignor makes no other representation or warranty
of any kind to the Assignee.  Neither the Assignor nor any of its officers,
directors, employees, agents or attorneys shall be responsible for (i) the due
execution, legality, validity, enforceability, genuineness, sufficiency or
collectability of any Loan Document, including without limitation, documents
granting the Assignor and the other Lenders a security interest in assets of the
Borrower or any guarantor, (ii) any representation, warranty or statement made
in or in connection with any of the Loan Documents, (iii) the financial
condition or creditworthiness of the Borrower or any guarantor, (iv) the
performance of or compliance with any of the terms or provisions of any of the
Loan Documents, (v) inspecting any of the Property, books or records of the
Borrowers, (vi) the validity, enforceability, perfection, priority, condition,
value or sufficiency of any collateral securing or purporting to secure the
Loans or (vii) any mistake, error of judgment, or action taken or omitted to be
taken in connection with the Loans or the Loan Documents.

6.

REPRESENTATIONS OF THE ASSIGNEE.  The Assignee (i) confirms that it has received
a copy of the Credit Agreement, together with copies of the financial statements
requested by the Assignee and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement, (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (iii) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (iv) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender, (v) agrees that its payment
instructions and notice instructions are as set forth in the attachment to
Schedule 1, and (vi) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA.

7.

INDEMNITY.  The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable





J-2













attorneys’ fees) and liabilities incurred by the Assignor in connection with or
arising in any manner from the Assignee’s non-performance of the obligations
assumed by Assignee under this Assignment Agreement on and after the Effective
Date.  The Assignor agrees to indemnify and hold the Assignee harmless against
any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignee in
connection with or arising in any manner from the Assignor’s non-performance of
the obligations assigned to Assignee under this Assignment Agreement prior to
the Effective Date.

8.

SUBSEQUENT ASSIGNMENTS.  After the Effective Date, the Assignee shall have the
right pursuant to Section 12.3(i) of the Credit Agreement to assign the rights
which are assigned to the Assignee hereunder to any entity or person, provided
that (i) any such subsequent assignment does not violate any of the terms and
conditions of the Loan Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Loan Documents has been obtained and (ii) unless the prior written consent
of the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4 and 7 hereof.

9.

REDUCTIONS OF AGGREGATE COMMITMENT.  If any reduction in the Revolving
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule 1 shall
remain the same, but the dollar amount purchased shall be recalculated based on
the reduced Revolving Commitment.

10.

ENTIRE AGREEMENT.  This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

11.

GOVERNING LAW.  This Assignment Agreement shall be governed by the internal law,
and not the law of conflicts, of the State of [Assignor’s State].

12.

NOTICES.  Notices shall be given under this Assignment Agreement in the manner
set forth in the Credit Agreement.  For the purpose hereof, the addresses of the
parties hereto (until notice of a change is delivered) shall be the address set
forth in the attachment to Schedule 1.





J-3













IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

ASSIGNOR:




[

]







By:

Name:

Title:







ASSIGNEE:

[

]







By:

Name:

Title:

 





J-4













SCHEDULE 1

to Assignment Agreement

1.

Description and Date of Credit Agreement:




2.

Date of Assignment Agreement:  

, 20__




3.

Amounts (as of date of Item 2 above):




a.

Commitment of Assignor under Credit Agreement.

$­




b.

Assignee’s Percentage of Commitment of Assignor

purchased under this Assignment Agreement.**

__________%




c.

Term Loans of Assignor outstanding under


Credit Agreement.

$




d.

Assignee’s Percentage of the Term Loans of
Assignor purchased under this Assignment
Agreement.**

__________%




4.

Amount of Assignor’s Revolving Commitment Purchased under


this Assignment Agreement.

$




5.

Amount of Assignor’s Term Loans purchased under this


Assignment Agreement.

$




6.

Proposed Effective Date:

Accepted and Agreed:




KEYBANK NATIONAL ASSOCIATION

[NAME OF ASSIGNEE]







By:

By:

Title:

Title:




**  Percentage taken to 10 decimal places.





J-5













Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

Attach Assignor’s Administrative Information Sheet, which must

include notice address for the Assignor and the Assignee




[to be provided by KeyBank]





J-6













EXHIBIT “I”

to Assignment Agreement

NOTICE OF ASSIGNMENT




________________, ____

To:

KeyBank National Association







Attention:




Borrower:




Inland Western Retail Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention:  Steven P. Grimes

From:

[NAME OF ASSIGNOR] (the “Assignor”)

[NAME OF ASSIGNEE] (the “Assignee”)

1.

We refer to that Amended and Restated Credit Agreement dated as of February 4,
2011 (the “Credit Agreement”) described in Item 1 of Schedule 1 attached hereto
(“Schedule 1”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to them in the Credit Agreement.

2.

This Notice of Assignment (this “Notice”) is given and delivered to the Agent
pursuant to Section 12.3(ii) of the Credit Agreement.

3.

The Assignor and the Assignee have entered into an Assignment Agreement, dated
as of  ,  (the “Assignment”), pursuant to which, among other things, the
Assignor has sold, assigned, delegated and transferred to the Assignee, and the
Assignee has purchased, accepted and assumed from the Assignor the percentage
interest specified in Item 3 of Schedule 1 of all outstandings, rights and
obligations under the Credit Agreement.  The Effective Date of the Assignment
shall be the later of the date specified in Item 5 of Schedule 1 or two (2)
Business Days (or such shorter period as agreed to by the Agent) after this
Notice of Assignment and any fee required by Section 12.3(ii) of the Credit
Agreement have been delivered to the Agent, provided that the Effective Date
shall not occur if any condition precedent agreed to by the Assignor and the
Assignee has not been satisfied.

4.

The Assignor and the Assignee hereby give to the Agent notice of the assignment
and delegation referred to herein.  The Assignor will confer with the Agent
before the date specified in Item 5 of Schedule 1 to determine if the Assignment
Agreement will become effective on such date pursuant to Section 3 hereof, and
will confer with the Agent to determine the Effective Date pursuant to Section 3
hereof if it occurs thereafter.  The Assignor





J-7













shall notify the Agent if the Assignment Agreement does not become effective on
any proposed Effective Date as a result of the failure to satisfy the conditions
precedent agreed to by the Assignor and the Assignee.  At the request of the
Agent, the Assignor will give the Agent written confirmation of the satisfaction
of the conditions precedent.

5.

If Notes are outstanding on the Effective Date, the Assignor and the Assignee
request and direct that the Agent prepare and cause the Borrowers to execute and
deliver new Notes or, as appropriate, replacements notes, to the Assignor and
the Assignee.  The Assignor and, if applicable, the Assignee each agree to
deliver to the Agent the original Note received by it from the Borrowers upon
its receipt of a new Note in the appropriate amount.

6.

The Assignee advises the Agent that notice and payment instructions are set
forth in the attachment to Schedule 1.

7.

The Assignee hereby represents and warrants that none of the funds, monies,
assets or other consideration being used to make the purchase pursuant to the
Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.

8.

The Assignee authorizes the Agent to act as its agent under the Loan Documents
in accordance with the terms thereof.  The Assignee acknowledges that the Agent
has no duty to supply information with respect to the Borrowers or the Loan
Documents to the Assignee until the Assignee becomes a party to the Credit
Agreement.*

*May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

NAME OF ASSIGNOR

NAME OF ASSIGNEE

By:

By:

Title:

Title:

ACKNOWLEDGED AND, IF REQUIRED BY THE CREDIT AGREEMENT, CONSENTED TO BY KEYBANK,
NATIONAL ASSOCIATION, AS AGENT

By:

Title:

[Attach photocopy of Schedule 1 to Assignment]








J-8













SCHEDULE 1

List of Qualifying Collateral Pool Properties

Property Name

Owner

FEIN No.

Carrier Towne Crossing

Grand Prairie, Texas

Inland Western Grand Prairie Carrier Limited Partnership, an Illinois limited
partnership

20-3964607

Cost Plus World Market Distribution Center II

Stockton, California

Inland Western Stockton Airport Way II, L.L.C., a Delaware limited liability
company

26-0504973

Crown Theater Plaza

Hartford, Connecticut

Inland Western Hartford New Park, L.L.C., a Delaware limited liability company

20-2785007

CVS Pharmacy No. 7852

Cave Creek, Arizona

Inland Western Cave Creek Tatum Boulevard, L.L.C., a Delaware limited liability
company

20-3985184

Diebold Warehouse, Distribution and Service Center Building

Green, Ohio

Inland Western Green Global Gateway, L.L.C., a Delaware limited liability
company

20-3266085

Five Forks Blockbuster Outlot

Greenville, South Carolina

Inland Western Greenville Five Forks Outlot, L.L.C., a Delaware limited
liability company

20-2409857

Five Forks Shopping Center

Greenville, South Carolina

Inland Western Greenville Five Forks, L.L.C., a Delaware limited liability
company

20-1879070

Gerry Centennial Plaza

Oswego, Illinois

Inland Western Oswego Gerry Centennial, L.L.C., a Delaware limited liability
company

26-2934910

Golfsmith

Altamonte Springs, Florida

Inland Western Altamonte Springs State Road, L.L.C., a Delaware limited
liability company

20-3532521

Greenwich Center

Phillipsburg, New Jersey

Inland Western Phillipsburg Greenwich, L.L.C., a Delaware limited liability
company

20-2729764

Hartford Life Insurance Building

Maple Grove, Minnesota

Inland Western Maple Grove Wedgwood, L.L.C., a Delaware limited liability
company

20-1317375

Hobby Lobby

Concord, North Carolina

Inland Western Concord Northlite, L.L.C., a Delaware limited liability company

20-1609557

Kohl’s

Georgetown, Kentucky

Inland Western Georgetown Magnolia, L.L.C., a Delaware limited liability company

20-3470630

Manchester Meadows Shopping Center

Town and Country, Missouri

Inland Western Town and Country Manchester, L.L.C., a Delaware limited liability
company

20-1431000

North Ranch Pavilion

Thousand Oaks, California

Inland Western Thousand Oaks, L.L.C., a Delaware limited liability company

20-0512815

Pacheco Pass Phase I

Gilroy, California

Inland Western Gilroy I, L.L.C., a Delaware limited liability company

20-3256133

Page Field Commons

Fort Myers, Florida

Inland Western Fort Myers Page Field, L.L.C., a Delaware limited liability
company

20-2642617

PetsMart Distribution Center

Ottawa, Illinois

Inland Western Ottawa Dayton, L.L.C., a Delaware limited liability company

20-2986004

Raytheon Building

State College, Pennsylvania

Inland Western State College Science Park DST, a Delaware statutory trust

20-3570507

Richard Allen Scientific Building

Kalamazoo, Michigan

Inland Western Kalamazoo WMU, L.L.C., a Delaware limited liability company

20-2885935

Ridge Tool Company Building

Cambridge, Ohio

Inland Western Cambridge Brick Church, L.L.C., a Delaware limited liability
company

20-3714218

Southlake Town Square – Office

Southlake, Texas

Town Square Ventures V, L.P., a Texas limited partnership

26-3303640

Southpark Meadows Phase II

Austin, Texas

Inland Western Austin Southpark Meadows II Limited Partnership, an Illinois
limited partnership

20-8574543

Southwest Crossing

Fort Worth, Texas

Inland Western Fort Worth Southwest Crossing Limited Partnership, an Illinois
limited partnership

20-2989169

Stanley Works Building

Westerville, Ohio

Inland Western Westerville Cleveland, L.L.C., a Delaware limited liability
company

20-2216129

Stateline Station

Kansas City, Missouri

Inland Western Kansas City Stateline, L.L.C., a Delaware limited liability
company

20-2409962

The Commons at Temecula

Temecula, California

Inland Western Temecula Commons, L.L.C., a Delaware limited liability company

20-2642339

The Shoppes at Stroud Township

Stroudsburg, Pennsylvania

Stroud Commons, LLC, a Delaware limited liability company

26-0101120

Wal-Mart Supercenter

Blytheville, Arkansas

Inland Western Blytheville, L.L.C., a Delaware limited liability company

20-1198854























SCHEDULE 2

LIST OF SUBSIDIARY GUARANTORS

Owner

FEIN No.

Inland Western Atlanta Cascade Avenue, L.L.C., a Delaware limited liability
company

20-2479009

Inland Western Iowa City Alexander, L.L.C., a Delaware limited liability company

20-2094333

Inland Western Mesa Fiesta, L.L.C., a Delaware limited liability company

20-2058031

Inland Western New Britain Main, L.L.C., a Delaware limited liability company

20-0516778

Inland Western Phoenix 19th Avenue, L.L.C., a Delaware limited liability company

20-1907942

Inland Western RC-I GP, LLC, a Delaware limited liability company

27-3127247

Inland Western RC-I LP, LLC, a Delaware limited liability company

27-3127325

Inland Western San Antonio Fountainhead Drive Limited Partnership, an Illinois
limited partnership

20-2496988

Inland Western Grand Prairie Carrier Limited Partnership, an Illinois limited
partnership

20-3964607

Inland Western Stockton Airport Way II, L.L.C., a Delaware limited liability
company

26-0504973

Inland Western Hartford New Park, L.L.C., a Delaware limited liability company

20-2785007

Inland Western Cave Creek Tatum Boulevard, L.L.C., a Delaware limited liability
company

20-3985184

Inland Western Green Global Gateway, L.L.C., a Delaware limited liability
company

20-3266085

Inland Western Greenville Five Forks Outlot, L.L.C., a Delaware limited
liability company

20-2409857

Inland Western Greenville Five Forks, L.L.C., a Delaware limited liability
company

20-1879070

Inland Western Oswego Gerry Centennial, L.L.C., a Delaware limited liability
company

26-2934910

Inland Western Altamonte Springs State Road, L.L.C., a Delaware limited
liability company

20-3532521

Inland Western Phillipsburg Greenwich, L.L.C., a Delaware limited liability
company

20-2729764

Inland Western Maple Grove Wedgwood, L.L.C., a Delaware limited liability
company

20-1317375

Inland Western Concord Northlite, L.L.C., a Delaware limited liability company

20-1609557

Inland Western Georgetown Magnolia, L.L.C., a Delaware limited liability company

20-3470630

Inland Western Town and Country Manchester, L.L.C., a Delaware limited liability
company

20-1431000

Inland Western Thousand Oaks, L.L.C., a Delaware limited liability company

20-0512815

Inland Western Gilroy I, L.L.C., a Delaware limited liability company

20-3256133

Inland Western Fort Myers Page Field, L.L.C., a Delaware limited liability
company

20-2642617

Inland Western Ottawa Dayton, L.L.C., a Delaware limited liability company

20-2986004

Inland Western State College Science Park DST, a Delaware statutory trust

20-3570507

Inland Western Kalamazoo WMU, L.L.C., a Delaware limited liability company

20-2885935

Inland Western Cambridge Brick Church, L.L.C., a Delaware limited liability
company

20-3714218

Town Square Ventures V, L.P., a Texas limited partnership

26-3303640

Inland Western Austin Southpark Meadows II Limited Partnership, an Illinois
limited partnership

20-8574543

Inland Western Fort Worth Southwest Crossing Limited Partnership, an Illinois
limited partnership

20-2989169

Inland Western Westerville Cleveland, L.L.C., a Delaware limited liability
company

20-2216129

Inland Western Kansas City Stateline, L.L.C., a Delaware limited liability
company

20-2409962

Inland Western Temecula Commons, L.L.C., a Delaware limited liability company

20-2642339

Stroud Commons, LLC, a Delaware limited liability company

26-0101120

Inland Western Blytheville, L.L.C., a Delaware limited liability company

20-1198854




















SCHEDULE 3

EXISTING FACILITY LETTERS OF CREDIT

None























SCHEDULE 4

PROSPECTIVE QUALIFYING COLLATERAL POOL PROPERTIES WHICH ARE SINGLE TENANT
PROPERTIES




Traveler’s Building, Knoxville, Tennessee




Traveler’s Building Adjacent Parking Lot, Knoxville, Tennessee


ENDNOTES







(Illinois)


















